Exhibit 10.1
EXECUTION COPY
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of July 23, 2010
among
CHICAGO BRIDGE & IRON COMPANY N.V.,
THE SUBSIDIARY BORROWERS,
THE INSTITUTIONS FROM TIME TO TIME PARTIES HERETO AS LENDERS
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
and
BANK OF AMERICA, N.A.,
as Syndication Agent
and
BNP PARIBAS, THE ROYAL BANK OF SCOTLAND PLC, WELLS FARGO BANK,
N.A. AND CREDIT AGRICOLE CORPORATE & INVESTMENT BANKING,
as Documentation Agents
 
J.P. MORGAN SECURITIES INC. and BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arrangers and Joint Book Runners
 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I: DEFINITIONS
    1  
1.1. Certain Defined Terms
    1  
1.2. Singular/Plural References; Accounting Terms
    28  
1.3. References
    29  
1.4. Supplemental Disclosure
    29  
 
       
ARTICLE II: REVOLVING LOAN FACILITY
    29  
2.1. Revolving Loans
    29  
(A) Amount of Revolving Loans
    29  
(B) Borrowing/Election Notice
    30  
(C) Making of Revolving Loans
    30  
(D) Minimum Initial Borrowing
    30  
2.2. Swing Line Loans
    30  
(A) Amount of Swing Line Loans
    30  
(B) Borrowing/Election Notice
    31  
(C) Making of Swing Line Loans
    31  
(D) Repayment of Swing Line Loans
    31  
2.3. Rate Options for all Advances; Maximum Interest Periods
    32  
2.4. Optional Payments; Mandatory Prepayments
    32  
(A) Optional Payments
    32  
(B) Determination of Dollar Amounts of Letters of Credit; Mandatory Prepayments
of Revolving Loans and Cash Collateralization of Letters of Credit
    32  
2.5. Changes in Commitments
    34  
(A) Voluntary Commitment Reductions
    34  
(B) Increase in Commitments
    34  
2.6. Method of Borrowing
    37  
2.7. Method of Selecting Types and Interest Periods for Advances
    37  
2.8. Minimum Amount of Each Advance
    37  
2.9. Method of Selecting Types and Interest Periods for Conversion and
Continuation of Advances
    37  
(A) Right to Convert
    37  
(B) Automatic Conversion and Continuation
    37  
(C) No Conversion Post-Default or Post-Unmatured Default
    38  
(D) Borrowing/Election Notice
    38  
2.10. Default Rate
    38  
2.11. Method of Payment
    38  
(A) Method of Payment
    38  
(B) Market Disruption
    39  
2.12. Evidence of Debt
    39  
(A) Loan Account
    39  
(B) Register
    40  
(C) Entries in Loan Account and Register
    40  

 

ii



--------------------------------------------------------------------------------



 



         
(D)Noteless Transaction; Notes Issued Upon Request
    40  
2.13. Telephonic Notices
    40  
2.14. Promise to Pay; Interest and Commitment Fees; Interest Payment Dates;
Interest and Fee Basis; Taxes; Loan and Control Accounts
    40  
(A) Promise to Pay
    41  
(B) Interest Payment Dates
    41  
(C) Commitment Fees; Additional Fees
    41  
(D) Interest and Fee Basis; Applicable Floating Rate Margins, Applicable
Eurodollar Margin, Applicable L/C Fee Percentage and Applicable Commitment Fee
Percentage
    42  
(E) Taxes
    43  
2.15. Notification of Advances, Interest Rates, Prepayments and Aggregate
Commitment Reductions
    47  
2.16. Lending Installations
    47  
2.17. Non-Receipt of Funds by the Administrative Agent
    47  
2.18. Termination Date
    48  
2.19. Replacement of Certain Lenders
    48  
2.20. Subsidiary Borrowers
    49  
2.21. Judgment Currency
    49  
2.22. Defaulting Lenders
    50  
(A) Fees
    50  
(B) Voting
    50  
(C) Outstanding Swing Line Loans and Letters of Credit
    50  
(D) New Swing Line Loans and Letters of Credit
    51  
 
       
ARTICLE III: THE LETTER OF CREDIT FACILITY
    52  
3.1. Obligation to Issue Letters of Credit
    52  
3.2. Transitional Provision
    52  
3.3. Types and Amounts
    52  
3.4. Conditions
    53  
3.5. Procedure for Issuance of Letters of Credit
    53  
(A) Issuance
    53  
(B) Notice
    53  
(C) No Amendment
    54  
3.6. Letter of Credit Participation
    54  
3.7. Reimbursement Obligation
    54  
3.8. Letter of Credit Fees
    55  
3.9. Borrower and Issuing Bank Reporting Requirements
    56  
(A) Letter of Credit Reports
    56  
(B) Other
    56  
3.10. Indemnification; Exoneration
    56  
(A) Indemnification
    56  
(B) Risk Assumption
    57  
(C) No Liability
    57  
(D) Survival of Agreements and Obligations
    57  
3.11. Market Disruption
    58  
3.12. L/C Collateral Account
    58  

 

iii



--------------------------------------------------------------------------------



 



         
ARTICLE IV: CHANGE IN CIRCUMSTANCES
    58  
4.1. Yield Protection
    58  
(A) Yield Protection
    58  
(B) Non-U.S. Reserve Costs or Fees With Respect to Loans and Letters of Credit
to Borrowers
    59  
4.2. Changes in Capital Adequacy Regulations
    60  
4.3. Availability of Types of Advances
    60  
4.4. Funding Indemnification
    61  
4.5. Lender Statements; Survival of Indemnity
    61  
 
       
ARTICLE V: CONDITIONS PRECEDENT
    61  
5.1. Initial Advances and Letters of Credit
    61  
5.2. Initial Advance to Each New Subsidiary Borrower
    63  
5.3. Each Advance and Letter of Credit
    64  
(A) No Defaults
    64  
(B) Representations and Warranties
    64  
(C) Maximum Amounts
    64  
 
       
ARTICLE VI: REPRESENTATIONS AND WARRANTIES
    64  
6.1. Organization; Corporate Powers; Dutch Financial Supervision Act
    64  
6.2. Authority, Execution and Delivery; Loan Documents
    64  
(A) Power and Authority
    64  
(B) Execution and Delivery
    65  
(C) Loan Documents
    65  
6.3. No Conflict; Governmental Consents
    65  
6.4. Financial Statements
    65  
(A) Pro Forma Financials
    65  
(B) Audited Financial Statements
    66  
(C) Interim Financial Statements
    66  
6.5. No Material Adverse Change
    66  
6.6. Taxes
    66  
(A) Tax Examinations
    66  
(B) Payment of Taxes
    67  
6.7. Litigation; Loss Contingencies and Violations
    67  
6.8. Subsidiaries
    67  
6.9. ERISA
    68  
6.10. Accuracy of Information
    68  
6.11. Securities Activities
    69  
6.12. Material Agreements
    69  
6.13. Compliance with Laws
    69  
6.14. Assets and Properties
    69  
6.15. Statutory Indebtedness Restrictions
    69  
6.16. Insurance
    69  
6.17. Environmental Matters
    70  
(A) Environmental Representations
    70  
(B) Materiality
    70  

 

iv



--------------------------------------------------------------------------------



 



         
6.18. Representations and Warranties of each Subsidiary Borrower
    70  
(A) Organization and Corporate Powers
    70  
(B) Binding Effect
    71  
(C) No Conflict; Government Consent
    71  
(D) Filing
    71  
(E) No Immunity
    72  
(F) Application of Representations and Warranties
    72  
6.19. Benefits
    72  
6.20. Solvency
    72  
 
       
ARTICLE VII: COVENANTS
    72  
7.1. Reporting
    72  
(A) Financial Reporting
    72  
(B)Notice of Default
    74  
(C) Lawsuits
    74  
(D) ERISA Notices
    75  
(E) Other Indebtedness
    76  
(F) Other Reports
    76  
(G) Environmental Notices
    76  
(H) Other Information
    76  
7.2. Affirmative Covenants
    77  
(A) Existence, Etc.
    77  
(B) Corporate Powers; Conduct of Business
    77  
(C) Compliance with Laws, Etc.
    77  
(D) Payment of Taxes and Claims; Tax Consolidation
    77  
(E) Insurance
    77  
(F) Inspection of Property; Books and Records; Discussions
    78  
(G) ERISA Compliance
    78  
(H) Maintenance of Property
    78  
(I) Environmental Compliance
    78  
(J) Use of Proceeds
    78  
(K) Subsidiary Guarantors
    79  
(L) Foreign Employee Benefit Compliance
    80  
7.3. Negative Covenants
    80  
(A) Subsidiary Indebtedness
    80  
(B) Sales of Assets
    81  
(C) Liens
    82  
(D) Investments
    82  
(E) Contingent Obligations
    83  
(F) Conduct of Business; Subsidiaries; Permitted Acquisitions
    83  
(G) Transactions with Shareholders and Affiliates
    85  
(H) Restriction on Fundamental Changes
    85  
(I) Sales and Leasebacks
    85  
(J) Margin Regulations
    85  
(K) ERISA
    85  
(L) Corporate Documents
    86  
(M) Fiscal Year
    86  

 

v



--------------------------------------------------------------------------------



 



         
(N) Subsidiary Covenants
    86  
(O) Hedging Obligations
    86  
(P) Issuance of Disqualified Stock
    86  
(Q) Non-Guarantor Subsidiaries
    87  
(R) Intercompany Indebtedness
    87  
(S) Restricted Payments
    87  
7.4. Financial Covenants
    87  
(A) Maximum Leverage Ratio
    87  
(B) Minimum Fixed Charge Coverage Ratio
    87  
(C) Minimum Consolidated Net Worth
    88  
 
       
ARTICLE VIII: DEFAULTS
    88  
8.1. Defaults
    88  
(A) Failure to Make Payments When Due
    88  
(B) Breach of Certain Covenants
    88  
(C) Breach of Representation or Warranty
    88  
(D) Other Defaults
    88  
(E) Default as to Other Indebtedness
    89  
(F) Involuntary Bankruptcy; Appointment of Receiver, Etc.
    89  
(G) Voluntary Bankruptcy; Appointment of Receiver, Etc.
    89  
(H) Judgments and Attachments
    90  
(I) Dissolution
    90  
(J) Loan Documents
    90  
(K) Termination Event
    90  
(L) Waiver of Minimum Funding Standard
    90  
(M) Change of Control
    90  
(N) Environmental Matters
    90  
(O) Guarantor Revocation
    91  
 
       
ARTICLE IX: ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
    91  
9.1. Termination of Commitments; Acceleration
    91  
9.2. Amendments
    92  
9.3. Preservation of Rights
    93  
 
       
ARTICLE X: GUARANTY
    93  
10.1. Guaranty
    93  
10.2. Waivers; Subordination of Subrogation
    94  
(A) Waivers
    94  
(B) Subordination of Subrogation
    94  
10.3. Guaranty Absolute
    94  
10.4. Acceleration
    95  
10.5. Marshaling; Reinstatement
    95  
10.6. Termination Date
    96  
 
       
ARTICLE XI: GENERAL PROVISIONS
    96  
11.1. Survival of Representations
    96  

 

vi



--------------------------------------------------------------------------------



 



         
11.2. Governmental Regulation
    96  
11.3. Performance of Obligations
    96  
11.4. Headings
    97  
11.5. Entire Agreement
    97  
11.6. Several Obligations; Benefits of this Agreement
    97  
11.7. Expenses; Indemnification
    97  
(A) Expenses
    97  
(B) Indemnity
    98  
(C) Waiver of Certain Claims; Settlement of Claims
    99  
(D) Survival of Agreements
    99  
(E) Payment
    99  
11.8. Numbers of Documents
    99  
11.9. Accounting
    99  
11.10. Severability of Provisions
    100  
11.11. Nonliability of Lenders
    100  
11.12. GOVERNING LAW
    100  
11.13. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL
    100  
(A) EXCLUSIVE JURISDICTION
    100  
(B) OTHER JURISDICTIONS
    101  
(C) VENUE
    101  
(D) SERVICE OF PROCESS
    101  
(E) WAIVER OF JURY TRIAL
    101  
(F) ADVICE OF COUNSEL
    102  
11.14. Other Transactions
    102  
11.15. Subordination of Intercompany Indebtedness
    102  
11.16. Lenders Not Utilizing Plan Assets
    103  
11.17. Collateral
    103  
11.18. USA PATRIOT Act, Bank Secrecy Act and Office of Foreign Assets Control
    104  
 
       
ARTICLE XII: THE ADMINISTRATIVE AGENT
    104  
12.1. Appointment; Nature of Relationship
    104  
12.2. Powers
    104  
12.3. General Immunity
    104  
12.4. No Responsibility for Credit Extensions, Creditworthiness, Recitals, Etc.
    105  
12.5. Action on Instructions of Lenders
    105  
12.6. Employment of Agents and Counsel
    105  
12.7. Reliance on Documents; Counsel
    105  
12.8. The Administrative Agent’s Reimbursement and Indemnification
    105  
12.9. Rights as a Lender
    106  
12.10. Lender Credit Decision
    106  
12.11. Successor Administrative Agent
    106  
12.12. Documentation Agents, Syndication Agent and Arrangers
    107  
 
       
ARTICLE XIII: SETOFF; RATABLE PAYMENTS
    107  
13.1. Setoff
    107  

 

vii



--------------------------------------------------------------------------------



 



         
13.2. Ratable Payments
    107  
13.3. Application of Payments
    107  
13.4. Relations Among Lenders
    108  
(A) No Action Without Consent
    108  
(B) Not Partners; No Liability
    109  
13.5. Failure to Make Payment
    109  
 
       
ARTICLE XIV: BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
    109  
14.1. Successors and Assigns
    109  
14.2. Participations
    110  
(A) Permitted Participants; Effect
    110  
(B) Voting Rights
    110  
(C) Benefit of Setoff
    110  
14.3. Assignments
    110  
(A) Permitted Assignments
    110  
(B) Effect; Effective Date
    111  
(C) The Register
    112  
(D) Designated Lender
    112  
14.4. Confidentiality
    113  
14.5. Dissemination of Information
    114  
 
       
ARTICLE XV: NOTICES
    114  
15.1. Giving Notice
    114  
15.2. Change of Address
    114  
 
       
ARTICLE XVI: EXISTING CREDIT AGREEMENT
    114  
16.1. Amendment and Restatement
    114  
16.2. Departing Lenders
    115  
 
       
ARTICLE XVII: COUNTERPARTS
    115  

 

viii



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES
Exhibits

         
EXHIBIT A-1
  —   Commitments (Definitions)
EXHIBIT A-2
  —   Issuing Banks
EXHIBIT A-3
  —   Mandatory Cost
EXHIBIT B
  —   Form of Borrowing/Election Notice (Section 2.2 and Section 2.7 and
Section 2.9)
EXHIBIT C
  —   Form of Request for Letter of Credit (Section 3.4)
EXHIBIT D
  —   Form of Assignment and Acceptance Agreement (Sections 2.19 and 14.3)
EXHIBIT E-1
  —   Form of Company’s US Counsel’s Opinion (Section 5.1)
EXHIBIT E-2
  —   Form of Company’s Foreign Counsel’s Opinion (Section 5.1)
EXHIBIT E-3
  —   List of Closing Documents (Section 5.1)
EXHIBIT E-4
  —   Form of Counsel’s Opinion for Subsidiary Borrowers
EXHIBIT F
  —   Form of Officer’s Certificate (Sections 5.3 and 7.1(A)(iii))
EXHIBIT G
  —   Form of Compliance Certificate (Sections 5.3 and 7.1(A)(iii))
EXHIBIT H
  —   Form of Subsidiary Guaranty (Definitions)
EXHIBIT I
  —   Form of Revolving Loan Note
EXHIBIT J
  —   Form of Assumption Letter (Definitions)
EXHIBIT K
  —   Form of Designation Agreement (Section 14.3(D))
EXHIBIT L
  —   Form of Commitment and Acceptance (Section 2.5(B)(i))

Schedules

         
Schedule 1.1.1
  —   Permitted Existing Indebtedness (Definitions)
Schedule 1.1.2
  —   Permitted Existing Investments (Definitions)
Schedule 1.1.3
  —   Permitted Existing Liens (Definitions)
Schedule 1.1.4
  —   Permitted Existing Contingent Obligations
(Definitions)
Schedule 1.1.5
  —   Material Subsidiaries
Schedule 3.2
  —   Transitional Letters of Credit (Section 3.2)
Schedule 6.4
  —   Pro Forma Financial Statements (Section 6.4(A))
Schedule 6.7
  —   FTC Litigation (Section 6.7)
Schedule 6.8
  —   Subsidiaries (Section 6.8)

 

ix



--------------------------------------------------------------------------------



 



         
Schedule 6.9
  —   Pensions and Post-Retirement Plans
Schedule 6.17
  —   Environmental Matters (Section 6.17)
Schedule 7.3(N)
  —   Subsidiary Covenants (Section 7.3(N))
Schedule 7.3(S)
  —   Permitted Restricted Payments (Section 7.3(S))

 

x



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED CREDIT AGREEMENT
This Third Amended and Restated Credit Agreement dated as of July 23, 2010 is
entered into among Chicago Bridge & Iron Company N.V., a corporation organized
under the laws of The Kingdom of the Netherlands (the “Company”), and one or
more Subsidiaries of the Company (whether now existing or hereafter formed
collectively referred to herein as the “Subsidiary Borrowers”), the institutions
from time to time parties hereto as Lenders, whether by execution of this
Agreement or an Assignment Agreement pursuant to Section 14.3, and JPMorgan
Chase Bank, N.A., in its capacity as contractual representative (the
“Administrative Agent”) for itself and the other Lenders to amend and restate
the Existing Credit Agreement and, from and after the Closing Date, the Existing
Credit Agreement is hereby amended and restated in its entirety to read as set
forth herein. The parties hereto agree as follows:
ARTICLE I: DEFINITIONS
1.1. Certain Defined Terms. In addition to the terms defined above, the
following terms used in this Agreement shall have the following meanings,
applicable both to the singular and the plural forms of the terms defined as
used in this Agreement:
“Accounting Change” is defined in Section 11.9.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any Person, firm, corporation or division thereof, whether
through purchase of assets, merger or otherwise or (ii) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
Equity Interests of another Person.
“Adjusted Aggregate Commitment” means, on any date of determination, the
Aggregate Commitment minus an amount equal to three percent (3%) of the
aggregate face amounts of all Letters of Credit denominated in Agreed Currencies
other than Dollars.
“Adjusted Indebtedness” of a Person means, without duplication, such Person’s
Indebtedness but excluding obligations with respect to (i) the undrawn portion
of any Performance Letters of Credit, bank guarantees supporting obligations
comparable to those supported by Performance Letters of Credit and all
reimbursement agreements related thereto and (ii) liabilities of such Person or
any of its Subsidiaries under any sale and leaseback transaction which do not
create a liability on the consolidated balance sheet of such Person.
“Administrative Agent” means JPMorgan in its capacity as contractual
representative for itself and the Lenders pursuant to Article XII hereof and any
successor Administrative Agent appointed pursuant to Article XII hereof.

 

1



--------------------------------------------------------------------------------



 



“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by some or all of the Lenders to the applicable Borrower of
the same Type and, in the case of Eurodollar Rate Advances for the same Interest
Period.
“Affected Lender” is defined in Section 2.19.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of greater than ten percent (10.0%) or more of any class of voting
securities (or other voting interests) of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
Capital Stock, by contract or otherwise.
“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as may be adjusted from time to time pursuant to the terms hereof. The
Aggregate Commitment as of the Closing Date is One Billion and One Hundred
Million Dollars ($1,100,000,000).
“Agreed Currencies” means (i) Dollars and (ii) any other Eligible Agreed
Currency which the applicable Borrower requests the applicable Issuing Bank to
include as an Agreed Currency hereunder and which is acceptable to such Issuing
Bank and the Administrative Agent. For purposes of this definition, “Eligible
Agreed Currency” means any currency other than Dollars (i) that is readily
available, (ii) that is freely traded, (iii) in which deposits are customarily
offered to banks in the London interbank market, (iv) which is convertible into
Dollars in the international interbank market and (v) as to which an Equivalent
Amount may be readily calculated.
“Agreement” means this Third Amended and Restated Credit Agreement, as it may be
amended, restated or otherwise modified and in effect from time to time.
“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time, applied in a manner
consistent with that used in preparing the financial statements of the Company
referred to in Section 6.4(B) hereof; provided, however, except as provided in
Section 11.9, that with respect to the calculation of financial ratios and other
financial tests required by this Agreement, “Agreement Accounting Principles”
means generally accepted accounting principles as in effect in the United States
as of the date of this Agreement, applied in a manner consistent with that used
in preparing the financial statements of the Company referred to in
Section 6.4(B) hereof.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%, and (iii) the Eurodollar Rate
(without giving effect to the Applicable Eurodollar Margin) for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Eurodollar Rate for any day shall be based on the rate appearing on
Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Eurodollar Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Eurodollar Rate, respectively.

 

2



--------------------------------------------------------------------------------



 



“Applicable Commitment Fee Percentage” means, as at any date of determination,
the rate per annum then applicable in the determination of the amount payable
under Section 2.14(C)(i) hereof determined in accordance with the provisions of
Section 2.14(D)(ii) hereof.
“Applicable Eurodollar Margin” means, as at any date of determination, the rate
per annum then applicable to Eurodollar Rate Loans determined in accordance with
the provisions of Section 2.14(D)(ii) hereof.
“Applicable Floating Rate Margins” means, as at any date of determination, the
rate per annum then applicable to Floating Rate Loans, determined in accordance
with the provisions of Section 2.14(D)(ii) hereof.
“Applicable L/C Fee Percentage” means, as at any date of determination, (x) with
respect to Performance Letters of Credit, the rate per annum then applicable to
Performance Letters of Credit, and (y) with respect to Financial Letters of
Credit, the rate per annum then applicable to Financial Letters of Credit, in
each case determined in accordance with the provisions of Section 2.14(D)(ii).
“Arrangers” means JPMSI and BAS, in their respective capacities as the arrangers
for the credit transaction evidenced by this Agreement.
“Asset Sale” means, with respect to any Person, the sale, lease, conveyance,
disposition or other transfer by such Person of any of its assets (including by
way of a sale-leaseback transaction, and including the sale or other transfer of
any of the Equity Interests of any Subsidiary of such Person, but not the Equity
Interests of such Person) to any Person other than the Company or any of its
wholly-owned Subsidiaries other than (i) the sale of inventory in the ordinary
course of business and (ii) the sale or other disposition of any obsolete
equipment disposed of in the ordinary course of business.
“Assignment Agreement” means an assignment and acceptance agreement entered into
in connection with an assignment pursuant to Section 14.3 hereof in
substantially the form of Exhibit D.
“Assumption Letter” means a letter of a Subsidiary of the Company addressed to
the Lenders in substantially the form of Exhibit J hereto pursuant to which such
Subsidiary agrees to become a “Subsidiary Borrower” and agrees to be bound by
the terms and conditions hereof.
“Authorized Officer” means a Managing Director of the Company, or such other
Person as authorized by a Managing Director, acting singly; provided, that the
Administrative Agent shall have received a manually signed certificate of the
Secretary of the Company as to the incumbency of, and bearing a manual specimen
signature of, such duly authorized Person.

 

3



--------------------------------------------------------------------------------



 



“Bank Undertaking” means an independent undertaking (within the meaning of, and
complying with the requirements of, 12 C.F.R §§7.1016 or 7.1017) of an issuer
thereof (including an Issuing Bank) as to which such issuer’s obligation to
honor depends upon the presentation of specified documents and not upon
nondocumentary conditions or any question or fact or law.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“BAS” means Banc of America Securities LLC, and its successors.
“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan or Foreign Pension Plan) in respect of which
the Company or any other member of the Controlled Group is, or within the
immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.
“Borrower” means, as applicable, any of the Company and the Subsidiary
Borrowers, together with their permitted respective successors and assigns; and
“Borrowers” shall mean, collectively, the Company and the Subsidiary Borrowers.
“Borrowing Date” means a date on which an Advance or Swing Line Loan is made
hereunder.
“Borrowing/Election Notice” is defined in Section 2.7.
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Loans bearing interest at the Eurodollar Rate, a day (other than a
Saturday or Sunday) on which banks are open for business in Chicago, Illinois
and New York, New York and on which dealings in Dollars and the other Agreed
Currencies are carried on in the London interbank market (and, if the Letter of
Credit which is the subject of such issuance or payment is denominated in euro,
a day upon which such clearing system as is determined by the Administrative
Agent to be suitable for clearing or settlement of the euro is open for
business) and (ii) for all other purposes a day (other than a Saturday or
Sunday) on which banks are open for business in Chicago, Illinois and New York,
New York.
“Buying Lender” is defined in Section 2.5(B)(ii).

 

4



--------------------------------------------------------------------------------



 



“Capital Stock” means (i) in the case of a corporation, corporate stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited) and (iv) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.
“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be capitalized on a balance
sheet of such Person prepared in accordance with Agreement Accounting
Principles.
“Cash Equivalents” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States government and backed by the
full faith and credit of the United States government; (ii) domestic and
Eurodollar certificates of deposit and time deposits, bankers’ acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies, the long-term
indebtedness of which institution at the time of acquisition is rated A- (or
better) by S&P or A3 (or better) by Moody’s, and which certificates of deposit
and time deposits are fully protected against currency fluctuations for any such
deposits with a term of more than ninety (90) days; (iii) shares of money
market, mutual or similar funds having assets in excess of $100,000,000 and the
investments of which are limited to (x) investment grade securities (i.e.,
securities rated at least Baa by Moody’s or at least BBB by S&P) and (y)
commercial paper of United States and foreign banks and bank holding companies
and their subsidiaries and United States and foreign finance, commercial
industrial or utility companies which, at the time of acquisition, are rated A-1
(or better) by S&P or P-1 (or better) by Moody’s (all such institutions being,
“Qualified Institutions”); (iv) commercial paper of Qualified Institutions;
provided that the maturities of such Cash Equivalents shall not exceed three
hundred sixty-five (365) days from the date of acquisition thereof; and
(v) auction rate securities (long-term, variable rate bonds tied to short-term
interest rates) that are rated Aaa by Moody’s or AAA by S&P.
“Change” is defined in Section 4.2.
“Change of Control” means an event or series of events by which:
(i) any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934) becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of twenty percent (20%) or more of the voting power of the then
outstanding Capital Stock of the Company entitled to vote generally in the
election of the directors of the Company; or

 

5



--------------------------------------------------------------------------------



 



(ii) the majority of the board of directors of the Company fails to consist of
Continuing Directors; or
(iii) except as expressly permitted under the terms of this Agreement, the
Company or any Subsidiary Borrower consolidates with or merges into another
Person or conveys, transfers or leases all or substantially all of its property
to any Person, or any Person consolidates with or merges into the Company or any
Subsidiary Borrower, in either event pursuant to a transaction in which the
outstanding Capital Stock of the Company or such Subsidiary Borrower, as
applicable, is reclassified or changed into or exchanged for cash, securities or
other property; or
(iv) except as otherwise expressly permitted under the terms of this Agreement,
the Company shall cease to own and control, either directly or indirectly, all
of the economic and voting rights associated with all of the outstanding Capital
Stock of each of the Subsidiary Guarantors or shall cease to have the power,
directly or indirectly, to elect all of the members of the board of directors of
each of the Subsidiary Guarantors.
“Closing Date” means July 23, 2010.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Commission” means the Securities and Exchange Commission of the United States
of America and any Person succeeding to the functions thereof.
“Commitment” means, for each Lender, the obligation of such Lender to make
Revolving Loans and to purchase participations in Letters of Credit and to
participate in Swing Line Loans not exceeding the amount set forth on
Exhibit A-1 to this Agreement opposite its name thereon under the heading
“Commitment” or in the Assignment Agreement by which it became a Lender, as such
amount may be modified from time to time pursuant to the terms of this Agreement
or to give effect to any applicable Assignment Agreement.
“Commitment Increase Notice” is defined in Section 2.5(B)(i).
“Company” means Chicago Bridge & Iron Company N.V., a corporation organized
under the laws of The Kingdom of the Netherlands.
“Computation Date” is defined in Section 2.4(B).
“Consolidated Fixed Charges” means, for any period, the sum of (i) Consolidated
Long-Term Lease Rentals for such period and (ii) consolidated interest expense
of the Company and its Subsidiaries (including capitalized interest and the
interest component of Capitalized Leases) for such period.

 

6



--------------------------------------------------------------------------------



 



“Consolidated Long-Term Lease Rentals” means, for any period, the sum of the
minimum amount of rental and other obligations of the Company and its
Subsidiaries required to be paid during such period under all leases of real or
personal property (other than Capital Leases) having a term (including any
required renewals or extensions or any renewals or extensions at the option of
the lessor or lessee) of one year or more after the commencement of the initial
term, determined on a consolidated basis in accordance with GAAP.
“Consolidated Net Income” means, for any period, the net income (or deficit) of
the Company and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP, but excluding in any event (a) any extraordinary
gain or loss (net of any tax effect) and (b) net earnings of any Person (other
than a Subsidiary) in which the Company or any Subsidiary has an ownership
interest unless such net earnings shall have actually been received by the
Company or such Subsidiary in the form of cash distributions.
“Consolidated Net Income Available for Fixed Charges” means, for any period,
Consolidated Net Income plus, to the extent deducted in determining such
Consolidated Net Income, (i) provisions for income taxes and (ii) Consolidated
Fixed Charges.
“Consolidated Net Worth” means, at a particular date, all amounts which would be
included under shareholders’ or members’ equity on the consolidated balance
sheet for the Company and its consolidated Subsidiaries plus any preferred stock
of the Company to the extent that it has not been redeemed for indebtedness, as
determined in accordance with Agreement Accounting Principles.
“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos, polychlorinated biphenyls (“PCBs”), or any constituent of any
such substance or waste, and includes but is not limited to these terms as
defined in Environmental, Health or Safety Requirements of Law.
“Contingent Obligation”, as applied to any Person, means any Contractual
Obligation, contingent or otherwise, of that Person with respect to any
Indebtedness of another or other obligation or liability of another, including,
without limitation, any such Indebtedness, obligation or liability of another
directly or indirectly guaranteed, endorsed (otherwise than for collection or
deposit in the ordinary course of business), co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable, including Contractual Obligations (contingent or
otherwise) arising through any agreement to purchase, repurchase, or otherwise
acquire such Indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, or other financial condition, or to
make payment other than for value received. The amount of any Contingent
Obligation shall be equal to the present value of the portion of the obligation
so guaranteed or otherwise supported, in the case of known recurring
obligations, and the maximum reasonably anticipated liability in respect of the
portion of the obligation so guaranteed or otherwise supported assuming such
Person is required to perform thereunder, in all other cases.

 

7



--------------------------------------------------------------------------------



 



“Continuing Director” means, with respect to any person as of any date of
determination, any member of the board of directors of such Person who (a) was a
member of such board of directors on the Closing Date, or (b) was nominated for
election or elected to such board of directors with the approval of the required
majority of the Continuing Directors who were members of such board at the time
of such nomination or election; provided that an individual who is so elected or
nominated in connection with a merger, consolidation, acquisition or similar
transaction shall not be a Continuing Director unless such individual was a
Continuing Director prior thereto.
“Contractual Obligation”, as applied to any Person, means any provision of any
equity or debt securities issued by that Person or any indenture, mortgage, deed
of trust, security agreement, pledge agreement, guaranty, contract, undertaking,
agreement or instrument (including, without limitation, the Term Loan Agreement
and the Letter of Credit Agreement), in any case in writing, to which that
Person is a party or by which it or any of its properties is bound, or to which
it or any of its properties is subject.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Group” means the group consisting of (i) any corporation which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Company; (ii) a partnership or other trade or
business (whether or not incorporated) which is under common control (within the
meaning of Section 414(c) of the Code) with the Company; and (iii) a member of
the same affiliated service group (within the meaning of Section 414(m) of the
Code) as the Company, any corporation described in clause (i) above or any
partnership or trade or business described in clause (ii) above.
“Country Risk Event” means:
(i) any law, action or failure to act by any Governmental Authority in the
applicable Borrower’s or Letter of Credit beneficiary’s country which has the
effect of:
(a) changing the Obligations as originally agreed,
(b) changing the ownership or control by the applicable Borrower or Letter of
Credit beneficiary of its business, or
(c) preventing or restricting the conversion into or transfer of the applicable
Agreed Currency;
(ii) force majeure; and
(iii) any similar event
which, in relation to (i), (ii) and (iii), directly or indirectly, prevents or
restricts the payment or transfer of any amounts owing under the Obligations in
the applicable Agreed Currency into an account designated by the Administrative
Agent or applicable Issuing Bank and freely available to the Administrative
Agent or such Issuing Bank.

 

8



--------------------------------------------------------------------------------



 



“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Revolving Loans plus such Lender’s
L/C Exposure and its participation interests in the outstanding Swing Line
Loans.
“Customary Permitted Liens” means:
(i) Liens (other than Environmental Liens and Liens in favor of the IRS or the
PBGC) with respect to the payment of taxes, assessments or governmental charges
in all cases which are not yet due or (if foreclosure, distraint, sale or other
similar proceedings shall not have been commenced or any such proceeding after
being commenced is stayed) which are being contested in good faith by
appropriate proceedings properly instituted and diligently conducted and with
respect to which adequate reserves or other appropriate provisions are being
maintained in accordance with Agreement Accounting Principles;
(ii) statutory Liens of landlords and Liens of suppliers, mechanics, carriers,
materialmen, warehousemen, service providers or workmen and other similar Liens
imposed by law created in the ordinary course of business for amounts not yet
due or which are being contested in good faith by appropriate proceedings
properly instituted and diligently conducted and with respect to which adequate
reserves or other appropriate provisions are being maintained in accordance with
Agreement Accounting Principles;
(iii) Liens (other than Environmental Liens and Liens in favor of the IRS or the
PBGC) incurred or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance or other types of social
security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money), surety, appeal and
performance bonds; provided that (A) all such Liens do not in the aggregate
materially detract from the value of the Company’s or its Subsidiary’s assets or
property taken as a whole or materially impair the use thereof in the operation
of the businesses taken as a whole, and (B) all Liens securing bonds to stay
judgments or in connection with appeals do not secure at any time an aggregate
amount exceeding $5,000,000;
(iv) Liens arising with respect to zoning restrictions, easements,
encroachments, licenses, reservations, covenants, rights-of-way, utility
easements, building restrictions and other similar charges, restrictions or
encumbrances on the use of real property which do not in any case materially
detract from the value of the property subject thereto or interfere with the
ordinary conduct of the business of the Company or any of its respective
Subsidiaries;
(v) Liens of attachment or judgment with respect to judgments, writs or warrants
of attachment, or similar process against the Company or any of its Subsidiaries
which do not constitute a Default under Section 8.1(H) hereof; and

 

9



--------------------------------------------------------------------------------



 



(vi) any interest or title of the lessor in the property subject to any
operating lease entered into by the Company or any of its Subsidiaries in the
ordinary course of business.
“Default” means an event described in Article VIII hereof.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Line Loans or (iii) pay over to any Lender Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified any Borrower or any Lender Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Lender Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swing Line Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Lender Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.
“Departing Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Administrative Agent a Departing Lender Signature
Page.
“Departing Lender Signature Page” means each signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement on the Closing Date.
“Designated Lender” means, with respect to each Designating Lender, each
Eligible Designee designated by such Designating Lender pursuant to
Section 14.3(D).
“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 14.3(D).
“Designation Agreement” is defined in Section 14.3(D).
“Disclosed Litigation” is defined in Section 6.7.
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is
ninety-one (91) days after the Termination Date.

 

10



--------------------------------------------------------------------------------



 



“DOL” means the United States Department of Labor and any Person succeeding to
the functions thereof.
“Dollar” and “$” means dollars in the lawful currency of the United States of
America.
“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent in such currency of
such amount of Dollars if such currency is any currency other than Dollars,
calculated on the basis of the Spot Rate (determined as of such date, if such
date is a Computation Date, or if such date is not a Computation Date, as of the
most recent Computation Date) of the Administrative Agent or the applicable
Issuing Bank, as the case may be.
“Domestic Subsidiary” means a Subsidiary of the Company organized under the laws
of a jurisdiction located in the United States of America and substantially all
of the operations of which are conducted within the United States.
“Dutch Financial Supervision Act” means the Dutch Financial Supervision Act 2007
(Wet Financieel Toezicht), as amended from time to time.
“EBIT” means, for any period, on a consolidated basis for the Company and its
Subsidiaries, the sum of the amounts for such period, without duplication,
calculated in each case in accordance with Agreement Accounting Principles, of
(i) Consolidated Net Income, plus (ii) Interest Expense to the extent deducted
in computing Consolidated Net Income, plus (iii) charges against income for
foreign, federal, state and local taxes to the extent deducted in computing
Consolidated Net Income, plus (iv) any other non-recurring non-cash charges
(excluding any such non-cash charges to the extent any such non-cash charge
becomes, or is expected to become, a cash charge in a later period) to the
extent deducted in computing Consolidated Net Income, plus (v) extraordinary
losses incurred other than in the ordinary course of business to the extent
deducted in computing Consolidated Net Income, minus (vi) any non-recurring
non-cash credits to the extent added in computing Consolidated Net Income, minus
(vii) extraordinary gains realized other than in the ordinary course of business
to the extent added in computing Consolidated Net Income.
“EBITDA” means, for any period, on a consolidated basis for the Company and its
Subsidiaries, the sum of the amounts for such period, without duplication,
calculated in each case in accordance with Agreement Accounting Principles, of
(i) EBIT plus (ii) depreciation expense to the extent deducted in computing
Consolidated Net Income, plus (iii) amortization expense, including, without
limitation, amortization of goodwill and other intangible assets to the extent
deducted in computing Consolidated Net Income, plus (iv) non-cash compensation
expenses under stock option plans for management or employees to the extent
deducted in computing Consolidated Net Income.
“Effective Commitment Amount” is defined in Section 2.5(B)(i).

 

11



--------------------------------------------------------------------------------



 



“Eligible Assignee” means a Person that is primarily engaged in the business of
commercial banking and that (A) is an affiliate of a Lender or (B) shall have
senior unsecured long-term debt ratings which are rated at least BBB (or the
equivalent) as publicly announced by S&P or Fitch Investors Services, Inc. or
Baa2 (or the equivalent) as publicly announced by Moody’s, or shall otherwise be
reasonably acceptable to the Administrative Agent and the Issuing Banks.
“Eligible Cash Equivalents” means Cash Equivalents consisting of (i) marketable
direct obligations issued or unconditionally guaranteed by the United States
government and backed by the full faith and credit of the United States
government, (ii) domestic and Eurodollar certificates of deposit and time
deposits, bankers’ acceptances and floating rate certificates of deposit issued
by any commercial bank organized under the laws of the United States, any state
thereof, the District of Columbia, any foreign bank, or its branches or
agencies, the long-term indebtedness of which institution at the time of
acquisition is rated A- (or better) by S&P or A3 (or better) by Moody’s, and
which certificates of deposit and time deposits are fully protected against
currency fluctuations for any such deposits with a term of more than ninety
(90) days, (iii) commercial paper rated at least A-1 by Standard & Poor’s
Ratings Services or P-1 by Moody’s Investors Service, Inc. and maturing not more
than thirty (30) days from the date of issuance or (iv) debt securities other
than commercial paper, the issuer of which shall have a senior unsecured
long-term debt rating from Standard & Poor’s Ratings Services of at least A and
which debt securities shall mature not more than thirty (30) days from the date
of issuance.
“Eligible Designee” means a special purpose corporation, partnership, limited
partnership or limited liability company that is administered by a Lender or an
Affiliate of a Lender and (i) is organized under the laws of the United States
of America or any state thereof, (ii) is engaged primarily in making, purchasing
or otherwise investing in commercial loans in the ordinary course of its
business and (iii) issues (or the parent of which issues) commercial paper rated
at least A-1 or the equivalent thereof by S&P or the equivalent thereof by
Moody’s.
“EMU” means Economic and Monetary Union as contemplated in the Treaty on
European Union.
“Environmental, Health or Safety Requirements of Law” means all Requirements of
Law derived from or relating to foreign, federal, state and local laws or
regulations relating to or addressing pollution or protection of the
environment, or protection of worker health or safety, including, but not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601 et seq., the Occupational Safety and Health Act of 1970,
29 U.S.C. § 651 et seq., and the Resource Conservation and Recovery Act of 1976,
42 U.S.C. § 6901 et seq., in each case including any amendments thereto, any
successor statutes, and any regulations or guidance promulgated thereunder, and
any state or local equivalent thereof.
“Environmental Lien” means a lien in favor of any Governmental Authority for
(a) any liability under Environmental, Health or Safety Requirements of Law, or
(b) damages arising from, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.

 

12



--------------------------------------------------------------------------------



 



“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock). Equity Interests will not include any
Incentive Arrangements or obligations or payments thereunder.
“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Spot Rate (determined as of such date, if such
date is a Computation Date, or if such date is not a Computation Date, as of the
most recent Computation Date) of the Administrative Agent or the applicable
Issuing Bank, as the case may be.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time including (unless the context otherwise requires) any rules or
regulations promulgated thereunder.
“Escalating L/C” means each Letter of Credit which provides for an increasing
face amount from time to time.
“euro” and/or “EUR” means the euro referred to in Council Regulation
(EC) No. 1103/97 dated June 17, 1997 passed by the Council of the European
Union, or, if different, the then lawful currency of the member states of the
European Union that participate in the third stage of EMU.
“Eurodollar Base Rate” means, with respect to a Eurodollar Rate Advance for the
relevant Interest Period, the applicable British Bankers’ Association Interest
Settlement Rate for deposits in Dollars appearing on Reuters Screen FRBD as of
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, and having a maturity equal to such Interest Period, provided
that, (i) if Reuters Screen FRBD is not available to the Administrative Agent
for any reason, the applicable Eurodollar Reference Rate for the relevant
Interest Period shall instead be the applicable British Bankers’ Association
Interest Settlement Rate for deposits in Dollars as reported by any other
generally recognized financial information service as of 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period, and
having a maturity equal to such Interest Period, and (ii) if no such British
Bankers’ Association Interest Settlement Rate is available, the applicable
Eurodollar Reference Rate for the relevant Interest Period shall instead be the
rate determined by the Administrative Agent to be the rate at which JPMorgan
offers to place deposits in Dollars with first-class banks in the London
interbank market at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period, in the approximate amount of
JPMorgan’s relevant Eurodollar Loan and having a maturity equal to such Interest
Period.
“Eurodollar Rate” means, with respect to a Eurodollar Rate Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base
Rate applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the then Applicable Eurodollar Margin, changing as and when the Applicable
Eurodollar Margin changes, plus (iii) for Eurodollar Rate Advances by a Lender
from its office or branch in the United Kingdom, the Mandatory Cost, plus
(iv) any other mandatory costs imposed by any governmental or regulatory
authority.

 

13



--------------------------------------------------------------------------------



 



“Eurodollar Rate Advance” means an Advance which bears interest at a Eurodollar
Rate.
“Eurodollar Rate Loan” means a Loan made on a fully syndicated basis pursuant to
Section 2.1, which bears interest at a Eurodollar Rate.
“Excluded Foreign Subsidiary” means any Foreign Subsidiary other than those
listed as Foreign Subsidiaries on Schedule 1.1.5.
“Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement dated as of October 13, 2006 by and among the Company and
certain of the Subsidiary Borrowers parties thereto, the lenders party thereto
and JPMorgan as administrative agent.
“Facility Termination Date” shall mean the date on which all of the Termination
Conditions have been satisfied.
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.
“Financial Credit Obligations” means the sum of the outstanding principal amount
of all Loans and all Financial L/C Obligations.
“Financial Credit Sublimit” means, at any time, an amount equal to 50% of the
Aggregate Commitment at such time.
“Financial L/C Obligations” means, without duplication, an amount equal to the
sum of (i) the aggregate of the Dollar Amount then available for drawing under
each of the Financial Letters of Credit (provided that, with respect to any
Escalating L/C which is a Financial Letter of Credit, such available amount
shall equal the maximum Dollar Amount (after giving effect to all possible
increases) available to be drawn under such Escalating L/C), (ii) the Dollar
Amount equal to the stated amount of all outstanding L/C Drafts corresponding to
the Financial Letters of Credit, which L/C Drafts have been accepted by the
applicable Issuing Bank, (iii) the aggregate outstanding Dollar Amount of all
Reimbursement Obligations under Financial Letters of Credit at such time and
(iv) the aggregate Dollar Amount equal to the maximum stated amount of all
Financial Letters of Credit requested by the Borrowers but not yet issued or, in
the case of an Escalating L/C which is a Financial Letter of Credit, the portion
of such maximum stated amount not yet issued (unless the request for an unissued
Financial Letter of Credit has been denied).
“Financial Letter of Credit” means any letter of credit or Bank Undertaking
other than a Performance Letter of Credit.

 

14



--------------------------------------------------------------------------------



 



“Financial Officer” means any of the chief financial officer, principal
accounting officer, treasurer or controller of the Company, acting singly.
“Fixed Charge Coverage Ratio” is defined in Section 7.4(B).
“Floating Rate” means, for any day for any Loan, a rate per annum equal to the
Alternate Base Rate for such day, changing when and as the Alternate Base Rate
changes, plus the then Applicable Floating Rate Margin.
“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.
“Floating Rate Loan” means a Loan, or portion thereof, which bears interest at
the Floating Rate.
“Foreign Employee Benefit Plan” means any employee benefit plan as defined in
Section 3(3) of ERISA which is maintained or contributed to for the benefit of
the employees of the Company, any of its respective Subsidiaries or any members
of its Controlled Group and is not covered by ERISA pursuant to ERISA
Section 4(b)(4).
“Foreign Pension Plan” means any employee benefit plan as described in
Section 3(3) of ERISA for which the Company or any member of its Controlled
Group is a sponsor or administrator and which (i) is maintained or contributed
to for the benefit of employees of the Company, any of its respective
Subsidiaries or any member of its Controlled Group, (ii) is not covered by ERISA
pursuant to Section 4(b)(4) of ERISA, and (iii) under applicable local law, is
required to be funded through a trust or other funding vehicle.
“Foreign Subsidiary” means a Subsidiary of the Company which is not a Domestic
Subsidiary.
“Funded Issuing Bank” means, at any date of determination, each Issuing Bank
which has issued a Letter of Credit and such Letter of Credit is outstanding as
of such date.
“Governmental Acts” is defined in Section 3.10(A).
“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative authority or
functions of or pertaining to government, including any authority or other
quasi-governmental entity established to perform any of such functions.
“Gross Negligence” means recklessness, or actions taken or omitted with
conscious indifference to or the complete disregard of consequences or rights of
others affected. Gross Negligence does not mean the absence of ordinary care or
diligence, or an inadvertent act or inadvertent failure to act. If the term
“gross negligence” is used with respect to the Administrative Agent or any
Lender or any indemnitee in any of the other Loan Documents, it shall have the
meaning set forth herein.

 

15



--------------------------------------------------------------------------------



 



“Guaranteed Obligations” is defined in Section 10.1.
“Guarantor(s)” shall mean the Company and the Subsidiary Guarantors.
“Guaranty” means each of (i) the guaranty by the Company and each Subsidiary
Borrower of all of the Obligations of Company and the Subsidiary Borrowers
pursuant to Article X of this Agreement and (ii) the Subsidiary Guaranty, in
each case, as amended, restated, supplemented or otherwise modified from time to
time.
“Hedging Arrangements” is defined in the definition of Hedging Obligations
below.
“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (i) any and all agreements, devices
or arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, commodity prices, exchange rates or forward
rates applicable to such party’s assets, liabilities or exchange transactions,
including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants or any similar derivative transactions (“Hedging
Arrangements”), and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any of the foregoing.
“Incentive Arrangements” means any stock ownership, restricted stock, stock
option, stock appreciation rights, “phantom” stock plans, employment agreements,
non-competition agreements, subscription and stockholders agreements and other
incentive and bonus plans and similar arrangements made in connection with the
retention of executives, officers or employees of the Company and its
Subsidiaries.
“Indebtedness” of a Person means, without duplication, such Person’s
(a) obligations for borrowed money, (b) obligations representing the deferred
purchase price of property or services (other than (i) accounts payable arising
in the ordinary course of such Person’s business payable on terms customary in
the trade, and (ii) earnouts or other similar forms of contingent purchase
prices), (c) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from property or assets now or hereafter owned
or acquired by such Person, (d) obligations which are evidenced by notes,
acceptances or other instruments, (e) Capitalized Lease Obligations,
(f) Contingent Obligations, (g) obligations with respect to any letters of
credit, bank guarantees and similar instruments, including, without limitation,
Financial Letters of Credit and Performance Letters of Credit, and all
reimbursement agreements related thereto, (h) Off-Balance Sheet Liabilities and
(j) Disqualified Stock.
“Indemnified Matters” is defined in Section 11.7(B).
“Indemnitees” is defined in Section 11.7(B).

 

16



--------------------------------------------------------------------------------



 



“Interest Expense” means, for any period, the total gross interest expense of
the Company and its consolidated Subsidiaries, whether paid or accrued,
including, without duplication, the interest component of Capitalized Leases,
commitment and letter of credit fees, the discount or implied interest component
of Off-Balance Sheet Liabilities, capitalized interest expense, pay-in-kind
interest expense, amortization of debt documents and net payments (if any)
pursuant to Hedging Arrangements relating to interest rate protection, all as
determined in conformity with Agreement Accounting Principles.
“Interest Period” means with respect to a Eurodollar Rate Loan, a period of one
(1), two (2), three (3) months or six (6) months, commencing on a Business Day
selected by the applicable Borrower on which a Eurodollar Rate Advance is made
to such Borrower pursuant to this Agreement. Such Interest Period shall end on
(but exclude) the day which corresponds numerically to such date one, two, three
or six months thereafter; provided, however, that if there is no such
numerically corresponding day in such next, second, third or sixth succeeding
month, such Interest Period shall end on the last Business Day of such next,
second, third or sixth succeeding month. If an Interest Period would otherwise
end on a day which is not a Business Day, such Interest Period shall end on the
next succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.
“Investment” means, with respect to any Person, (i) any purchase or other
acquisition by that Person of any Indebtedness, Equity Interests or other
securities, or of a beneficial interest in any Indebtedness, Equity Interests or
other securities, issued by any other Person, (ii) any purchase by that Person
of all or substantially all of the assets of a business (whether of a division,
branch, unit operation, or otherwise) conducted by another Person; (iii) any
loan, advance (other than deposits with financial institutions available for
withdrawal on demand, prepaid expenses, accounts receivable, advances to
employees and similar items made or incurred in the ordinary course of business)
or capital contribution actually invested by that Person to any other Person
(but excluding any subsequent passive increases or accretions to the value of
such initial capital contribution), including all Indebtedness to such Person
arising from a sale of property by such Person other than in the ordinary course
of its business; and (iv) any non-arms length transaction by such Person with
another Person or any other transfer of assets by such Person in another Person,
with the amount of such Investment being an amount equal to the net benefit
derived by such other Person resulting from any such transactions.
“IRS” means the Internal Revenue Service and any Person succeeding to the
functions thereof.
“Issuing Banks” means JPMorgan or any of its Affiliates or any of the other
Lenders identified on Exhibit A-2 hereto (as amended or supplemented from time
to time) in its separate capacity as an issuer of Letters of Credit pursuant to
Section 3.1. The designation of any Lender as an Issuing Bank after the Closing
Date shall be subject to the prior written consent of such designee and the
Administrative Agent.
“Issuing Bank Sublimit” means with respect to each Issuing Bank, $1,100,000,000
or such lesser amount as may be separately agreed in writing between such
Issuing Bank and the Company from time to time (with specific notice of such
amount, and any change thereto, with respect to each Issuing Bank being promptly
communicated to the Administrative Agent).

 

17



--------------------------------------------------------------------------------



 



“JPMorgan” means JPMorgan Chase Bank, N.A., in its individual capacity, and its
successors.
“JPMSI” means J.P. Morgan Securities Inc, and its successors.
“L/C Collateral Account” is defined in Section 3.12.
“L/C Documents” is defined in Section 3.4.
“L/C Draft” means a draft drawn on an Issuing Bank pursuant to a Letter of
Credit.
“L/C Exposure” means with respect to any Lender at any time, such Lender’s Pro
Rata Share of the outstanding L/C Obligations (without giving effect to any L/C
Obligations described in clause (iv) of the definition thereof).
“L/C Interest” is defined in Section 3.6.
“L/C Obligations” means, without duplication, an amount equal to the sum of
(i) the aggregate of the Dollar Amount then available for drawing under each of
the Letters of Credit (provided that, with respect to any Escalating L/C, such
available amount shall equal the maximum Dollar Amount (after giving effect to
all possible increases) available to be drawn under such Escalating L/C),
(ii) the Dollar Amount equal to the stated amount of all outstanding L/C Drafts
corresponding to the Letters of Credit, which L/C Drafts have been accepted by
the applicable Issuing Bank, (iii) the aggregate outstanding Dollar Amount of
all Reimbursement Obligations at such time and (iv) the aggregate Dollar Amount
equal to the maximum stated amount of all Letters of Credit requested by the
Borrowers but not yet issued or, in the case of an Escalating L/C, the portion
of such maximum stated amount not yet issued (unless the request for an unissued
Letter of Credit has been denied).
“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns. For the avoidance of
doubt, the term “Lenders” excludes any Departing Lenders.
“Lender Increase Notice” is defined in Section 2.5(B)(i).
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lender Party” means the Administrative Agent, each Issuing Bank, the Swing Line
Bank or any other Lender.
“Lending Installation” means, with respect to a Lender or the Administrative
Agent, any office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages of this Agreement for such
Lender, or on the administrative information sheets provided to the
Administrative Agent in connection herewith or otherwise selected by such Lender
or the Administrative Agent pursuant to Section 2.16.

 

18



--------------------------------------------------------------------------------



 



“Letter of Credit” means the Performance Letters of Credit and Financial Letters
of Credit to be (a) issued by the Issuing Banks pursuant to Section 3.1 hereof
or (b) deemed issued by the Issuing Banks pursuant to Section 3.2 hereof.
“Letter of Credit Agreement” means, collectively, those certain Letter of Credit
and Term Loan Agreements, dated as of November 6, 2006, among the Company and
certain of its Subsidiaries as co-obligors, Bank of America, N.A. (“BofA”), as
administrative agent, BofA and JPMorgan, as L/C issuers, and the lenders parties
thereto, providing for supplemental term letter of credit facilities in an
aggregate cumulative principal amount not to exceed $600,000,000 and on terms
and conditions satisfactory to the Administrative Agent, in each case, as
amended, restated, supplemented or otherwise modified from time to time.
“Leverage Ratio” is defined in Section 7.4(A).
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or security
agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
“Loan Account” is defined in Section 2.12(A).
“Loan Documents” means this Agreement, each Assumption Letter executed
hereunder, the Subsidiary Guaranty and all other documents, instruments, notes
and agreements executed in connection therewith or contemplated thereby, as the
same may be amended, restated or otherwise modified and in effect from time to
time.
“Loan Parties” means, at any time, the Company, each Subsidiary Borrower that is
a party hereto as of such time and each of the Guarantors.
“Loan(s)” means, with respect to a Lender, such Lender’s portion of any Advance
made pursuant to Section 2.1 hereof, and in the case of the Swing Line Bank, any
Swing Line Loan made pursuant to Section 2.2 hereof, and collectively all
Revolving Loans and Swing Line Loans, whether made or continued as or converted
to Floating Rate Loans or Eurodollar Rate Loans.
“Mandatory Cost” is described in Exhibit A-3 hereto.
“Margin Stock” shall have the meaning ascribed to such term in Regulation U.
“Market Disruption” is defined in Section 2.11.
“Material Adverse Effect” means a material adverse effect upon (a) the business,
condition (financial or otherwise), operations, performance, properties, results
of operations or prospects of the Company, any other Borrower, or the Company
and its Subsidiaries, taken as a whole, (b) the collective ability of the
Company or any of its Subsidiaries to perform their respective obligations under
the Loan Documents, or (c) the ability of the Lenders or the Administrative
Agent to enforce the Obligations; it being understood and agreed that the
occurrence of a Product Liability Event shall not constitute an event which
causes a “Material Adverse Effect” unless and until the aggregate amount of, or
attributable to, Product Liability Events (to the extent not covered by
third-party insurance as to which the insured does not dispute coverage)
exceeds, during any period of twelve (12) consecutive months, the greater of (x)
$20,000,000 and (y) 20% of EBITDA (for the then most recently completed period
of four fiscal quarters of the Company).

 

19



--------------------------------------------------------------------------------



 



“Material Indebtedness” is defined in Section 8.1(E).
“Material Subsidiary” means, without duplication, (a) each Borrowing Subsidiary
and (b) any Subsidiary that directly or indirectly owns or Controls any
Borrowing Subsidiary or other Material Subsidiary and (c) any other Subsidiary
(i) the consolidated net revenues of which for the most recent fiscal year of
the Company for which audited financial statements have been delivered pursuant
to Section 7.01(A)(ii) were greater than five percent (5%) of the Company’s
consolidated net revenues for such fiscal year or (ii) the consolidated tangible
assets of which as of the end of such fiscal year were greater than five percent
(5%) of the Company’s consolidated tangible assets as of such date; provided
that, if at any time the aggregate amount of the consolidated net revenues or
consolidated tangible assets of all Subsidiaries that are not Material
Subsidiaries exceeds twenty percent (20%) of the Company’s consolidated net
revenues for any such fiscal year or twenty percent (20%) of the Company’s
consolidated tangible assets as of the end of any such fiscal year, the Company
(or, in the event the Company has failed to do so within 10 days, the
Administrative Agent) shall designate sufficient Subsidiaries as “Material
Subsidiaries” to eliminate such excess, and such designated Subsidiaries shall
for all purposes of this Agreement constitute Material Subsidiaries. For
purposes of making the determinations required by this definition, revenues and
assets of Foreign Subsidiaries shall be converted into Dollars at the rates used
in preparing the consolidated balance sheet of the Company included in the
applicable financial statements. The Material Subsidiaries on the Closing Date
are identified in Schedule 1.1.5 hereto.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a “Multiemployer Plan” as defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding six
(6) years was, contributed to by either the Company or any member of the
Controlled Group.
“Net Cash Proceeds” means, with respect to any Asset Sale or Sale and Leaseback
Transaction by any Person, (a) cash or Cash Equivalents (freely convertible into
Dollars) received by such Person or any Subsidiary of such Person from such
Asset Sale or Sale and Leaseback Transaction (including cash received as
consideration for the assumption or incurrence of liabilities incurred in
connection with or in anticipation of such Asset Sale or Sale and Leaseback
Transaction), after (i) provision for all income or other taxes measured by or
resulting from such Asset Sale or Sale and Leaseback Transaction, (ii) payment
of all brokerage commissions and other fees and expenses and commissions related
to such Asset Sale or Sale and Leaseback Transaction, and (iii) all amounts used
to repay Indebtedness (and any premium or penalty thereon) secured by a Lien on
any asset disposed of in such Asset Sale or Sale and Leaseback Transaction or
which is or may be required (by the express terms of the instrument governing
such Indebtedness or by applicable law) to be repaid in connection with such
Asset Sale or Sale and Leaseback Transaction (including payments made to obtain
or avoid the need for the consent of any holder of such Indebtedness); and
(b) cash or Cash Equivalents payments in respect of any other consideration
received by such Person or any Subsidiary of such Person from such Asset Sale or
Sale and Leaseback Transaction upon receipt of such cash payments by such Person
or such Subsidiary.

 

20



--------------------------------------------------------------------------------



 



“New Money Credit Event” means, with respect to any Issuing Bank, any increase
(directly or indirectly) in such Issuing Bank’s exposure (whether by way of
additional credit or banking facilities or otherwise, including as part of a
restructuring) to the applicable Borrower, any Governmental Authority in such
Borrower’s or any applicable Letter of Credit beneficiary’s country occurring by
reason of (i) any law, action or requirement of any Governmental Authority in
such Borrower’s or such Letter of Credit beneficiary’s country, or (ii) any
request in respect of external indebtedness of borrowers in such Borrower’s or
such Letter of Credit beneficiary’s country applicable to banks generally which
conduct business with such borrowers, or (iii) any agreement in relation to
clause (i) or (ii), in each case to the extent calculated by reference to the
Obligations outstanding prior to such increase.
“Notice of Assignment” is defined in Section 14.3(B).
“Obligations” means all Loans, L/C Obligations, advances, debts, liabilities,
obligations, covenants and duties owing, by the Borrowers or any of their
Subsidiaries to the Administrative Agent, any Lender, the Swing Line Bank, the
Arrangers, any Affiliate of the Administrative Agent or any Lender, any Issuing
Bank, any Indemnitee, of any kind or nature, present or future, arising under
this Agreement, the L/C Documents or any other Loan Document, whether or not
evidenced by any note, guaranty or other instrument, whether or not for the
payment of money, whether arising by reason of an extension of credit, loan,
foreign exchange risk, guaranty, indemnification, or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired. The term includes, without limitation, all interest, charges,
expenses, fees, attorneys’ fees and disbursements, paralegals’ fees (in each
case whether or not allowed), and any other sum chargeable to the Company or any
of its Subsidiaries under this Agreement or any other Loan Document.
“Off-Balance Sheet Liabilities” of a Person means (a) any repurchase obligation
or liability of such Person or any of its Subsidiaries with respect to
Receivables sold by such Person or any of its Subsidiaries, (b) any liability of
such Person or any of its Subsidiaries under any sale and leaseback transactions
which do not create a liability on the consolidated balance sheet of such
Person, (c) any liability of such Person or any of its Subsidiaries under any
financing lease or so-called “synthetic lease” or “tax ownership operating
lease” transaction, or (d) any obligations of such Person or any of its
Subsidiaries arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheets of such Person and its
Subsidiaries.
“Other Taxes” is defined in Section 2.14(E)(ii).
“Participants” is defined in Section 14.2(A).

 

21



--------------------------------------------------------------------------------



 



“Payment Date” means the last Business Day of each quarter, the Termination Date
and the Facility Termination Date.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Performance Letter of Credit” means a letter of credit or Bank Undertaking
issued to secure ordinary course performance obligations of the Company or a
Subsidiary in connection with active construction projects (including projects
about to be commenced) or bids for prospective construction projects.
“Permitted Acquisition” is defined in Section 7.3(F).
“Permitted Existing Contingent Obligations” means the Contingent Obligations of
the Company and its Subsidiaries identified as such on Schedule 1.1.4 to this
Agreement.
“Permitted Existing Indebtedness” means the Indebtedness of the Company and its
Subsidiaries identified as such on Schedule 1.1.1 to this Agreement.
“Permitted Existing Investments” means the Investments of the Company and its
Subsidiaries identified as such on Schedule 1.1.2 to this Agreement.
“Permitted Existing Liens” means the Liens on assets of the Company and its
Subsidiaries identified as such on Schedule 1.1.3 to this Agreement.
“Permitted Sale and Leaseback Transactions” means (a) (i) any Sale and Leaseback
Transaction of the Company’s administrative headquarters facility in The
Woodlands, Texas and (ii) any Sale and Leaseback Transaction of all or any
portion of the Company’s other property, in each case on terms acceptable to the
Administrative Agent and only to the extent that the aggregate amount of Net
Cash Proceeds from all such Permitted Sale and Leaseback Transactions is less
than or equal to $50,000,000 and (b) any Sale and Leaseback Transaction of the
Company’s facility in Plainfield, Illinois.
“Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or other entity of any kind, or any
government or political subdivision or any agency, department or instrumentality
thereof.
“Plan” means an employee benefit plan defined in Section 3(3) of ERISA, other
than a Multiemployer Plan, in respect of which the Company or any member of the
Controlled Group is, or within the immediately preceding six (6) years was, an
“employer” as defined in Section 3(5) of ERISA.
“Pricing Ratio” means the ratio of (i) all Adjusted Indebtedness of the Company
and its Subsidiaries to (ii) EBITDA.

 

22



--------------------------------------------------------------------------------



 



“Prime Rate” means the prime rate of interest announced by JPMorgan from time to
time (which is not necessarily the lowest rate charged to any customer),
changing when and as said prime rate changes.
“Proposed New Lender” is defined in Section 2.5(B)(i).
“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (A) the Lender’s Commitment at such time (in each case, as adjusted
from time to time in accordance with the provisions of this Agreement) by
(B) the Aggregate Commitment at such time (excluding, in the case of
Section 2.22, at any time a Defaulting Lender shall exist, such Defaulting
Lender’s Commitment); provided, however, if the Commitments are terminated
pursuant to the terms of this Agreement, then “Pro Rata Share” means the
percentage obtained by dividing (x) the sum of (A) such Lender’s Revolving
Loans, plus (B) such Lender’s share of the obligations to purchase
participations in Swing Line Loans and Letters of Credit, by (y) the sum of
(A) the aggregate outstanding amount of Revolving Loans, plus (B) the aggregate
outstanding amount of all Swing Line Loans and the Dollar Amount of all Letters
of Credit, in each case giving effect to any Lender’s status as a Defaulting
Lender at the time of determination.
“Product Liability Event” means, solely in connection with asbestos-related
claims and litigation, (i) the entry of one or more final judgments or orders
against the Company or any Subsidiary, or (ii) the Company or any Subsidiary
(a) enters into settlements for the payment of money or (b) pays any legal
expenses associated with such judgment, orders or settlements and any and all
other aspects of any claims and litigation associated therewith, and with
respect to such judgments or orders, (A) enforcement proceedings are commenced
by any creditor upon such judgment or order, or (B) there is a period of 30
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect.
“Purchasers” is defined in Section 14.3(A)(i).
“Rate Option” means the Eurodollar Rate or the Floating Rate, as applicable.
“Receivable(s)” means and includes all of the Company’s and its consolidated
Subsidiaries’ presently existing and hereafter arising or acquired accounts,
accounts receivable, and all present and future rights of the Company or its
Subsidiaries, as applicable, to payment for goods sold or leased or for services
rendered (except those evidenced by instruments or chattel paper), whether or
not they have been earned by performance, and all rights in any merchandise or
goods which any of the same may represent, and all rights, title, security and
guaranties with respect to each of the foregoing, including, without limitation,
any right of stoppage in transit.
“Register” is defined in Section 14.3(C).
“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by and to brokers and dealers of securities for the purpose
of purchasing or carrying margin stock (as defined therein).

 

23



--------------------------------------------------------------------------------



 



“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying Margin Stock applicable to member banks of the Federal
Reserve System.
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).
“Reimbursement Obligation” is defined in Section 3.7.
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the movement of Contaminants through or in the
air, soil, surface water or groundwater.
“Replacement Lender” is defined in Section 2.19.
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation or otherwise
waived the requirement of Section 4043(a) of ERISA that it be notified within
thirty (30) days after such event occurs, provided, however, that a failure to
meet the minimum funding standards of Section 412 of the Code and of Section 302
of ERISA shall be a Reportable Event regardless of the issuance of any such
waiver of the notice requirement in accordance with either Section 4043(a) of
ERISA or Section 412(d) of the Code.
“Required Lenders” means, subject to Section 2.22(B), Lenders whose Pro Rata
Shares, in the aggregate, are greater than fifty percent (50%); provided,
however, that, if the Commitments have been terminated pursuant to the terms of
this Agreement, “Required Lenders” means Lenders (without regard to the Lenders’
performance of their respective obligations hereunder) whose aggregate ratable
shares (stated as a percentage) of the aggregate outstanding principal balance
of the sum of all Loans and L/C Obligations are greater than fifty percent
(50%).
“Requirements of Law” means, as to any Person, the charter and by-laws or other
organizational or governing documents of such Person, and any law, rule or
regulation, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject including,
without limitation, the Securities Act of 1933, the Securities Exchange Act of
1934, Regulations T, U and X, ERISA, the Fair Labor Standards Act, the Worker
Adjustment and Retraining Notification Act, Americans with Disabilities Act of
1990, and any certificate of occupancy, zoning ordinance, building,
environmental or land use requirement or permit or environmental, labor,
employment, occupational safety or health law, rule or regulation, including
Environmental, Health or Safety Requirements of Law.

 

24



--------------------------------------------------------------------------------



 



“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurodollar liabilities.
“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any Equity Interests of the Company or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
such Person’s Capital Stock (other than Disqualified Stock) or in options,
warrants or other rights to purchase such Capital Stock, (ii) any redemption,
retirement, purchase or other acquisition for value, direct or indirect, of any
Equity Interests of the Company or any of its Subsidiaries now or hereafter
outstanding, other than in exchange for, or out of the proceeds of, the
substantially concurrent sale (other than to a Subsidiary of the Company) of
other Equity Interests of the Company or any of its Subsidiaries (other than
Disqualified Stock), (iii) any payment or prepayment of principal of, or
interest (whether in cash or as payment-in-kind), premium, if any, fees or other
charges with respect to, any Indebtedness subordinated to the Obligations, or
any redemption, purchase, retirement, defeasance, prepayment or other
acquisition for value, direct or indirect, of any Indebtedness other than
(a) the Obligations and (b) any scheduled payments of principal of or interest
with respect to Company’s Indebtedness issued pursuant to the Term Loan
Agreement or the Letter of Credit Agreement, (iv) any payment of a claim for the
rescission of the purchase or sale of, or for material damages arising from the
purchase or sale of, any Indebtedness (other than the Obligations) or any Equity
Interests of the Company or any of its Subsidiaries, or of a claim for
reimbursement, indemnification or contribution arising out of or related to any
such claim for damages or rescission and (v) any payment in respect of a
purchase price adjustment, earn-out or other similar form of contingent purchase
price.
“Revolving Credit Availability” means, at any particular time, the amount by
which the Adjusted Aggregate Commitment at such time exceeds the Revolving
Credit Obligations outstanding at such time.
“Revolving Credit Obligations” means, at any particular time, the sum of (i) the
outstanding principal amount of the Revolving Loans at such time, plus (ii) the
outstanding principal amount of the Swing Line Loans at such time, plus
(iii) the outstanding L/C Obligations at such time.
“Revolving Loan” is defined in Section 2.1.
“Risk-Based Capital Guidelines” is defined in Section 4.2.
“S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc.
“Sale and Leaseback Transaction” means any lease, whether an operating lease or
a Capitalized Lease, of any property (whether real or personal or mixed),
(i) which the Company or one of its Subsidiaries sold or transferred or is to
sell or transfer to any other Person, or (ii) which the Company or one of its
Subsidiaries intends to use for substantially the same purposes as any other
property which has been or is to be sold or transferred by the Company or one of
its Subsidiaries to any other Person in connection with such lease.
“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

25



--------------------------------------------------------------------------------



 



“Selling Lender” is defined in Section 2.5(B)(ii).
“Single Employer Plan” means a Plan maintained by the Company or any member of
the Controlled Group for employees of the Company or any member of the
Controlled Group.
“Solvent” means, when used with respect to any Person, that at the time of
determination:
(i) the fair value of its assets (both at fair valuation and at present fair
saleable value) is equal to or in excess of the total amount of its liabilities,
including, without limitation, contingent liabilities; and
(ii) it is then able and expects to be able to pay its debts as they mature; and
(iii) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.
With respect to contingent liabilities (such as litigation, guarantees and
pension plan liabilities), such liabilities shall be computed at the amount
which, in light of all the facts and circumstances existing at the time,
represent the amount which can be reasonably be expected to become an actual or
matured liability.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable Issuing Bank, as applicable, to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office on the Business Day immediately preceding the most recent
Computation Date provided for in Section 2.4(B); provided that the
Administrative Agent or such Issuing Bank may obtain such spot rate from another
financial institution designated by the Administrative Agent or the Issuing Bank
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that an Issuing Bank may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Agreed Currency.
“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership, limited liability
company or joint venture if more than 50% interest in the profits or capital
thereof is owned by such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries (unless such partnership, limited
liability company or joint venture can and does ordinarily take major business
actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.

 

26



--------------------------------------------------------------------------------



 



“Subsidiary Borrower” means any Subsidiaries of the Company duly designated by
the Company pursuant to Section 2.20 to request Advances hereunder, which
Subsidiary shall have delivered to the Administrative Agent an Assumption Letter
in accordance with Section 2.20 and such other documents as may be required
pursuant to this Agreement, in each case together with its respective successors
and assigns, including a debtor-in-possession on behalf of such Subsidiary
Borrower.
“Subsidiary Guarantor(s)” means (a) each Subsidiary Borrower, (b) all of the
Company’s Material Subsidiaries (other than any Excluded Foreign Subsidiary);
(c) all New Subsidiaries which are Material Subsidiaries and which have or are
required to have satisfied the provisions of Section 7.2(K)(i); (d) all of the
Company’s Subsidiaries which become Material Subsidiaries and which have
satisfied or are required to have satisfied the provisions of
Section 7.2(K)(ii); and (e) all other Subsidiaries which become Subsidiary
Guarantors in satisfaction of the provisions of Section 7.2(K)(iii) or
Section 7.3(Q), in each case with respect to clauses (a) through (e) above, and
together with their respective successors and assigns.
“Subsidiary Guaranty” means that certain Subsidiary Guaranty, dated as of
August 22, 2003 executed by each of Subsidiary Guarantors as of such date (and
any and all supplements thereto executed from time to time by each additional
Subsidiary Guarantor) in favor of the Administrative Agent in substantially the
form of Exhibit H attached hereto, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
“Substantial Portion” means, with respect to the assets of the Company and its
Subsidiaries, assets which (i) represent more than 10% of the consolidated
assets of the Company and its Subsidiaries as would be shown in the consolidated
financial statements of the Company and its Subsidiaries as at the beginning of
the twelve-month period ending with the month in which such determination is
made, or (ii) are responsible for more than 10% of the consolidated net sales or
of the consolidated net income of the Company and its Subsidiaries as reflected
in the financial statements referred to in clause (i) above.
“Swing Line Bank” means JPMorgan or any other Lender as a successor Swing Line
Bank pursuant to the terms hereof.
“Swing Line Commitment” means the commitment of the Swing Line Bank to make
Swing Line Loans up to a maximum principal amount of Twenty-Five Million and
00/100 Dollars ($25,000,000) at any one time outstanding.
“Swing Line Loan” means a Loan made available to the applicable Borrower by the
Swing Line Bank pursuant to Section 2.2 hereof.
“Taxes” is defined in Section 2.14(E)(i).
“Term Loan Agreement” means that certain Term Loan Agreement, dated as of
November 9, 2007, by and among the Company, Chicago Bridge & Iron Company, as
the “Borrower”, JPMorgan Chase Bank, National Association, as “Administrative
Agent” thereunder, and the lenders party thereto, as amended, restated,
supplemented or otherwise modified from time to time.

 

27



--------------------------------------------------------------------------------



 



“Termination Conditions” is defined in Section 2.18.
“Termination Date” means the earlier of (a) July 23, 2014, and (b) the date of
termination in whole of the Aggregate Commitment pursuant to Section 2.5 hereof
or the Commitments pursuant to Section 9.1 hereof.
“Termination Event” means (i) a Reportable Event with respect to any Benefit
Plan; (ii) the withdrawal of the Company or any member of the Controlled Group
from a Benefit Plan during a plan year in which the Company or such Controlled
Group member was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or the cessation of operations which results in the termination of
employment of twenty percent (20%) of Benefit Plan participants who are
employees of the Company or any member of the Controlled Group; (iii) the
imposition of an obligation on the Company or any member of the Controlled Group
under Section 4041 of ERISA to provide affected parties written notice of intent
to terminate a Benefit Plan in a distress termination described in Section
4041(c) of ERISA; (iv) the institution by the PBGC or any similar foreign
governmental authority of proceedings to terminate a Benefit Plan or Foreign
Pension Plan; (v) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Benefit Plan; (vi) that a foreign governmental authority shall
appoint or institute proceedings to appoint a trustee to administer any Foreign
Pension Plan in place of the existing administrator, or (vii) the partial or
complete withdrawal of the Company or any member of the Controlled Group from a
Multiemployer Plan or Foreign Pension Plan.
“Transferee” is defined in Section 14.5.
“Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 7, 1992 and came into force on November 1,
1993), as amended from time to time.
“Type” means, with respect to any Loan, its nature as a Floating Rate Loan or a
Eurodollar Rate Loan.
“Unfunded Liabilities” means (i) in the case of Single Employer Plans, the
amount (if any) by which the aggregate accumulated benefit obligations exceeds
the aggregate fair market value of assets of present value of all vested
nonforfeitable benefits under all Single Employer Plans as of the most recent
measurement date, all as determined under FAS 87 using the methods and
assumptions used by the Company for financial accounting purposes, and (ii) in
the case of Multiemployer Plans, the withdrawal liability that would be incurred
by the Controlled Group if all members of the Controlled Group completely
withdrew from all Multiemployer Plans.
“Unmatured Default” means an event which, but for the lapse of time or the
giving of notice, or both, would constitute a Default.
1.2. Singular/Plural References; Accounting Terms. The foregoing definitions
shall be equally applicable to both the singular and plural forms of the defined
terms. Any accounting terms used in this Agreement which are not specifically
defined herein shall have the meanings customarily given them in accordance with
Agreement Accounting Principles.

 

28



--------------------------------------------------------------------------------



 



1.3. References. Any references to the Company’s Subsidiaries shall not in any
way be construed as consent by the Administrative Agent or any Lender to the
establishment, maintenance or acquisition of any Subsidiary, except as may
otherwise be permitted hereunder.
1.4. Supplemental Disclosure. At any time at the request of the Administrative
Agent and at such additional times as the Company determines, the Company shall
supplement each schedule or representation herein or in the other Loan Documents
with respect to any matter hereafter arising which, if existing or occurring at
the date of this Agreement, would have been required to be set forth or
described in such schedule or as an exception to such representation or which is
necessary to correct any information in such schedule or representation which
has been rendered inaccurate thereby. Notwithstanding that any such supplement
to such schedule or representation may disclose the existence or occurrence of
events, facts or circumstances which are either prohibited by the terms of this
Agreement or any other Loan Documents or which result in the breach of any
representation or warranty, such supplement to such schedule or representation
shall not be deemed either an amendment thereof or a waiver of such breach
unless expressly consented to in writing by Administrative Agent and the
Required Lenders, and no such amendments, except as the same may be consented to
in a writing which expressly includes a waiver, shall be or be deemed a waiver
by the Administrative Agent or any Lender of any Default disclosed therein. Any
items disclosed in any such supplemental disclosures shall be included in the
calculation of any limits, baskets or similar restrictions contained in this
Agreement or any of the other Loan Documents.
ARTICLE II: REVOLVING LOAN FACILITY
2.1. Revolving Loans.
(A) Amount of Revolving Loans. Upon the satisfaction of the conditions precedent
set forth in Sections 5.1, 5.2 and 5.3, as applicable, from and including the
Closing Date and prior to the Termination Date, each Lender severally and not
jointly agrees, on the terms and conditions set forth in this Agreement, to
continue the revolving loans outstanding under the Existing Credit Agreement as
of the Closing Date and make revolving loans to the Borrowers from time to time,
in Dollars, in an amount not to exceed such Lender’s Pro Rata Share of Revolving
Credit Availability at such time (each individually, a “Revolving Loan” and,
collectively, the “Revolving Loans”); provided however, at no time shall (i) the
amount of the Revolving Credit Obligations exceed the Adjusted Aggregate
Commitment and (ii) the Financial Credit Obligations exceed the Financial Credit
Sublimit. Subject to the terms of this Agreement, the Borrowers may borrow,
repay and reborrow Revolving Loans at any time prior to the Termination Date.
The Revolving Loans made on the Closing Date or on or before the third (3rd)
Business Day thereafter shall initially be Floating Rate Loans and thereafter
may be continued as Floating Rate Loans or converted into Eurodollar Rate Loans
in the manner provided in Section 2.9 and subject to the other conditions and
limitations therein set forth and set forth in this Article II and set forth in
the definition of Interest Period. Revolving Loans made after the third (3rd)
Business Day after the Closing Date shall be, at the option of the applicable
Borrower, either Floating Rate Loans or Eurodollar Rate Loans selected in
accordance with Section 2.9. On the Termination Date, each of the Borrowers
shall repay in full the outstanding principal balance of the Revolving Loans
made to it. Each Advance under this Section 2.1 shall consist of Revolving Loans
made by each Lender ratably in proportion to such Lender’s respective Pro Rata
Share.

 

29



--------------------------------------------------------------------------------



 



(B) Borrowing/Election Notice. The applicable Borrower shall deliver to the
Administrative Agent a Borrowing/Election Notice, signed by it, in accordance
with the terms of Section 2.7.
(C) Making of Revolving Loans. Promptly after receipt of the Borrowing/Election
Notice under Section 2.7 in respect of Revolving Loans, the Administrative Agent
shall notify each Lender by telecopy, or other similar form of transmission, of
the requested Revolving Loan. Each Lender shall make available its Revolving
Loan in accordance with the terms of Section 2.6. The Administrative Agent will
promptly make the funds so received from the Lenders available to the applicable
Borrower at the Administrative Agent’s office in Chicago, Illinois on the
applicable Borrowing Date and shall disburse such proceeds in accordance with
the applicable Borrower’s disbursement instructions set forth in such
Borrowing/Election Notice. The failure of any Lender to deposit the amount
described above with the Administrative Agent on the applicable Borrowing Date
shall not relieve any other Lender of its obligations hereunder to make its
Revolving Loan on such Borrowing Date.
(D) Minimum Initial Borrowing. The first borrowing from any Lender shall at all
times be at least the equivalent in Dollars of € 50,000 unless no Borrower
incorporated under Dutch law is borrowing from such Lender.
2.2. Swing Line Loans.
(A) Amount of Swing Line Loans. On the terms and conditions set forth in this
Agreement and upon the satisfaction of the conditions precedent set forth in
Section 5.1, 5.2 and 5.3, as applicable, from and including the Closing Date and
prior to the Termination Date, the Swing Line Bank agrees to make swing line
loans to the Borrowers from time to time, in Dollars, in an amount not to exceed
the Swing Line Commitment (each, individually, a “Swing Line Loan” and
collectively, the “Swing Line Loans”); provided, however, at no time shall
(i) the amount of the Revolving Credit Obligations exceed the Adjusted Aggregate
Commitment and (ii) the amount of the Financial Credit Obligations exceed the
Financial Credit Sublimit; and provided, further, that at no time shall the sum
of (a) the Swing Line Bank’s Pro Rata Share of the Swing Line Loans, plus
(b) the outstanding amount of Revolving Loans made by the Swing Line Bank
pursuant to Section 2.1, plus (c) the Swing Line Bank’s share of the obligations
to purchase participations in Letters of Credit, exceed the Swing Line Bank’s
Commitment at such time. Subject to the terms of this Agreement, the Borrowers
may borrow, repay and reborrow Swing Line Loans at any time prior to the
Termination Date.

 

30



--------------------------------------------------------------------------------



 



(B) Borrowing/Election Notice. The applicable Borrower shall deliver to the
Administrative Agent and the Swing Line Bank a Borrowing/Election Notice, signed
by it, not later than 12:00 p.m. (Chicago time) on the Borrowing Date of each
Swing Line Loan, specifying (i) the applicable Borrowing Date (which date shall
be a Business Day and which may be the same date as the date the
Borrowing/Election Notice is given), and (ii) the aggregate amount of the
requested Swing Line Loan which shall be an amount not less than $100,000 (and
increments of $100,000 if in excess thereof).
(C) Making of Swing Line Loans. Promptly after receipt of the Borrowing/Election
Notice under Section 2.2(B) in respect of Swing Line Loans the Administrative
Agent shall notify each Lender by telex or telecopy, or other similar form of
transmission, of the requested Swing Line Loan. Not later than 4:00 p.m.
(Chicago time) on the applicable Borrowing Date, the Swing Line Bank shall make
available its Swing Line Loan, in funds immediately available in Chicago to the
Administrative Agent at its address specified pursuant to Article XV. The
Administrative Agent will promptly make the funds so received from the Swing
Line Bank available to the applicable Borrower on the Borrowing Date at the
Administrative Agent’s aforesaid address. The Swing Line Loans shall be Floating
Rate Loans unless the applicable Borrower and the Swing Line Bank agree
otherwise.
(D) Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full by
the applicable Borrower on or before the fifth (5th) Business Day after the
Borrowing Date for such Swing Line Loan. The applicable Borrower may at any time
pay, without penalty or premium, all outstanding Swing Line Loans or, in a
minimum amount of $100,000 and increments of $100,000 in excess thereof, any
portion of the outstanding Swing Line Loans, upon notice to the Administrative
Agent and the Swing Line Bank. In addition, the Administrative Agent (i) may at
any time in the sole discretion of the Swing Line Bank with respect to any
outstanding Swing Line Loan, or (ii) shall on the fifth (5th) Business Day after
the Borrowing Date of any Swing Line Loan, require each Lender (including the
Swing Line Bank) to make a Revolving Loan in the amount of such Lender’s Pro
Rata Share of such Swing Line Loan, for the purpose of repaying such Swing Line
Loan. Not later than 2:00 p.m. (Chicago time) on the date of any notice received
pursuant to this Section 2.2(D), each Lender shall make available its required
Revolving Loan or Revolving Loans, in funds immediately available in Chicago to
the Administrative Agent at its address specified pursuant to Article XV.
Revolving Loans made pursuant to this Section 2.2(D) shall initially be Floating
Rate Loans and thereafter may be continued as Floating Rate Loans or converted
into Eurodollar Rate Loans in the manner provided in Section 2.9 and subject to
the other conditions and limitations therein set forth and set forth in this
Article II. Unless a Lender shall have notified the Swing Line Bank, prior to
its making any Swing Line Loan, that any applicable condition precedent set
forth in Sections 5.1, 5.2 and 5.3, as applicable, had not then been satisfied,
such Lender’s obligation to make Revolving Loans pursuant to this Section 2.2(D)
to repay Swing Line Loans shall be unconditional, continuing, irrevocable and
absolute and shall not be affected by any circumstances, including, without
limitation, (a) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Administrative Agent, the Swing Line Bank
or any other Person, (b) the occurrence or continuance of a Default

 

31



--------------------------------------------------------------------------------



 



or Unmatured Default, (c) any adverse change in the condition (financial or
otherwise) of the Company, or (d) any other circumstances, happening or event
whatsoever. In the event that any Lender fails to make payment to the
Administrative Agent of any amount due under this Section 2.2(D), the
Administrative Agent shall be entitled to receive, retain and apply against such
obligation the principal and interest otherwise payable to such Lender hereunder
until the Administrative Agent receives such payment from such Lender or such
obligation is otherwise fully satisfied. In addition to the foregoing, if for
any reason any Lender fails to make payment to the Administrative Agent of any
amount due under this Section 2.2(D), such Lender shall be deemed, at the option
of the Administrative Agent, to have unconditionally and irrevocably purchased
from the Swing Line Bank, without recourse or warranty, an undivided interest
and participation in the applicable Swing Line Loan in the amount of such
Revolving Loan, and such interest and participation may be recovered from such
Lender together with interest thereon at the Federal Funds Effective Rate for
each day during the period commencing on the date of demand and ending on the
date such amount is received. On the Termination Date, each of the Borrowers
shall repay in full the outstanding principal balance of all Swing Line Loans
made to it.
2.3. Rate Options for all Advances; Maximum Interest Periods. The Swing Line
Loans shall be Floating Rate Loans unless the applicable Borrower and the Swing
Line Bank agree otherwise. The Revolving Loans may be Floating Rate Advances or
Eurodollar Rate Advances, or a combination thereof, selected by the applicable
Borrowers in accordance with Section 2.9. The Borrowers may select, in
accordance with Section 2.9, Rate Options and Interest Periods applicable to
portions of the Revolving Loans; provided that there shall be no more than seven
(7) Interest Periods in effect with respect to all of the Loans at any time.
2.4. Optional Payments; Mandatory Prepayments.
(A) Optional Payments. The Borrowers may from time to time and at any time upon
at least one (1) Business Day’s prior written notice repay or prepay, without
penalty or premium all or any part of outstanding Floating Rate Advances in an
aggregate minimum amount of One Million Dollars ($1,000,000) and in integral
multiples of One Million Dollars ($1,000,000) in excess thereof. Eurodollar Rate
Advances may be voluntarily repaid or prepaid prior to the last day of the
applicable Interest Period, subject to the indemnification provisions contained
in Section 4.4, in an aggregate minimum amount of Four Million and 00/100
Dollars ($4,000,000) and in integral multiples of One Million and 00/100 Dollars
($1,000,000) in excess thereof; provided, that the applicable Borrower may not
so prepay Eurodollar Rate Advances unless it shall have provided at least three
(3) Business Days’ prior written notice to the Administrative Agent of such
prepayment and provided, further, all Eurodollar Loans constituting part of the
same Eurodollar Rate Advance shall be repaid or prepaid at the same time.
(B) Determination of Dollar Amounts of Letters of Credit; Mandatory Prepayments
of Revolving Loans and Cash Collateralization of Letters of Credit.
(i) The Administrative Agent or the applicable Issuing Bank, as the case may be,
will determine the Dollar Amount of:
(a) each Letter of Credit on each date of issuance, extension and renewal of
such Letter of Credit and each date of an amendment of such Letter of Credit
having the effect of increasing the amount thereof;

 

32



--------------------------------------------------------------------------------



 



(b) each Letter of Credit on each date of any payment by an Issuing Bank under
such Letter of Credit denominated in an Agreed Currency other than Dollars; and
(c) all other outstanding L/C Obligations on and as of the last Business Day of
each calendar month and on any other Business Day elected by the Administrative
Agent or the applicable Issuing Bank, as the case may be, in its discretion or
upon instruction by the Required Lenders.
Each day upon or as of which the Administrative Agent or an Issuing Bank
determines Dollar Amounts as described in the preceding clauses (a), (b) and
(c) is herein described as a “Computation Date” with respect to each Letter of
Credit for which a Dollar Amount is determined on or as of such day.
(ii) If at any time and for any reason (other than as the result of fluctuations
in currency exchange rates) the Dollar Amount of (a) the Revolving Credit
Obligations (calculated, with respect to all L/C Obligations denominated in
Agreed Currencies other than Dollars, as of the most recent Computation Date
with respect to each such L/C Obligation) is greater than the Adjusted Aggregate
Commitment or (b) the Financial Credit Obligations (calculated, with respect to
all Financial L/C Obligations denominated in Agreed Currencies other than
Dollars, as of the most recent Computation Date with respect to each such
Financial L/C Obligations) is greater than the Financial Credit Sublimit, the
Borrowers shall immediately make a mandatory prepayment of the Obligations in an
amount equal to such excess.
(iii) If, on any Computation Date, as a result of fluctuations in currency
exchange rates, the Dollar Amount of the Revolving Credit Obligations exceeds,
by more than the Equivalent Amount of $500,000, the Adjusted Aggregate
Commitment (such excess being the “Deficient Amount”), the Administrative Agent
shall so notify the Company and the Lenders of such occurrence and the Borrowers
shall immediately remit to the Administrative Agent a payment in an aggregate
principal amount sufficient to eliminate the Deficient Amount, which funds shall
be deposited in the L/C Collateral Account and shall be held as cash collateral
for the benefit of the Revolving Credit Obligations; provided, however, if and
to the extent the Deficient Amount is reduced from one Computation Date to the
immediately succeeding Computation Date, the Administrative Agent shall (so long
as no Default or Unmatured Default is then continuing) promptly remit to the
Company all cash amounts in excess of the Deficient Amount then held in the L/C
Collateral Account on such succeeding Computation Date.
(iv) All of the mandatory prepayments made under this Section 2.4(B) shall be
applied first to Floating Rate Loans and to any Eurodollar Rate Loans maturing
on such date and then to subsequently maturing Eurodollar Rate Loans.

 

33



--------------------------------------------------------------------------------



 



2.5. Changes in Commitments.
(A) Voluntary Commitment Reductions. The Company may permanently reduce the
Aggregate Commitment in whole, or in part ratably among the Lenders, in an
aggregate minimum amount of Ten Million and 00/100 Dollars ($10,000,000) and
integral multiples of One Million and 00/100 Dollars ($1,000,000) in excess of
that amount (unless the Aggregate Commitment is reduced in whole), upon at least
three (3) Business Day’s prior written notice to the Administrative Agent, which
notice shall specify the amount of any such reduction; provided, however, that
the amount of the Aggregate Commitment may not be reduced below the aggregate
principal amount of the outstanding Revolving Credit Obligations. All accrued
commitment fees shall be payable on the effective date of any termination of all
or any part of the obligations of the Lenders to make Loans hereunder.
(B) Increase in Commitments.
(i) At any time, the Company (on behalf of itself and the other Borrowers) may
request that the Aggregate Commitment be increased by an aggregate principal
amount not in excess of $150,000,000; provided that, without the prior written
consent of the Required Lenders, (a) the Aggregate Commitment shall at no time
exceed $1,250,000,000 minus the aggregate amount of all reductions in the
Aggregate Commitment previously made pursuant to Section 2.5(A); (b) the Company
shall not be entitled to make more than one such request during any calendar
year; and (c) each such request shall be in a minimum amount of at least
$50,000,000 and increments of $5,000,000 in excess thereof. Such request shall
be made in a written notice given to the Administrative Agent and the Lenders by
the Company not less than twenty (20) Business Days prior to the proposed
effective date of such increase, which notice (a “Commitment Increase Notice”)
shall specify the amount of the proposed increase in the Aggregate Commitment
and the proposed effective date of such increase. In the event of such a
Commitment Increase Notice, each of the Lenders shall be given the opportunity
to participate in the requested increase ratably in proportions that their
respective Commitments bear to the Aggregate Commitment. No Lender shall have
any obligation to increase its Commitment pursuant to a Commitment Increase
Notice. On or prior to the date that is fifteen (15) Business Days after receipt
of the Commitment Increase Notice, each Lender shall submit to the
Administrative Agent a notice indicating the maximum amount by which it is
willing to increase its Commitment in connection with such Commitment Increase
Notice (any such notice to the Administrative Agent being herein a “Lender
Increase Notice”). Any Lender which does not submit a Lender Increase Notice to
the Administrative Agent prior to the expiration of such fifteen (15) Business
Day period shall be deemed to have denied any increase in its Commitment. In the
event that the increases of Commitments set forth in the Lender Increase Notices
exceed the amount requested by the Company in the Commitment Increase Notice,
the Administrative Agent and each Arranger shall have the right, in consultation
with the Company, to allocate the amount of increases necessary to meet the
Company’s Commitment Increase Notice. In the event that the Lender Increase
Notices are less than the amount requested by the Company, not later

 

34



--------------------------------------------------------------------------------



 



than three (3) Business Days prior to the proposed effective date the Company
may notify the Administrative Agent of any financial institution that shall have
agreed to become a “Lender” party hereto (a “Proposed New Lender”) in connection
with the Commitment Increase Notice. Any Proposed New Lender shall be consented
to by the Administrative Agent (which consent shall not be unreasonably
withheld). If the Company shall not have arranged any Proposed New Lender(s) to
commit to the shortfall from the Lender Increase Notices, then the Company shall
be deemed to have reduced the amount of its Commitment Increase Notice to the
aggregate amount set forth in the Lender Increase Notices. Based upon the Lender
Increase Notices, any allocations made in connection therewith and any notice
regarding any Proposed New Lender, if applicable, the Administrative Agent shall
notify the Company and the Lenders on or before the Business Day immediately
prior to the proposed effective date of the amount of each Lender’s and Proposed
New Lenders’ Commitment (the “Effective Commitment Amount”) and the amount of
the Aggregate Commitment, which amounts shall be effective on the following
Business Day. Any increase in the Aggregate Commitment shall be subject to the
following conditions precedent: (A) the Company shall have obtained the consent
thereto of each Guarantor and its reaffirmation of the Loan Document(s) executed
by it, which consent and reaffirmation shall be in writing and in form and
substance reasonably satisfactory to the Administrative Agent, (B) as of the
date of the Commitment Increase Notice and as of the proposed effective date of
the increase in the Aggregate Commitment all representations and warranties
shall be true and correct in all material respects as though made on such date
and no event shall have occurred and then be continuing which constitutes a
Default or Unmatured Default, (C) the Borrowers, the Administrative Agent and
each Proposed New Lender or Lender that shall have agreed to provide a
“Commitment” in support of such increase in the Aggregate Commitment shall have
executed and delivered a “Commitment and Acceptance” substantially in the form
of Exhibit L hereto, (D) counsel for the Company and for the Guarantors shall
have provided to the Administrative Agent supplemental opinions in form and
substance reasonably satisfactory to the Administrative Agent and (E) the
Borrowers and the Proposed New Lender shall otherwise have executed and
delivered such other instruments and documents as may be required under
Article V or that the Administrative Agent shall have reasonably requested in
connection with such increase. If any fee shall be charged by the Lenders in
connection with any such increase, such fee shall be in accordance with then
prevailing market conditions, which market conditions shall have been reasonably
documented by the Administrative Agent to the Company. Upon satisfaction of the
conditions precedent to any increase in the Aggregate Commitment, the
Administrative Agent shall promptly advise the Company and each Lender of the
effective date of such increase. Upon the effective date of any increase in the
Aggregate Commitment that is supported by a Proposed New Lender, such Proposed
New Lender shall be a party to this Agreement as a Lender and shall have the
rights and obligations of a Lender hereunder and thereunder. Nothing contained
herein shall constitute, or otherwise be deemed to be, a commitment on the part
of any Lender to increase its Commitment hereunder at any time.

 

35



--------------------------------------------------------------------------------



 



(ii) For purposes of this clause (ii), (A) the term “Buying Lender(s)” shall
mean (1) each Lender the Effective Commitment Amount of which is greater than
its Commitment prior to the effective date of any increase in the Aggregate
Commitment and (2) each Proposed New Lender that is allocated an Effective
Commitment Amount in connection with any Commitment Increase Notice and (b) the
term “Selling Lender(s)” shall mean each Lender whose Commitment is not being
increased from that in effect prior to such increase in the Aggregate
Commitment. Effective on the effective date of any increase in the Aggregate
Commitment pursuant to clause (i) above, each Selling Lender hereby sells,
grants, assigns and conveys to each Buying Lender, without recourse, warranty,
or representation of any kind, except as specifically provided herein, an
undivided percentage in such Selling Lender’s right, title and interest in and
to its outstanding Loans and L/C Obligations in the respective Dollar Amounts
and percentages necessary so that, from and after such sale, each such Selling
Lender’s outstanding Loans and L/C Obligations shall equal such Selling Lender’s
Pro Rata Share (calculated based upon the Effective Commitment Amounts) of the
outstanding Loans and L/C Obligations. Effective on the effective date of the
increase in the Aggregate Commitment pursuant to clause (i) above, each Buying
Lender hereby purchases and accepts such grant, assignment and conveyance from
the Selling Lenders. Each Buying Lender hereby agrees that its respective
purchase price for the portion of the outstanding Loans and L/C Obligations
purchased hereby shall equal the respective Dollar Amount necessary so that,
from and after such payments, each Buying Lender’s outstanding Loans and L/C
Obligations shall equal such Buying Lender’s Pro Rata Share (calculated based
upon the Effective Commitment Amounts) of the outstanding Loans and L/C
Obligations. Such amount shall be payable on the effective date of the increase
in the Aggregate Commitment by wire transfer of immediately available funds to
the Administrative Agent. The Administrative Agent, in turn, shall wire transfer
any such funds received to the Selling Lenders, in same day funds, for the sole
account of the Selling Lenders. Each Selling Lender hereby represents and
warrants to each Buying Lender that such Selling Lender owns the Loans and L/C
Obligations being sold and assigned hereby for its own account and has not sold,
transferred or encumbered any or all of its interest in such Loans and L/C
Obligations, except for participations which will be extinguished upon payment
to Selling Lender of an amount equal to the portion of the outstanding Loans and
L/C Obligations being sold by such Selling Lender. Each Buying Lender hereby
acknowledges and agrees that, except for each Selling Lender’s representations
and warranties contained in the foregoing sentence, each such Buying Lender has
entered into its Commitment and Acceptance with respect to such increase on the
basis of its own independent investigation and has not relied upon, and will not
rely upon, any explicit or implicit written or oral representation, warranty or
other statement of the Lenders or the Administrative Agent concerning the
authorization, execution, legality, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or the other Loan Documents. The
Company hereby agrees to compensate each Selling Lender for all losses, expenses
and liabilities incurred by each Lender in connection with the sale and
assignment of any Eurodollar Loan hereunder on the terms and in the manner as
set forth in Section 4.4.

 

36



--------------------------------------------------------------------------------



 



2.6. Method of Borrowing. On each Borrowing Date, each Lender shall make
available its Revolving Loan or Revolving Loans, if any, not later than noon,
Chicago time, in Federal or other funds immediately available to the
Administrative Agent, in Chicago, Illinois at its address specified in or
pursuant to Article XV. Unless the Administrative Agent determines that any
applicable condition specified in Article V has not been satisfied, the
Administrative Agent will make the funds so received from the Lenders available
to the applicable Borrower at the Administrative Agent’s aforesaid address.
2.7. Method of Selecting Types and Interest Periods for Advances. The applicable
Borrower shall select the Type of Advance and, in the case of each Eurodollar
Rate Advance, the Interest Period applicable to each Advance from time to time.
The applicable Borrower shall give the Administrative Agent irrevocable notice
in substantially the form of Exhibit B hereto (a “Borrowing/Election Notice”)
not later than 10:00 a.m. (Chicago time) (a) on or before the Borrowing Date of
each Floating Rate Advance, (b) three (3) Business Days before the Borrowing
Date for each Eurodollar Rate Advance. The Borrowers shall select Interest
Periods so that, to the best of their knowledge, it will not be necessary to
prepay all or any portion of any Eurodollar Rate Loan prior to the last day of
the applicable Interest Period in order to make mandatory prepayments as
required pursuant to the terms hereof. Each Floating Rate Advance and all
Obligations other than Loans shall bear interest from and including the date of
the making of such Advance, in the case of Loans, and the date such Obligation
is due and owing in the case of such other Obligations, to (but not including)
the date of repayment thereof at the Floating Rate changing when and as such
Floating Rate changes. Changes in the rate of interest on that portion of any
Advance maintained as a Floating Rate Loan will take effect simultaneously with
each change in the Alternate Base Rate. Each Eurodollar Rate Advance shall bear
interest from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
interest rate determined as applicable to such Eurodollar Rate Advance and shall
change as and when the Applicable Eurodollar Margin changes.
2.8. Minimum Amount of Each Advance. Each Advance (other than an Advance to
repay Swing Line Loans or a Reimbursement Obligation) shall be in the minimum
amount of Four Million Dollars ($4,000,000) and in multiples of One Million
Dollars ($1,000,000) if in excess thereof, provided, however, that any Floating
Rate Advance may be in the amount of the unused Adjusted Aggregate Commitment.
2.9. Method of Selecting Types and Interest Periods for Conversion and
Continuation of Advances.
(A) Right to Convert. The applicable Borrower may elect from time to time,
subject to the provisions of Section 2.3 and this Section 2.9, to convert all or
any part of a Loan of any Type into any other Type or Types of Loans; provided
that any conversion of any Eurodollar Rate Advance shall be made on, and only
on, the last day of the Interest Period applicable thereto.
(B) Automatic Conversion and Continuation. Floating Rate Loans shall continue as
Floating Rate Loans unless and until such Floating Rate Loans are converted into
Eurodollar Rate Loans. Eurodollar Rate Loans shall continue as Eurodollar Rate
Loans until the end of the then applicable Interest Period therefor, at which
time such Eurodollar Rate Loans shall be automatically converted into Floating
Rate Loans unless such Eurodollar Rate Loans shall have been repaid or the
Company shall have given the Administrative Agent notice in accordance with
Section 2.9 (D) requesting that, at the end of such Interest Period, such
Eurodollar Rate Loans continue as a Eurodollar Rate Loan.

 

37



--------------------------------------------------------------------------------



 



(C) No Conversion Post-Default or Post-Unmatured Default. Notwithstanding
anything to the contrary contained in Section 2.9(A) or Section 2.9(B), no Loan
may be converted into or continued as a Eurodollar Rate Loan (except with the
consent of the Required Lenders) when any Default or Unmatured Default has
occurred and is continuing.
(D) Borrowing/Election Notice. The Company shall give the Administrative Agent
an irrevocable Borrowing/Election Notice of each conversion of a Floating Rate
Loan into a Eurodollar Rate Loan or continuation of a Eurodollar Rate Loan not
later than 10:00 a.m. (Chicago time) (x) one (1) Business Day prior to the date
of the requested conversion or continuation, with respect to any Loan to be
converted to or continued as a Floating Rate Advance, and (y) three (3) Business
Days prior to the date of the requested conversion or continuation, with respect
to any Loan to be converted or continued as a Eurodollar Rate Loan, specifying:
(1) the requested date (which shall be a Business Day) of such conversion or
continuation; (2) the amount and Type of the Loan to be converted or continued;
and (3) if applicable, the amount of Eurodollar Rate Loan(s) into which such
Loan is to be converted or continued and the duration of the Interest Period
applicable thereto.
2.10. Default Rate. After the occurrence and during the continuance of a
Default, at the option of the Administrative Agent or at the direction of the
Required Lenders the interest rate(s) applicable to the Obligations and all
other fees (including the fees payable under Section 3.8 with respect to Letters
of Credit) shall be equal to (x) the interest rates and fees calculated based on
the maximum Applicable Floating Rate Margins, Applicable Eurodollar Margin,
Applicable L/C Fee Percentage and Applicable Commitment Fee Percentage, as
applicable, as specified pursuant to Section 2.14(D)(ii) plus (y) two percent
(2.00%) per annum for all such Obligations and fees; provided that during the
continuation of a Default under Sections 8.1(F) or 8.1(G) such interest rate and
fee increases shall be automatically applicable without any election of the
Administrative Agent or action of the Required Lenders.
2.11. Method of Payment.
(A) Method of Payment. All payments of principal, interest, fees,
reimbursements, commissions, L/C Obligations and other Obligations hereunder
shall be made, without setoff, deduction or counterclaim (unless indicated
otherwise in Section 2.14(E)), in immediately available funds to the
Administrative Agent at the Administrative Agent’s address specified pursuant to
Article XV, or at any other Lending Installation of the applicable Issuing Bank
specified in writing by such Issuing Bank to the applicable Borrower in
connection with any Letter of Credit issued in an Agreed Currency other than
Dollars. Each Advance shall be repaid or prepaid in Dollars in the amount equal
to the amount borrowed and interest payable thereon shall also be paid in
Dollars. Each L/C Obligation denominated in an Agreed Currency other than
Dollars

 

38



--------------------------------------------------------------------------------



 



shall be repaid, and all interest and fees to be paid in respect thereof shall
be paid, in the currency in which the related Letter of Credit was issued or,
where such currency has converted to euro, in euro. All payments to be made by
any Borrower hereunder in any currency other than Dollars shall be made in such
currency on the date due in such funds as may then be customary for the
settlement of international transactions in such currency for the account of the
Administrative Agent or applicable Issuing Bank, as applicable, at its
designated Lending Installation for such currency. Each payment delivered to the
Administrative Agent for the account of any Lender shall be delivered promptly
by the Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at its address specified pursuant to Article XV or
at any Lending Installation specified in a notice received by the Administrative
Agent from such Lender. The Administrative Agent is hereby authorized to charge
any account of the applicable Borrower maintained with JPMorgan or any of its
Affiliates for each payment of principal, interest and fees as it becomes due
hereunder. Each reference to the Administrative Agent in this Section 2.11 shall
also be deemed to refer, and shall apply equally, to each Issuing Bank, in the
case of payments required to be made by any Borrower to any Issuing Bank
pursuant to Article III.
(B) Market Disruption. If, after the designation by the applicable Issuing Bank
and the Administrative Agent of any currency as an Agreed Currency, in the
reasonable opinion of any Borrower, any Issuing Bank, the Required Lenders or
the Administrative Agent, (x) there shall occur any change in national or
international financial, political or economic conditions or currency exchange
rates or currency control or other exchange regulations are imposed in the
country which issues such currency with the result that it shall be impractical
for any L/C Obligation to be denominated in such currency or different types of
such currency are introduced, (y) such currency is no longer readily available
or freely traded or (z) an Equivalent Amount of such currency is not readily
calculable (any such event a “Market Disruption”), such Borrower, such Issuing
Bank, the Required Lenders or the Administrative Agent, as applicable, shall
promptly notify the Lenders, the Issuing Banks, the Administrative Agent and the
Borrowers, and such currency shall no longer be an Agreed Currency until such
time as the Administrative Agent and any applicable Issuing Bank agrees to
reinstate such currency as an Agreed Currency, and all payments to be made by
the applicable Borrower hereunder in such currency shall instead be made when
due in Dollars in an amount equal to the Dollar Amount (as of the date of
repayment) of such payment due, it being the intention of the parties hereto
that the Borrowers take all risks of the imposition of any such currency control
or exchange regulations. For purposes of this Section 2.11(B), the commencement
of the third stage of the European Economic and Monetary Union shall not
constitute the imposition of currency control or exchange regulations.
2.12. Evidence of Debt.
(A) Loan Account. Each Lender shall maintain in accordance with its usual
practice an account or accounts (a “Loan Account”) on its books and records
evidencing the indebtedness of the Borrowers to such Lender owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder.

 

39



--------------------------------------------------------------------------------



 



(B) Register. The Register maintained by the Administrative Agent pursuant to
Section 14.3(C) shall include a control account, and a subsidiary account for
each Lender and each Borrower, in which accounts (taken together) shall be
recorded (i) the date and the amount of each Loan made hereunder, the Type
thereof and the Interest Period, if any, applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from each
of the Borrowers to each Lender hereunder, (iii) the effective date and amount
of each Assignment Agreement delivered to and accepted by it and the parties
thereto pursuant to Section 14.3, (iv) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof, and (v) all other appropriate debits and credits as provided in
this Agreement, including, without limitation, all fees, charges, expenses and
interest.
(C) Entries in Loan Account and Register. The entries made in the Loan Account,
the Register and the other accounts maintained pursuant to clauses (A) or (B) of
this Section shall be prima facie evidence thereof for all purposes, absent
manifest error, unless the applicable Borrower objects to information contained
in the Loan Accounts, the Register or the other accounts within thirty (30) days
of the applicable Borrower’s receipt of such information; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans or other amounts in accordance with the terms of this
Agreement.
(D) Noteless Transaction; Notes Issued Upon Request. Any Lender may request that
the Revolving Loans made or to be made by it each be evidenced by a promissory
note in substantially the form of Exhibit I to evidence such Lender’s Revolving
Loans. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note for such Loans payable to the order of such Lender.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 14.3) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein.
2.13. Telephonic Notices. The Borrowers authorize the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on telephonic notices made by
any person or persons the Administrative Agent or any Lender in good faith
believes to be acting on behalf of the applicable Borrower. Each of the
Subsidiary Borrowers authorizes the Company to make requests and give notices
hereunder on behalf of such Subsidiary Borrowers. The Borrowers agree to deliver
promptly to the Administrative Agent a written confirmation, signed by an
Authorized Officer, of each telephonic notice. If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest error. In case of disagreement concerning such
notices, if the Administrative Agent has recorded telephonic borrowing notices,
such recordings will be made available to the applicable Borrower upon its
request therefor.
2.14. Promise to Pay; Interest and Commitment Fees; Interest Payment Dates;
Interest and Fee Basis; Taxes; Loan and Control Accounts.

 

40



--------------------------------------------------------------------------------



 



(A) Promise to Pay. All Advances shall be paid in full by the applicable
Borrowers on the Termination Date. Each Borrower unconditionally promises to pay
when due the principal amount of each Loan and all other Obligations incurred by
it, and to pay all unpaid interest accrued thereon, in accordance with the terms
of this Agreement and the other Loan Documents, and confirms that all Borrowers
(other than Borrowers which are Foreign Subsidiaries) shall be jointly and
severally liable for all of the Obligations.
(B) Interest Payment Dates. Interest accrued on each Floating Rate Loan shall be
payable on each Payment Date, commencing with the first such date to occur after
the Closing Date, upon any prepayment whether by acceleration or otherwise, and
at maturity (whether by acceleration or otherwise). Interest accrued on each
Eurodollar Rate Loan shall be payable on the last day of its applicable Interest
Period, on any date on which the Eurodollar Rate Loan is prepaid, whether by
acceleration or otherwise, and at maturity; provided, interest accrued on each
Eurodollar Rate Loan having an Interest Period longer than three months shall
also be payable on the last day of each three-month interval during such
Interest Period. Interest accrued on the principal balance of all other
Obligations shall be payable in arrears (i) on the last day of each calendar
quarter, commencing on the first such day following the incurrence of such
Obligation, (ii) upon repayment thereof in full or in part, and (iii) if not
theretofore paid in full, at the time such other Obligation becomes due and
payable (whether by acceleration or otherwise).
(C) Commitment Fees; Additional Fees.
(i) The Company shall pay to the Administrative Agent, for the account of the
Lenders in accordance with their Pro Rata Shares, from and after the Closing
Date until the date on which the Aggregate Commitment shall be terminated in
whole, a commitment fee at the rate of the then Applicable Commitment Fee
Percentage multiplied by the average amount by which (A) the Aggregate
Commitment in effect from time to time exceeds (B) the Revolving Credit
Obligations (excluding the outstanding principal amount of the Swing Line Loans)
in effect from time to time during each fiscal quarter of the Company. All such
commitment fees payable under this clause (C) shall be payable quarterly on the
last day of each fiscal quarter of the Company occurring after the Closing Date
(with the first such payment being calculated for the period from the Closing
Date and ending on September 30, 2010), and, in addition, on any date on which
the Aggregate Commitment shall be terminated in whole.
(ii) The Company agrees to pay or to cause the Borrowers to pay to (a) the
Administrative Agent for the sole account of the Administrative Agent and JPMSI
and (b) the Syndication Agent for the sole account of the Syndication Agent and
BAS, in each case the applicable fees set forth in those certain fee letters
identified and described in Section 5.1(viii), in each case payable at the times
and in the amounts set forth therein.

 

41



--------------------------------------------------------------------------------



 



(D) Interest and Fee Basis; Applicable Floating Rate Margins, Applicable
Eurodollar Margin, Applicable L/C Fee Percentage and Applicable Commitment Fee
Percentage.
(i) Interest on all fees, Eurodollar Rate Loans and Floating Rate Loans
calculated by reference to the Federal Fund Effective Rate shall be calculated
for actual days elapsed on the basis of a 360-day year; provided, that the
Applicable L/C Fee Percentage applicable to Letters of Credit issued in British
Pounds Sterling, if any, shall be calculated for actual days elapsed on the
basis of a 365-day year. Interest on all Alternate Base Rate Loans calculated by
reference to the Prime Rate shall be calculated for actual days elapsed on the
basis of a 365/366-day year. Interest shall be payable for the day an Obligation
is incurred but not for the day of any payment on the amount paid if payment is
received prior to 2:00 p.m. (Chicago time or local time, as applicable) at the
place of payment. If any payment of principal of or interest on a Loan or any
payment of any other Obligations shall become due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, in the case of a principal payment, such extension of time shall be
included in computing interest, fees and commissions in connection with such
payment.
(ii) (a) The Applicable Floating Rate Margin, Applicable Eurodollar Margin,
Applicable L/C Fee Percentage and Applicable Commitment Fee Percentage shall,
subject to the provisions of Section 2.14(D)(ii)(b) below, be determined from
time to time by reference to the table set forth below, on the basis of the then
applicable Pricing Ratio as described in this Section 2.14(D)(ii):

                                              Greater than or     Greater than
or                     equal to 1.00 to     equal to 1.50 to     Greater than or
      Less than 1.00 to     1.00 and less     1.00 but less     equal to 2.00 to
  Pricing Ratio   1.00     than 1.50 to 1.00     than 2.00 to 1.00     1.00  
Applicable Commitment Fee
    0.35 %     0.40 %     0.45 %     0.50 %
Applicable L/C Fee for Performance Letters of Credit
    1.125 %     1.25 %     1.375 %     1. 50 %
Applicable L/C Fee for Financial Letters of Credit
    2.25 %     2.50 %     2.75 %     3.00 %
Applicable Eurodollar Margin
    2.25 %     2.50 %     2.75 %     3.00 %
Applicable Floating Rate Margin
    1.25 %     1.50 %     1.75 %     2.00 %

 

42



--------------------------------------------------------------------------------



 



(b) (1) Notwithstanding the foregoing or anything else contained in this
Agreement to the contrary, for purposes of computing the Revolving Credit
Obligations in connection with determining the applicable commitment fee, the
parties hereto acknowledge and agree that to the extent any Escalating L/C is
then issued and outstanding, the applicable commitment fee shall be calculated
based on the maximum Dollar Amount (after giving effect to all possible
increases) available to be drawn thereunder.
(2) For purposes of this Section 2.14(D)(ii), the Pricing Ratio shall be
calculated as provided in Section 7.4(A); provided, however, that until such
time as the Company delivers the financial statements for the fiscal quarter
ending September 30, 2010, the Pricing Ratio shall be deemed to be less than
1.00 to 1.00. Upon receipt of the financial statements delivered pursuant to
Sections 7.1(A)(i) and (ii), as applicable, the Applicable Floating Rate
Margins, Applicable Eurodollar Margin, Applicable L/C Fee Percentage and
Applicable Commitment Fee Percentage shall be adjusted, such adjustment being
effective five (5) Business Days following the date such financial statements
and the compliance certificate required to be delivered in connection therewith
pursuant to Section 7.1(A)(iii) shall be due; provided, that if the Company
shall not have timely delivered its financial statements in accordance with
Section 7.1(A)(i) or (ii), as applicable, then commencing on the date upon which
such financial statements should have been delivered and continuing until five
(5) Business Days following the date such financial statements are actually
delivered, the Applicable Floating Rate Margins, Applicable Eurodollar Margin,
Applicable L/C Fee Percentage and Applicable Commitment Fee Percentage shall be
the maximum Applicable Floating Rate Margins, Applicable Eurodollar Margin,
Applicable L/C Fee Percentage and Applicable Commitment Fee Percentage, as
applicable, as set forth in this Section 2.14(D)(ii).
(E) Taxes.
(i) Any and all payments by the Borrowers hereunder (whether in respect of
principal, interest, fees or otherwise) shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings or any interest, penalties and liabilities
with respect thereto including those arising after the Closing Date as a result
of the adoption of or any change in any law, treaty, rule, regulation, guideline
or determination of a Governmental Authority or any change in the interpretation
or application thereof by a Governmental Authority but excluding, in the case of
each Lender and the Administrative Agent, such taxes

 

43



--------------------------------------------------------------------------------



 



(including income taxes, franchise taxes and branch profit taxes) as are imposed
on or measured by such Lender’s or the Administrative Agent’s, as the case may
be, net income by the United States of America or any Governmental Authority of
the jurisdiction under the laws of which such Lender or the Administrative
Agent, as the case may be, is organized (all such non-excluded taxes, levies,
imposts, deductions, charges, withholdings, and liabilities which the
Administrative Agent or a Lender determines to be applicable to this Agreement,
the other Loan Documents, the Commitments, the Loans or the Letters of Credit
being hereinafter referred to as “Taxes”). If any Borrower shall be required by
law to deduct or withhold any Taxes from or in respect of any sum payable
hereunder or under the other Loan Documents to any Lender or the Administrative
Agent, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions or withholdings (including deductions applicable
to additional sums payable under this Section 2.14(E)) such Lender or
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions or withholdings been made, (ii) the
applicable Borrower shall make such deductions or withholdings, and (iii) the
applicable Borrower shall pay the full amount deducted or withheld to the
relevant taxation authority or other authority in accordance with applicable
law. If a withholding tax of the United States of America or any other
Governmental Authority shall be or become applicable (y) after the date of this
Agreement, to such payments by the applicable Borrower made to the Lending
Installation or any other office that a Lender may claim as its Lending
Installation, or (z) after such Lender’s selection and designation of any other
Lending Installation, to such payments made to such other Lending Installation,
such Lender shall use reasonable efforts to make, fund and maintain the affected
Loans through another Lending Installation of such Lender in another
jurisdiction so as to reduce the applicable Borrower’s liability hereunder, if
the making, funding or maintenance of such Loans through such other Lending
Installation of such Lender does not, in the judgment of such Lender, otherwise
adversely affect such Loans, or obligations under the Commitment of such Lender.
(ii) In addition, the Borrowers agree to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges, or similar
levies which arise from any payment made hereunder, from the issuance of Letters
of Credit hereunder, or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement, the other Loan Documents, the
Commitments, the Loans or the Letters of Credit (hereinafter referred to as
“Other Taxes”).
(iii) The Company and each Subsidiary Borrower shall indemnify each Lender and
the Administrative Agent for the full amount of Taxes and Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed by any
Governmental Authority on amounts payable under this Section 2.14(E)) paid by
such Lender or the Administrative Agent (as the case may be) and any liability
(including penalties, interest, and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted. This indemnification shall be made within thirty (30) days after the
date such Lender or the Administrative Agent (as the case may be) makes written
demand therefor.

 

44



--------------------------------------------------------------------------------



 



If the Taxes or Other Taxes with respect to which the Company or any Subsidiary
Borrower has made either a direct payment to the taxation or other authority or
an indemnification payment hereunder are subsequently refunded to any Lender,
such Lender will return to the applicable Borrower, if no Event of Default has
occurred and is continuing, an amount equal to the lesser of the indemnification
payment or the refunded amount. A certificate as to any additional amount
payable to any Lender or the Administrative Agent under this Section 2.14(E)
submitted to the applicable Borrower and the Administrative Agent (if a Lender
is so submitting) by such Lender or the Administrative Agent shall show in
reasonable detail the amount payable and the calculations used to determine such
amount and shall, absent manifest error, be final, conclusive and binding upon
all parties hereto. With respect to such deduction or withholding for or on
account of any Taxes and to confirm that all such Taxes have been paid to the
appropriate Governmental Authorities, the applicable Borrower shall promptly
(and in any event not later than thirty (30) days after receipt) furnish to each
Lender and the Administrative Agent such certificates, receipts and other
documents as may be required (in the reasonable judgment of such Lender or the
Administrative Agent) to establish any tax credit to which such Lender or the
Administrative Agent may be entitled.
(iv) Within thirty (30) days after the date of any payment of Taxes or Other
Taxes by the Company or any Subsidiary Borrower, the Company shall furnish to
the Administrative Agent the original or a certified copy of a receipt
evidencing payment thereof.
(v) Without prejudice to the survival of any other agreement of the Company and
the Subsidiary Borrowers hereunder, the agreements and obligations of the
Borrowers contained in this Section 2.14(E) shall survive the payment in full of
all Obligations, the termination of the Letters of Credit and the termination of
this Agreement.
(vi) Each Lender (including any Replacement Lender or Purchaser) that is not
created or organized under the laws of the United States of America or a
political subdivision thereof (each a “Non-U.S. Lender”) shall deliver to the
Company and the Administrative Agent on or before the Closing Date, or, if
later, the date on which such Lender becomes a Lender pursuant to Section 14.3
hereof (and from time to time thereafter upon the request of the Company or the
Administrative Agent, but only for so long as such Non-U.S. Lender is legally
entitled to do so), either (1) two (2) duly completed copies of either (A) IRS
Form W-8BEN, or (B) IRS Form W-8ECI, or in either case an applicable successor
form; or (2) in the case of a Non-U.S. Lender that is not legally entitled to
deliver the forms listed in clause (vi)(1), (x) a certificate of a duly
authorized officer of such Non-U.S. Lender to the effect that such Non-U.S.
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Company or any Subsidiary Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a controlled
foreign corporation receiving interest from a related person within the meaning
of Section 881(c)(3)(C) of the Code (such certificate, an “Exemption
Certificate”) and (y) two (2) duly completed copies of IRS Form W-8BEN or

 

45



--------------------------------------------------------------------------------



 



applicable successor form. Each such Lender further agrees to deliver to the
Company and the Administrative Agent from time to time a true and accurate
certificate executed in duplicate by a duly authorized officer of such Lender in
a form satisfactory to the Company and the Administrative Agent, before or
promptly upon the occurrence of any event requiring a change in the most recent
certificate previously delivered by it to the Company and the Administrative
Agent pursuant to this Section 2.14(E)(vi). Further, each Lender which delivers
a form or certificate pursuant to this clause (vi) covenants and agrees to
deliver to the Company and the Administrative Agent within fifteen (15) days
prior to the expiration of such form, for so long as this Agreement is still in
effect, another such certificate and/or two (2) accurate and complete original
newly-signed copies of the applicable form (or any successor form or forms
required under the Code or the applicable regulations promulgated thereunder).
Each Lender shall promptly furnish to the Company and the Administrative Agent
such additional documents as may be reasonably required by any Borrower or the
Administrative Agent to establish any exemption from or reduction of any Taxes
or Other Taxes required to be deducted or withheld and which may be obtained
without undue expense to such Lender. Notwithstanding any other provision of
this Section 2.14(E), no Borrower shall be obligated to gross up any payments to
any Lender pursuant to Section 2.14(E)(i), or to indemnify any Lender pursuant
to Section 2.14(E)(iii), in respect of United States federal withholding taxes
to the extent imposed as a result of (x) the failure of such Lender to deliver
to the Company the form or forms and/or an Exemption Certificate, as applicable
to such Lender, pursuant to Section 2.14(E)(vi), (y) such form or forms and/or
Exemption Certificate not establishing a complete exemption from U.S. federal
withholding tax or the information or certifications made therein by the Lender
being untrue or inaccurate on the date delivered in any material respect, or
(z) the Lender designating a successor Lending Installation at which it
maintains its Loans which has the effect of causing such Lender to become
obligated for tax payments in excess of those in effect immediately prior to
such designation; provided, however, that the applicable Borrower shall be
obligated to gross up any payments to any such Lender pursuant to
Section 2.14(E)(i), and to indemnify any such Lender pursuant to Section
2.14(E)(iii), in respect of United States federal withholding taxes if (i) any
such failure to deliver a form or forms or an Exemption Certificate or the
failure of such form or forms or exemption certificate to establish a complete
exemption from U.S. federal withholding tax or inaccuracy or untruth contained
therein resulted from a change in any applicable statute, treaty, regulation or
other applicable law or any interpretation of any of the foregoing occurring
after the Closing Date, which change rendered such Lender no longer legally
entitled to deliver such form or forms or Exemption Certificate or otherwise
ineligible for a complete exemption from U.S. federal withholding tax, or
rendered the information or the certifications made in such form or forms or
Exemption Certificate untrue or inaccurate in any material respect, (ii) the
redesignation of the Lender’s Lending Installation was made at the request of
the Company or (iii) the obligation to gross up payments to any such Lender
pursuant to Section 2.14(E)(i), or to indemnify any such Lender pursuant to
Section 2.14(E)(iii), is with respect to a Purchaser that becomes a Purchaser as
a result of an assignment made at the request of the Company.

 

46



--------------------------------------------------------------------------------



 



(vii) Upon the request, and at the expense of the Company, each Lender to which
any Borrower is required to pay any additional amount pursuant to this
Section 2.14(E), shall reasonably afford the applicable Borrower the opportunity
to contest, and shall reasonably cooperate with the applicable Borrower in
contesting, the imposition of any Tax giving rise to such payment; provided,
that (i) such Lender shall not be required to afford the applicable Borrower the
opportunity to so contest unless the applicable Borrower shall have confirmed in
writing to such Lender its obligation to pay such amounts pursuant to this
Agreement; and (ii) the Company shall reimburse such Lender for its reasonable
attorneys’ and accountants’ fees and disbursements incurred in so cooperating
with the applicable Borrower in contesting the imposition of such Tax.
2.15. Notification of Advances, Interest Rates, Prepayments and Aggregate
Commitment Reductions. Promptly after receipt thereof, the Administrative Agent
will notify each Lender of the contents of each Aggregate Commitment reduction
notice, Borrowing/Election Notice, and repayment notice received by it
hereunder. The Administrative Agent will notify the applicable Borrower and each
Lender of the interest rate applicable to each Eurodollar Rate Loan promptly
upon determination of such interest rate and will give each Lender prompt notice
of each change in the Alternate Base Rate.
2.16. Lending Installations. Each Lender will book its Loans or Letters of
Credit at the appropriate Lending Installation listed on the administrative
information sheets provided to the Administrative Agent in connection herewith
or such other Lending Installation designated by such Lender in accordance with
the final sentence of this Section 2.16. All terms of this Agreement shall apply
to any such Lending Installation. Each Lender may, by written or facsimile
notice to the Administrative Agent and the Company, designate a Lending
Installation through which Loans will be made by it and for whose account Loan
payments and/or payments of L/C Obligations are to be made.
2.17. Non-Receipt of Funds by the Administrative Agent. Unless a Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the date
(or, with respect to a Floating Rate Advance to be made on the same day as
requested, time) on which it is scheduled to make payment to the Administrative
Agent of (i) in the case of a Lender, the proceeds of a Loan or (ii) in the case
of any Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been made.
The Administrative Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption. If such Lender or the applicable Borrower, as the case may be, has
not in fact made such payment to the Administrative Agent, the recipient of such
payment shall, on demand by the Administrative Agent, repay to the
Administrative Agent the amount so made available together with interest thereon
in respect of each day during the period commencing on the date such amount was
so made available by the Administrative Agent until the date the Administrative
Agent recovers such amount at a rate per annum equal to (i) in the case of
payment by a Lender, the Federal Funds Effective Rate for such day or (ii) in
the case of payment by a Borrower, the interest rate applicable to the relevant
Loan.

 

47



--------------------------------------------------------------------------------



 



2.18. Termination Date. This Agreement shall be effective until the Termination
Date. Notwithstanding the termination of this Agreement, until (A) all financing
arrangements among the Borrowers and the Lenders shall have been terminated and
(B) all of the Letters of Credit shall have expired, been cancelled or
terminated, or cash collateralized pursuant to the terms of this Agreement or
supported by a letter of credit acceptable to the Administrative Agent
(collectively, the “Termination Conditions”), all of the rights and remedies
under this Agreement and the other Loan Documents shall survive.
2.19. Replacement of Certain Lenders. In the event a Lender (“Affected Lender”)
shall have: (i) become a Defaulting Lender, (ii) requested compensation from any
Borrower under Sections 2.14(E), 4.1 or 4.2 to recover Taxes, Other Taxes or
other additional costs incurred by such Lender which are not being incurred
generally by the other Lenders, (iii) delivered a notice pursuant to Section 4.3
claiming that such Lender is unable to extend Eurodollar Rate Loans to any
Borrower for reasons not generally applicable to the other Lenders or (iv) has
invoked Section 11.2; then, in any such case, after engagement of one or more
“Replacement Lenders” (as defined below) by the Company and/or the
Administrative Agent, the Company or the Administrative Agent may make written
demand on such Affected Lender (with a copy to the Administrative Agent in the
case of a demand by the Company and a copy to the Company in the case of a
demand by the Administrative Agent) for the Affected Lender to assign, and such
Affected Lender shall use commercially reasonable efforts to assign pursuant to
one or more duly executed Assignment Agreements five (5) Business Days after the
date of such demand, to one or more financial institutions that comply with the
provisions of Section 14.3(A) which the Company or the Administrative Agent, as
the case may be, shall have engaged for such purpose (“Replacement Lender”), all
of such Affected Lender’s rights and obligations under this Agreement and the
other Loan Documents (including, without limitation, its Commitment, all Loans
owing to it, all of its participation interests in existing Letters of Credit,
L/C Drafts and unreimbursed drawings under Letters of Credit, and its obligation
to participate in additional Letters of Credit and Swing Line Loans hereunder)
in accordance with Section 14.3. The Administrative Agent agrees, upon the
occurrence of such events with respect to an Affected Lender and upon the
written request of the Company, to use its reasonable efforts to obtain the
commitments from one or more financial institutions to act as a Replacement
Lender. The Administrative Agent is authorized to execute one or more of such
assignment agreements as attorney-in-fact for any Affected Lender failing to
execute and deliver the same within five (5) Business Days after the date of
such demand. Further, with respect to such assignment the Affected Lender shall
have concurrently received, in cash, all amounts due and owing to the Affected
Lender hereunder or under any other Loan Document, including, without
limitation, the aggregate outstanding principal amount of the Loans owed to such
Lender, together with accrued interest thereon through the date of such
assignment, amounts payable under Sections 2.14(E), 4.1, and 4.2 with respect to
such Affected Lender and compensation payable under Section 2.14(C) in the event
of any replacement of any Affected Lender under clause (ii) or clause (iii) of
this Section 2.19; provided that upon such Affected Lender’s replacement, such
Affected Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.14(E), 4.1, 4.2, 4.4, and 11.7, as well
as to any fees accrued for its account hereunder and not yet paid, and shall
continue to be obligated under Section 12.8.

 

48



--------------------------------------------------------------------------------



 



2.20. Subsidiary Borrowers. The Company may at any time or from time to time
upon not less than (x) five (5) Business Days’ prior written notice (or such
lesser time as acceptable to the Administrative Agent in its sole discretion) to
the Administrative Agent (which shall promptly notify the Lenders thereof) in
the case of any Domestic Subsidiary and (y) ten (10) Business Days’ prior
written notice (or such lesser time as acceptable to the Administrative Agent in
its sole discretion) to the Administrative Agent (which shall promptly notify
the Lenders thereof) in the case of any Foreign Subsidiary, and with the consent
of the Administrative Agent, add as a party to this Agreement any Subsidiary to
be a Subsidiary Borrower hereunder by the execution and delivery to the
Administrative Agent and the Lenders of (a) a duly completed Assumption Letter
by such Subsidiary, with the written consent of the Company at the foot thereof,
(b) such guaranty and subordinated intercompany indebtedness documents as may be
reasonably required by the Administrative Agent and such other opinions,
documents, certificates or other items as may be required by Section 5.2, such
documents with respect to any additional Subsidiaries to be substantially
similar in form and substance to the Loan Documents executed on or about the
Closing Date by the Subsidiaries parties hereto as of the Closing Date. Upon
such execution, delivery and consent such Subsidiary shall for all purposes be a
party hereto as a Subsidiary Borrower as fully as if it had executed and
delivered this Agreement. So long as the principal of and interest on any
Advances made to any Subsidiary Borrower under this Agreement shall have been
repaid or paid in full, all Letters of Credit issued for the account of such
Subsidiary Borrower have expired or been returned and terminated and all other
obligations of such Subsidiary Borrower under this Agreement shall have been
fully performed, the Company may, by not less than five (5) Business Days’ prior
notice to the Administrative Agent (which shall promptly notify the Lenders
thereof), terminate such Subsidiary Borrower’s status as a “Subsidiary
Borrower”. The Administrative Agent shall give the Lenders written notice of the
addition of any Subsidiary Borrowers to this Agreement.
2.21. Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due from any Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main office in Chicago, Illinois on the Business Day preceding that on
which the final, non-appealable judgment is given. The obligations of each
Borrower in respect of any sum due to any Lender, any Issuing Bank or the
Administrative Agent hereunder shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Lender, such Issuing Bank or the
Administrative Agent (as the case may be) of any sum adjudged to be so due in
such other currency such Lender, such Issuing Bank or the Administrative Agent
(as the case may be) may in accordance with normal, reasonable banking
procedures purchase the specified currency with such other currency. If the
amount of the specified currency so purchased is less than the sum originally
due to such Lender, such Issuing Bank or the Administrative Agent, as the case
may be, in the specified currency, each Borrower agrees, to the fullest extent
that it may effectively do so, as a separate obligation and notwithstanding any
such judgment, to reimburse such Lender, such Issuing Bank or the Administrative
Agent, as the case may be, for any such loss; and if no Default or Unmatured
Default shall have occurred and is continuing and the amount of the specified
currency so purchased exceeds (a) the sum originally due to any Lender, any
Issuing Bank or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender or
Issuing Bank under Section 14.2, such Lender, such Issuing Bank or the
Administrative Agent, as the case may be, agrees to remit such excess to such
Borrower.

 

49



--------------------------------------------------------------------------------



 



2.22. Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(A) Fees. Fees shall cease to accrue on the unfunded portion of the Commitment
of such Defaulting Lender pursuant to Section 2.14(C);
(B) Voting. The Commitment and Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.2); provided, that this clause
(B) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;
(C) Outstanding Swing Line Loans and Letters of Credit. If any Swing Line Loans
or Letters of Credit are outstanding at the time such Lender becomes a
Defaulting Lender then:
(i) all or any part of such Defaulting Lender’s L/C Interest and interest in
such Swing Line Loans shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Pro Rata Share but only to the extent the sum
of all non-Defaulting Lenders’ Credit Exposure plus such Defaulting Lender’s L/C
Exposure and interest in Swing Line Loans does not exceed the total of all
non-Defaulting Lenders’ Commitments; and
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swing Line
Loans and (y) second, cash collateralize for the benefit of the Issuing Bank
only such Borrower’s obligations corresponding to such Defaulting Lender’s L/C
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 3.12 for so long
as such L/C Exposure is outstanding;
(iii) if the applicable Borrower cash collateralizes any portion of such
Defaulting Lender’s L/C Exposure pursuant to clause (ii) above, such Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 3.8 with respect to such Defaulting Lender’s L/C Exposure during the
period such Defaulting Lender’s L/C Exposure is cash collateralized;
(iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.14(C) and Section 3.8 shall be adjusted in accordance with such non-Defaulting
Lenders’ Pro Rata Shares; and

 

50



--------------------------------------------------------------------------------



 



(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 3.8 with
respect to such Defaulting Lender’s L/C Exposure shall be payable to the Issuing
Banks until and to the extent that such L/C Exposure is reallocated and/or cash
collateralized; and
(D) New Swing Line Loans and Letters of Credit. So long as any Lender is a
Defaulting Lender, the Swing Line Bank shall not be required to fund any Swing
Line Loan and the Issuing Banks shall not be required to issue, amend or
increase any Letter of Credit, unless they are satisfied that the related
exposure and the Defaulting Lender’s then outstanding L/C Exposure will be 100%
covered by the Commitments of the non-Defaulting Lenders and/or cash collateral
will be provided by the applicable Borrower in accordance with Section 2.22(C),
and participating interests in any newly made Swing Line Loan or any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.22(C)(i) (and such Defaulting
Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) any Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Lender commits to extend credit, the Swing Line
Bank shall not be required to fund any Swing Line Loan and no Issuing Bank shall
be required to issue, amend or increase any Letter of Credit, unless the Swing
Line Bank or any Issuing Bank, as the case may be, shall have entered into
arrangements with the Company, such Lender or the non-Defaulting Lenders,
satisfactory to the Swing Line Bank or such Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Company, each Issuing Bank and
the Swing Line Bank each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then (i) the
participations in Swing Line Loans and L/C Interests and interests in
Reimbursement Obligations of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swing Line
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Pro Rata Share and
(ii) the amount of cash collateral provided by any Borrower as a result of the
existence of such Defaulting Lender pursuant to Section 2.22(C) (to the extent
not applied as aforesaid) shall be returned to the applicable Borrower within
three (3) Business Days after such determination.

 

51



--------------------------------------------------------------------------------



 



ARTICLE III: THE LETTER OF CREDIT FACILITY
3.1. Obligation to Issue Letters of Credit. Subject to the terms and conditions
of this Agreement and in reliance upon the representations, warranties and
covenants of the Borrowers herein set forth, each Issuing Bank hereby agrees to
issue for the account of the Company or any Subsidiary Borrower through such
Issuing Bank’s branches as it and the Company may jointly agree, one or more
Letters of Credit denominated in an Agreed Currency in accordance with this
Article III, from time to time during the period, commencing on the Closing Date
and ending on the fifth (5th) Business Day prior to the Termination Date;
provided, however, if an Issuing Bank is requested to issue Letters of Credit
with respect to a jurisdiction such Issuing Bank deems, in its sole discretion,
may at any time subject it to a New Money Credit Event, the Company shall, at
the request of such Issuing Bank, guaranty and indemnify such Issuing Bank
against any and all costs, liabilities and losses resulting from any New Money
Credit Event in a form and substance satisfactory to such Issuing Bank.
3.2. Transitional Provision. Subject to the satisfaction of the conditions
contained in Sections 5.1, 5.2 and 5.3, from and after the Closing Date each of
the letters of credit identified on Schedule 3.2 hereto (the “Existing LCs”) and
issued for the account of the Company and its Subsidiaries pursuant to the
Existing Credit Agreement (or deemed to be issued under the Existing Credit
Agreement) shall be deemed to be Letters of Credit issued pursuant to this
Article III. In the event any Lender that is the issuer of any Existing LCs is
not an Issuing Bank hereunder on the Closing Date, such Lender shall be deemed
to be an Issuing Bank solely for purposes of such Existing LCs and shall not
have any obligation to issue new Letters of Credit hereunder until and unless
such Lender becomes an Issuing Bank in accordance herewith.
3.3. Types and Amounts. No Issuing Bank shall have any obligation to and no
Issuing Bank shall:
(i) issue (or amend) any Letter of Credit if on the date of issuance (or
amendment), before or after giving effect to the Letter of Credit requested
hereunder, (a) the Dollar Amount of the Revolving Credit Obligations at such
time would exceed the Adjusted Aggregate Commitment at such time (as such amount
may be increased from time to time as provided in Section 2.5(B)) calculated as
of the date of issuance of any Letter of Credit, (b) the Dollar Amount of the
Financial Credit Obligations at such time would exceed the Financial Credit
Sublimit as of the date of issuance of any Letter of Credit or (c) the Dollar
Amount of all Letters of Credit issued by such Issuing Bank would exceed the
Issuing Bank Sublimit of such Issuing Bank; or
(ii) issue (or amend) any Letter of Credit which has an expiration date later
than the date which is five (5) Business Days immediately preceding the
Termination Date; provided, that any Letter of Credit may provide for the
renewal thereof for additional periods (which in no event shall extend beyond
the fifth (5th) Business Day prior to the Termination Date).

 

52



--------------------------------------------------------------------------------



 



3.4. Conditions. In addition to being subject to the satisfaction of the
conditions contained in Sections 5.1, 5.2 and 5.3, the obligation of an Issuing
Bank to issue any Letter of Credit is subject to the satisfaction in full of the
following conditions:
(i) the applicable Borrower shall have delivered to the applicable Issuing Bank
(at such times and in such manner as such Issuing Bank may reasonably prescribe)
and the Administrative Agent, a request for issuance of such Letter of Credit in
substantially the form of Exhibit C hereto, duly executed applications for such
Letter of Credit and such other documents, instructions and agreements as may be
required pursuant to the terms thereof (all such applications, documents,
instructions, and agreements being referred to herein as the “L/C Documents”),
and the proposed Letter of Credit shall be reasonably satisfactory to such
Issuing Bank as to form and content;
(ii) as of the date of issuance no order, judgment or decree of any court,
arbitrator or Governmental Authority shall purport by its terms to enjoin or
restrain the applicable Issuing Bank from issuing such Letter of Credit and no
law, rule or regulation applicable to such Issuing Bank and no request or
directive (whether or not having the force of law) from a Governmental Authority
with jurisdiction over such Issuing Bank shall prohibit or request that such
Issuing Bank refrain from the issuance of Letters of Credit generally or the
issuance of that Letter of Credit; and
(iii) the issuance of the Letter of Credit would not violate one or more
policies of the applicable Issuing Bank applicable to letters of credit
generally.
3.5. Procedure for Issuance of Letters of Credit.
(A) Issuance. Subject to the terms and conditions of this Article III and
provided that the applicable conditions set forth in Sections 5.1, 5.2 and 5.3
hereof have been satisfied, the applicable Issuing Bank shall, on the requested
date, issue a Letter of Credit for the account of the Company or a Subsidiary
Borrower, as applicable in accordance with such Issuing Bank’s usual and
customary business practices and, in this connection, such Issuing Bank may
assume that the applicable conditions set forth in Section 5.3 hereof have been
satisfied unless it shall have received notice to the contrary from the
Administrative Agent or a Lender or has knowledge that the applicable conditions
have not been met. To the extent that there shall be any conflict between the
provisions of any L/C Document and the provisions of this Agreement, the
provisions of this Agreement shall prevail.
(B) Notice. The applicable Issuing Bank shall promptly (but no later than the
fifth Business Day after such issuance) notify the Administrative Agent by
written or telex notice, or telephonic notice confirmed promptly thereafter in
writing, of (i) the issuance of a Letter of Credit, (ii) its reasonable
determination as to whether such Letter of Credit is a Financial Letter of
Credit or a Performance Letter of Credit and (iii) with respect to any Letter of
Credit denominated in an Agreed Currency other than Dollars, the Dollar Amount
of such Letter of Credit (calculated by the applicable Issuing Bank using the
Spot Rate determined as of the date of issuance of such Letter of Credit);
provided, however, that the failure to provide such notice shall not result in
any liability on the part of such Issuing Bank.

 

53



--------------------------------------------------------------------------------



 



(C) No Amendment. No Issuing Bank shall extend or amend any Letter of Credit
unless the requirements of this Section 3.5 are met as though a new Letter of
Credit was being requested and issued.
3.6. Letter of Credit Participation. On the date of this Agreement, with respect
to the Letters of Credit identified in Section 3.2, and immediately upon the
issuance of each Letter of Credit hereunder, each Lender shall be deemed to have
automatically, irrevocably and unconditionally purchased and received from the
applicable Issuing Bank an undivided interest and participation in and to such
Letter of Credit, the obligations of the applicable Borrower in respect thereof,
and the liability of such Issuing Bank thereunder (collectively, an “L/C
Interest”) in an amount equal to the Dollar Amount available for drawing under
such Letter of Credit multiplied by such Lender’s Pro Rata Share. Each Issuing
Bank will notify the Administrative Agent and each Lender promptly upon
presentation to it of an L/C Draft or upon any other draw under a Letter of
Credit, which notice shall also state the Agreed Currency and face amount of
such L/C Draft or other draw. On the Business Day on which an Issuing Bank makes
payment of each such L/C Draft or, in the case of any other draw on a Letter of
Credit, on demand by the Administrative Agent or the applicable Issuing Bank,
each Lender shall make payment to the Administrative Agent, for the account of
the applicable Issuing Bank, in immediately available funds in Dollars in an
amount (to the extent such amount has not been timely reimbursed by the
Borrowers pursuant to Section 3.7) equal to such Lender’s Pro Rata Share of the
Dollar Amount of such payment or draw. The obligation of each Lender to
reimburse the Issuing Banks under this Section 3.6 shall be unconditional,
continuing, irrevocable and absolute. In the event that any Lender fails to make
payment to the Administrative Agent of any amount due under this Section 3.6,
the Administrative Agent shall be entitled to receive, retain and apply against
such obligation the principal and interest otherwise payable to such Lender
hereunder until the Administrative Agent receives such payment from such Lender
or such obligation is otherwise fully satisfied; provided, however, that nothing
contained in this sentence shall relieve such Lender of its obligation to
reimburse the applicable Issuing Bank for such amount in accordance with this
Section 3.6.
3.7. Reimbursement Obligation. Each of the Borrowers agree unconditionally,
irrevocably and absolutely to pay immediately to the Administrative Agent, for
the account of the Lenders, the amount of each advance drawn under or pursuant
to a Letter of Credit issued to it or an L/C Draft related thereto (such
obligation of such Borrower to reimburse the Administrative Agent for an advance
made under a Letter of Credit or L/C Draft being hereinafter referred to as a
“Reimbursement Obligation” with respect to such Letter of Credit or L/C Draft),
each such reimbursement to be made by the applicable Borrower no later than the
Business Day on which the applicable Issuing Bank makes payment of each such L/C
Draft or, if the applicable Borrower shall have received notice of a
Reimbursement Obligation later than 12:00 p.m. (Chicago time), on any Business
Day or on a day which is not a Business Day, no later than 12:00 p.m. (Chicago
time), on the immediately following Business Day or, in the case of any other
draw on a Letter of Credit, the date specified in the demand of such Issuing
Bank. If any Borrower at any time fails to repay a Reimbursement Obligation at
the time specified in the preceding sentence, such unpaid Reimbursement
Obligation shall at that time be automatically converted into an obligation
denominated in Dollars and such Borrower shall be deemed to have elected to
borrow Revolving Loans from the Lenders, as of the date of the advance giving
rise to the Reimbursement

 

54



--------------------------------------------------------------------------------



 



Obligation, equal in amount to the Dollar Amount of the unpaid Reimbursement
Obligation. Such Revolving Loans shall be made as of the date of the payment
giving rise to such Reimbursement Obligation, automatically, without notice and
without any requirement to satisfy the conditions precedent otherwise applicable
to an Advance of Revolving Loans. Such Revolving Loans shall constitute a
Floating Rate Advance, the proceeds of which Advance shall be used to repay such
Reimbursement Obligation. If, for any reason, any Borrower fails to repay a
Reimbursement Obligation on the day such Reimbursement Obligation arises and,
for any reason, the Lenders are unable to make or have no obligation to make
Revolving Loans, then such Reimbursement Obligation shall become immediately due
and payable and bear interest from and after such day, until paid in full, at
the interest rate applicable to a Floating Rate Advance (or, in the case of a
Reimbursement Obligation denominated in an Agreed Currency other than Dollars,
at the rate determined by the applicable Issuing Bank in good faith to represent
such Issuing Bank’s cost of overnight or short-term funds in the applicable
Agreed Currency plus the then effective Applicable Eurodollar Margin). The
Borrowers agree to indemnify each Issuing Bank against any loss or expense
determined by such Issuing Bank in good faith to have resulted from any
conversion pursuant to this Section 3.7 by reason of the inability of such
Issuing Bank to convert the Dollar Amount received from the applicable Borrower
or from the Lenders, as applicable, into an amount in the applicable Agreed
Currency of such Letter of Credit equal to the amount of such Reimbursement
Obligation.
3.8. Letter of Credit Fees. The Borrowers agree to pay:
(i) quarterly, in arrears, to the Administrative Agent for the ratable benefit
of the Lenders, a letter of credit fee at a rate per annum equal to the
Applicable L/C Fee Percentage for Performance Letters of Credit and Financial
Letters of Credit, as applicable, on the average daily outstanding Dollar Amount
available for drawing under all Performance Letters of Credit and Financial
Letters of Credit, respectively; provided, however, that for purposes of
computing the average daily outstanding Dollar Amount available for drawing
under all Letters of Credit, to the extent any Escalating L/C is then issued and
outstanding, the letter of credit fee shall be calculated based on the maximum
Dollar Amount (after giving effect to all possible increases) available to be
drawn thereunder;
(ii) quarterly, in arrears, to the applicable Issuing Bank, a letter of credit
fronting fee equal to the lesser of (x) 0.20% or (y) such other percentage as is
agreed upon between the applicable Borrower and the applicable Issuing Bank, in
each case, per annum on the average daily outstanding stated amount available
for drawing under all Letters of Credit issued by such Issuing Bank; provided,
however, that for purposes of computing the average daily outstanding stated
amount available for drawing under all Letters of Credit issued by such Issuing
Bank, to the extent any Escalating L/C is then issued and outstanding by such
Issuing Bank, the letter of credit fronting fee shall be calculated based on the
maximum Dollar Amount (after giving effect to all possible increases) available
to be drawn thereunder; and
(iii) to the applicable Issuing Bank, all customary fees and other issuance,
amendment, cancellation, document examination, negotiation, transfer and
presentment expenses and related charges in connection with the issuance,
amendment, cancellation, presentation of L/C Drafts, negotiation, transfer and
the like customarily charged by such Issuing Banks with respect to financial,
performance and commercial letters of credit, including, without limitation,
standard commissions with respect to Performance Letters of Credit, payable at
the time of invoice of such amounts.

 

55



--------------------------------------------------------------------------------



 



3.9. Borrower and Issuing Bank Reporting Requirements.
(A) Letter of Credit Reports.
(i) Each Issuing Bank shall furnish to the Administrative Agent on the fifth
Business Day of each calendar quarter a written report (A) summarizing issuance
and expiration dates of Letters of Credit issued by such Issuing Bank during the
preceding calendar quarter and drawings during such calendar quarter under all
Letters of Credit issued by such Issuing Bank and (B) setting forth the average
daily aggregate Dollar Amount during the preceding calendar quarter of all
Letters of Credit issued by such Issuing Bank.
(ii) Each Issuing Bank shall furnish to the Administrative Agent on the fifth
Business Day of each calendar month a written report setting forth the Dollar
Amount of each Letter of Credit issued by such Issuing Bank and outstanding as
of such date (calculated using the Spot Rates determined as of such date, if
such date is a Computation Date, or if such date is not a Computation Date, as
of the most recent Computation Date).
(iii) In addition, upon the request of the Administrative Agent, each Issuing
Bank shall furnish to the Administrative Agent copies of any Letter of Credit
and any application for or reimbursement agreement with respect to a Letter of
Credit to which the Issuing Bank is party and such other documentation as may
reasonably be requested by the Administrative Agent. Upon the request of any
Lender, the Administrative Agent will provide to such Lender information
concerning such Letters of Credit as the Administrative Agent has received from
the Issuing Banks.
(B) Other. The Company shall, at any time as requested by the Administrative
Agent or the Required Lenders but in any event no later than the tenth Business
Day following the last day of each month, provide to the Administrative Agent
schedules, in form and substance reasonably satisfactory to the Administrative
Agent, showing the date of issue, account party, Agreed Currency and amount in
such Agreed Currency, Issuing Bank, expiration date and the reference number of
each Letter of Credit issued hereunder and outstanding at any time during such
month.
3.10. Indemnification; Exoneration.
(A) Indemnification. In addition to amounts payable as elsewhere provided in
this Article III, each Borrower hereby agrees to protect, indemnify, pay and
save harmless the Administrative Agent, each Issuing Bank and each Lender from
and against any and all liabilities and costs which the Administrative Agent,
such Issuing Bank or such Lender may incur or be subject to in any way directly
connected with (i) the issuance of any Letter of Credit other than, in the case
of the applicable Issuing Bank, as a result of its Gross Negligence or willful
misconduct of such Issuing Bank, as determined by the final judgment of a court
of competent jurisdiction, or (ii) the failure of the applicable Issuing Bank to
honor a drawing under a Letter of Credit as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
Governmental Authority (all such acts or omissions herein called “Governmental
Acts”).

 

56



--------------------------------------------------------------------------------



 



(B) Risk Assumption. As among the Borrowers, the Lenders, the Administrative
Agent and the Issuing Banks, the Borrowers assume all risks of the acts and
omissions of, or misuse of such Letter of Credit by, the beneficiary of any
Letters of Credit. In furtherance and not in limitation of the foregoing,
subject to the provisions of the Letter of Credit applications and Letter of
Credit reimbursement agreements executed by the Borrowers at the time of request
for any Letter of Credit, neither the Administrative Agent, any Issuing Bank nor
any Lender shall be responsible (in the absence of Gross Negligence or willful
misconduct in connection therewith, as determined by the final judgment of a
court of competent jurisdiction): (i) for the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of the Letters of Credit, even
if it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason;
(iii) for failure of the beneficiary of a Letter of Credit to comply duly with
conditions required in order to draw upon such Letter of Credit; (iv) for
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex, or other similar form of
teletransmission or otherwise; (v) for errors in interpretation of technical
trade terms; (vi) for any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit or of
the proceeds thereof; (vii) for the misapplication by the beneficiary of a
Letter of Credit of the proceeds of any drawing under such Letter of Credit; and
(viii) for any consequences arising from causes beyond the control of the
Administrative Agent, the Issuing Banks and the Lenders, including, without
limitation, any Governmental Acts. None of the above shall affect, impair, or
prevent the vesting of any Issuing Bank’s rights or powers under this
Section 3.10.
(C) No Liability. In furtherance and extension and not in limitation of the
specific provisions hereinabove set forth, any action taken or omitted by any
Issuing Bank under or in connection with the Letters of Credit or any related
certificates shall not, in the absence of Gross Negligence or willful misconduct
of such Issuing Bank, as determined by the final judgment of a court of
competent jurisdiction, put the applicable Issuing Bank, the Administrative
Agent or any Lender under any resulting liability to any Borrower or relieve any
Borrower of any of its obligations hereunder to any such Person.
(D) Survival of Agreements and Obligations. Without prejudice to the survival of
any other agreement of the Borrowers hereunder, the agreements and obligations
of the Borrowers contained in this Section 3.10 shall survive the payment in
full of principal and interest hereunder, the termination of the Letters of
Credit and the termination of this Agreement.

 

57



--------------------------------------------------------------------------------



 



3.11. Market Disruption. Notwithstanding the satisfaction of all conditions
referred to in Article II, Article III and Article V with respect to any Letter
of Credit to be issued in any Agreed Currency other than Dollars, if there shall
occur on or prior to the date of issuance of such Letter of Credit any Market
Disruption, then the Administrative Agent shall forthwith give notice thereof to
the Borrowers, the Issuing Bank and the Lenders, and such Letter of Credit shall
not be denominated in such Agreed Currency but shall be made on the date of
issuance of such Letter of Credit in Dollars, in a face amount equal to the
Dollar Amount of the face amount specified in the related request or application
for such Letter of Credit, unless the Borrower notifies the Administrative Agent
at least one Business Day before such date that (i) it elects not to request the
issuance of such Letter of Credit on such date or (ii) it elects to have such
Letter of Credit issued on such date in a different Agreed Currency, as the case
may be, in which the denomination of such Letter of Credit would in the opinion
of the applicable Issuing Bank, the Administrative Agent and the Required
Lenders be practicable and in a face amount equal to the Dollar Amount of the
face amount specified in the related request or application for such Letter of
Credit, as the case may be.
3.12. L/C Collateral Account. The Company agrees that it will, as required by
Sections 2.4(B)(iii), 2.22 or 9.1 and until the final expiration date of any
Letter of Credit and thereafter as long as any amount is payable to the Issuing
Banks or the Lenders in respect of any Letter of Credit, maintain a special
collateral account pursuant to arrangements satisfactory to the Administrative
Agent (the “L/C Collateral Account”) at the Administrative Agent’s office at the
address specified pursuant to Article XV, in the name of the Company but under
the sole dominion and control of the Administrative Agent, for the benefit of
the Administrative Agent, the Issuing Banks and the Lenders and in which the
Company shall have no interest other than as set forth in Sections 2.4(B)(iii),
2.22 or 9.1. The Company hereby pledges, assigns and grants to the
Administrative Agent, on behalf of and for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Lenders, a security interest in
all of the Company’s right, title and interest in and to all funds which may
from time to time be on deposit in the L/C Collateral Account to secure the
prompt and complete payment and performance of the Obligations. The
Administrative Agent will invest any funds on deposit from time to time in the
L/C Collateral Account in certificates of deposit of JPMorgan having a maturity
not exceeding thirty (30) days. Nothing in this Section 3.12 shall either
obligate the Administrative Agent to require the Company to deposit any funds in
the L/C Collateral Account or limit the right of the Administrative Agent to
release any funds held in the L/C Collateral Account in each case other than as
required by Sections 2.4(B)(iii), 2.22 or 9.1.
ARTICLE IV: CHANGE IN CIRCUMSTANCES
4.1. Yield Protection.
(A) Yield Protection. If any law or any governmental or quasi-governmental rule,
regulation, policy, guideline or directive (whether or not having the force of
law) adopted after the date of this Agreement and having general applicability
to all banks within the jurisdiction in which such Lender operates (excluding,
for the avoidance of doubt, the effect of and phasing in of capital requirements
or other regulations or guidelines passed prior to the date of this Agreement),
or any interpretation or application thereof by any Governmental Authority
charged with the interpretation or application thereof, or the compliance of any
Lender therewith,
(i) subjects any Lender or any applicable Lending Installation to any tax, duty,
charge or withholding on or from payments due from any Borrower (excluding
taxation of the overall net income of any Lender or taxation of a similar basis,
which are governed by Section 2.14(E)), or changes the basis of taxation of
payments to any Lender in respect of its Commitment, Loans, its L/C Interests,
the Letters of Credit or other amounts due it hereunder, or

 

58



--------------------------------------------------------------------------------



 



(ii) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation (other than reserves and assessments taken into account in
determining the interest rate applicable to Eurodollar Rate Loans) with respect
to its Commitment, Loans, L/C Interests or the Letters of Credit, or
(iii) imposes any other condition the result of which is to increase the cost to
any Lender or any applicable Lending Installation of making, funding or
maintaining its Commitment, the Loans, the L/C Interests or the Letters of
Credit or reduces any amount receivable by any Lender or any applicable Lending
Installation in connection with its Commitment, Loans or Letters of Credit, or
requires any Lender or any applicable Lending Installation to make any payment
calculated by reference to the amount of Commitment, Loans or L/C Interests held
or interest received by it or by reference to the Letters of Credit, by an
amount deemed material by such Lender;
and the result of any of the foregoing is to increase the cost to that Lender of
making, renewing or maintaining its Commitment, Loans, L/C Interests, or Letters
of Credit or to reduce any amount received under this Agreement, then, within
fifteen (15) days after receipt by the Company or any other Borrower of written
demand by such Lender pursuant to Section 4.5, the applicable Borrowers shall
pay such Lender that portion of such increased expense incurred or reduction in
an amount received which such Lender determines is attributable to making,
funding and maintaining its Loans, L/C Interests, Letters of Credit and its
Commitment.
(B) Non-U.S. Reserve Costs or Fees With Respect to Loans and Letters of Credit
to Borrowers. If any law or any governmental or quasi-governmental rule,
regulation, policy, guideline or directive of any jurisdiction outside of the
United States of America or any subdivision thereof (whether or not having the
force of law), imposes or deems applicable any reserve requirement against or
fee with respect to assets of, deposits with or for the account of, or credit
extended by, any Lender, any Issuing Bank or any applicable Lending
Installation, and the result of the foregoing is to increase the cost to such
Lender, such Issuing Bank or applicable Lending Installation of making or
maintaining its Eurodollar Loans to, or issuing a Letter of Credit in an Agreed
Currency other than Dollars for the benefit of, any Borrower or its Commitment
to

 

59



--------------------------------------------------------------------------------



 



any Borrower or to reduce the return received by such Lender, such Issuing Bank
or applicable Lending Installation in connection with such Eurodollar Loans or
Letters of Credit to or for the benefit of any Borrower or Commitment to any
Borrower, then, within 15 days of demand by such Lender or such Issuing Bank,
such Borrower shall pay such Lender or such Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
for such increased cost or reduction in amount received, provided that such
Borrower shall not be required to compensate any Lender for such non-U.S.
reserve costs or fees to the extent that an amount equal to such reserve costs
or fees is received by such Lender as a result of the calculation of the
interest rate applicable to Eurodollar Rate Advances pursuant to clause (i)(b)
of the definition of “Eurodollar Rate.”
4.2. Changes in Capital Adequacy Regulations. If a Lender determines (i) the
amount of capital required or expected to be maintained by such Lender, any
Lending Installation of such Lender or any corporation controlling such Lender
is increased as a result of a “Change” (as defined below), and (ii) such
increase in capital will result in an increase in the cost to such Lender of
maintaining its Commitment, Loans, L/C Interests, the Letters of Credit or its
obligation to make Loans hereunder, then, within fifteen (15) days after receipt
by the Company or any other Borrower of written demand by such Lender pursuant
to Section 4.5, the applicable Borrowers shall pay such Lender the amount
necessary to compensate for any shortfall in the rate of return on the portion
of such increased capital which such Lender determines is attributable to this
Agreement, its Commitment, its Loans, its L/C Interests, the Letters of Credit
or its obligation to make Loans hereunder (after taking into account such
Lender’s policies as to capital adequacy). “Change” means (i) any change after
the date of this Agreement in the “Risk-Based Capital Guidelines” (as defined
below) excluding, for the avoidance of doubt, the effect of any phasing in of
such Risk-Based Capital Guidelines or any other capital requirements passed
prior to the Closing Date, or (ii) any adoption of or change in any other law,
governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) after the
date of this Agreement which affects the amount of capital required or expected
to be maintained by any Lender or any Lending Installation or any corporation
controlling any Lender. “Risk-Based Capital Guidelines” means (i) the risk-based
capital guidelines in effect in the United States on the date of this Agreement,
including transition rules, and (ii) the corresponding capital regulations
promulgated by regulatory authorities outside the United States implementing the
July 1988 report of the Basel Committee on Banking Regulation and Supervisory
Practices Entitled “International Convergence of Capital Measurements and
Capital Standards,” including transition rules, and any amendments to such
regulations adopted prior to the date of this Agreement.
4.3. Availability of Types of Advances. If (i) any Lender determines that
maintenance of its Eurodollar Rate Loans at a suitable Lending Installation
would violate any applicable law, rule, regulation or directive, whether or not
having the force of law, or (ii) the Required Lenders determine that
(x) deposits of a type or maturity appropriate to match fund Eurodollar Rate
Loans are not available or (y) the interest rate applicable to a Eurodollar Rate
Loan does not accurately reflect the cost of making or maintaining such an
Advance, then the Administrative Agent shall suspend the availability of the
affected Type of Advance and, in the case of any occurrence set forth in clause
(i), require any Advances of the affected Type to be repaid or converted into
another Type.

 

60



--------------------------------------------------------------------------------



 



4.4. Funding Indemnification. If any payment of a Eurodollar Rate Loan occurs on
a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment (whether voluntary or mandatory, including,
without limitation, as required pursuant to Section 2.4(B)), or otherwise
(including, without limitation, as a result of the provisions of Section
2.5(B)), or a Eurodollar Rate Loan is not made on the date specified by the
applicable Borrower for any reason other than default by the Lenders, or a
Eurodollar Rate Loan is not prepaid on the date specified by the applicable
Borrower for any reason, the Borrowers indemnify each Lender for any loss or
cost incurred by it resulting therefrom, including, without limitation, any loss
or cost in liquidating or employing deposits acquired to fund or maintain the
Eurodollar Rate Loan.
4.5. Lender Statements; Survival of Indemnity. If reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurodollar Rate Loan to reduce any liability of any Borrower to such Lender
under Sections 4.1 and 4.2 or to avoid the unavailability of a Type of Advance
under Section 4.3, so long as such designation is not, in the judgment of the
Lender, disadvantageous to such Lender. Each Lender shall deliver a written
statement of such Lender to the Company (with a copy to the Administrative
Agent) as to the amount due, if any, under Sections 2.14(E), 4.1, 4.2 or 4.4 and
shall set forth in reasonable detail the calculations upon which such Lender
determined such amount and shall be prima facie evidence thereof and binding on
the Borrowers in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a Eurodollar Rate Loan shall be
calculated as though each Lender funded its Eurodollar Rate Loan through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the Eurodollar Rate applicable to such Loan,
whether in fact that is the case or not. Unless otherwise provided herein, the
amount specified in the written statement of any Lender shall be payable on
demand after receipt by the applicable Borrower of such statement. The
obligations of the Company and the other Borrowers under Sections 2.14(E), 4.1,
4.2 and 4.4 shall survive payment of the Obligations and termination of this
Agreement.
ARTICLE V: CONDITIONS PRECEDENT
5.1. Initial Advances and Letters of Credit. The Lenders shall not be required
to make the initial Loans or issue any Letters of Credit unless, on or prior to
the Closing Date, the Borrowers have furnished to the Administrative Agent each
of the following, with sufficient copies (if applicable) for the Lenders, all in
form and substance satisfactory to the Administrative Agent and the Lenders:
(i) Copies of the Certificate of Incorporation or comparable charter documents
of each of the Borrowers as of the Closing Date, together with all amendments
and a certificate of good standing, both certified as of a recent date by the
appropriate governmental officer in its jurisdiction of incorporation;
(ii) Copies, certified by the Secretary or Assistant Secretary of each of the
Borrowers of their respective By-Laws or comparable governance documents and of
their respective Board of Directors’ resolutions authorizing the execution of
the Loan Documents entered into by it;

 

61



--------------------------------------------------------------------------------



 



(iii) An incumbency certificate, executed by the Secretary or Assistant
Secretary of each of the Borrowers, which shall identify by name and title and
bear the signature of the officers of the applicable Borrower authorized to sign
the Loan Documents and, of the applicable Borrower to make borrowings hereunder,
upon which certificate the Lenders shall be entitled to rely until informed of
any change in writing by the Company;
(iv) A certificate, in form and substance satisfactory to the Administrative
Agent, signed by an Authorized Officer of the Company, certifying that on the
date of this Agreement (a) all the representations in this Agreement are true
and correct (unless such representation and warranty is made as of a specific
date, in which case, such representation and warranty shall be true and correct
as of such date), (b) no Default or Unmatured Default has occurred and is
continuing and (c) there exists no injunction or temporary restraining order
which would prohibit the making of the Loans, the issuance of the Letters of
Credit or the consummation of the other transactions contemplated by the Loan
Documents or any litigation seeking such an injunction or restraining order;
(v) The written opinions of the Borrowers’ and Guarantors’ Assistant General
Counsel, and of the Company’s Dutch counsel, addressed to the Administrative
Agent and the Lenders, in substantially the forms attached hereto as Exhibit E-1
and Exhibit E-2, respectively;
(vi) Such other documents as the Administrative Agent or its counsel may have
reasonably requested, including, without limitation, all of the documents
reflected on the List of Closing Documents attached as Exhibit E-3 to this
Agreement;
(vii) Evidence satisfactory to the Administrative Agent of the payment, prior to
or simultaneously with the initial Advance hereunder, of all interest, fees and
premiums, if any, on all loans and other extensions of credit outstanding under
the Existing Credit Agreement (including interest and fees owing to the
Departing Lenders);
(viii) Evidence satisfactory to (a) the Administrative Agent that the Company
has paid or caused to be paid to the Administrative Agent and JPMSI the fees
(including, without limitation, the upfront fees payable to the Lenders) agreed
to in the fee letter dated June 9, 2010, among the Administrative Agent, JPMSI
and the Company and (b) the Syndication Agent that the Company has paid or
caused to be paid to the Syndication Agent and BAS the fees agreed to in the fee
letter dated June 9, 2010 among the Syndication Agent, BAS and the Company; and
(ix) The Lenders, Administrative Agent and the Arrangers shall have received all
fees required to be paid and all reasonable and documented expenses for which
invoices have been presented, on or before the Closing Date.

 

62



--------------------------------------------------------------------------------



 



5.2. Initial Advance to Each New Subsidiary Borrower. No Lender shall be
required to make an Advance hereunder or purchase participations in Letters of
Credit, no Issuing Bank shall be required to issue a Letter of Credit hereunder,
in each case, to a new Subsidiary Borrower added after the Closing Date unless
the Company has furnished or caused to be furnished to the Administrative Agent
with sufficient copies for the Lenders:
(i) The Assumption Letter executed and delivered by such Subsidiary Borrower and
containing the written consent of the Company at the foot thereof, as
contemplated by Section 2.20;
(ii) Copies, certified by the Secretary, Assistant Secretary, Director or
Officer of the Subsidiary Borrower, of its Board of Directors’ resolutions
(and/or resolutions of other bodies, if any are deemed necessary by the
Administrative Agent) approving the Assumption Letter;
(iii) An incumbency certificate, executed by the Secretary, Assistant Secretary,
Director or Officer of the Subsidiary Borrower, which shall identify by name and
title and bear the signature of the officers of such Subsidiary Borrower
authorized to sign the Assumption Letter and the other documents to be executed
and delivered by such Subsidiary Borrower hereunder, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the Company;
(iv) An opinion of counsel to such Subsidiary Borrower, substantially in the
form of Exhibit E-4 hereto or, in the case of a new non-domestic Subsidiary
Borrower, in a form reasonably acceptable to the Administrative Agent;
(v) Guaranty documentation, if applicable, from such Subsidiary Borrower in form
and substance acceptable to the Administrative Agent as required pursuant to
Section 7.2(K);
(vi) All documentation and other information required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act; and
(vii) With respect to the initial Advance or any Swing Line Loan made to, or
Letter of Credit issued for the account of, any Subsidiary Borrower organized
under the laws of England and Wales (or any other jurisdiction where filings are
required in order for amounts payable under this Agreement to be exempt from
applicable withholding or other taxes), the Administrative Agent shall have
received originals and/or copies, as applicable, of all filings required to be
made and such other evidence as the Administrative Agent may require
establishing to the Administrative Agent’s satisfaction that each Lender, Swing
Line Bank and Issuing Bank is entitled to receive payments under the Loan
Documents without deduction or withholding of any English (or other applicable
jurisdictions) taxes or with such deductions and withholding of English (or
other applicable jurisdictions) taxes as may be acceptable to the Administrative
Agent.

 

63



--------------------------------------------------------------------------------



 



5.3. Each Advance and Letter of Credit. The Lenders shall not be required to
make any Advance, or convert or continue any Advance, or issue or amend any
Letter of Credit and no Swing Line Bank shall be required to make any Swing Line
Loans hereunder, unless on the applicable Borrowing Date, or in the case of a
Letter of Credit, the date on which the Letter of Credit is to be issued or
amended:
(A) No Defaults. There exists no Default or Unmatured Default;
(B) Representations and Warranties. All of the representations and warranties
contained in Article VI are true and correct as of such Borrowing Date (unless
such representation and warranty is made as of a specific date, in which case,
such representation and warranty shall be true and correct as of such date)
except for changes in the Schedules to this Agreement reflecting transactions
permitted by or not in violation of this Agreement; and
(C) Maximum Amounts. The Revolving Credit Obligations do not, and after making
such proposed Advance or issuing or amending such Letter of Credit would not,
exceed the Adjusted Aggregate Commitment and the Financial Credit Obligations do
not, and after making such proposed Advance or issuing or amending such Letter
of Credit would not, exceed the Financial Credit Sublimit.
Each Borrowing/Election Notice with respect to each such Advance and the letter
of credit application with respect to each Letter of Credit shall constitute a
representation and warranty by the Borrowers that the conditions contained in
Sections 5.3(A), (B) and (C) have been satisfied.
ARTICLE VI: REPRESENTATIONS AND WARRANTIES
In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and the other financial accommodations to the
Borrowers and to issue the Letters of Credit described herein, the Company
represents and warrants as follows to each Lender and the Administrative Agent
as of the Closing Date, giving effect to the consummation of the transactions
contemplated by the Loan Documents on the Closing Date, and thereafter on each
date as required by Section 5.1, 5.2 and 5.3:
6.1. Organization; Corporate Powers; Dutch Financial Supervision Act. The
Company and each of its Subsidiaries (i) is a corporation, limited liability
company or partnership that is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (ii) is duly
qualified to do business as a foreign entity and is in good standing under the
laws of each jurisdiction in which failure to be so qualified and in good
standing could not reasonably be expected to have a Material Adverse Effect, and
(iii) has all requisite power and authority to own, operate and encumber its
property and to conduct its business as presently conducted and as proposed to
be conducted.
6.2. Authority, Execution and Delivery; Loan Documents.
(A) Power and Authority. Each of the Loan Parties has the requisite power and
authority to execute, deliver and perform each of the Loan Documents which are
to be executed by it as required by this Agreement and the other Loan Documents
and (ii) to file the Loan Documents which must be filed by it as required by
this Agreement, the other Loan Documents or otherwise with any Governmental
Authority.

 

64



--------------------------------------------------------------------------------



 



(B) Execution and Delivery. The execution, delivery, performance and filing, as
the case may be, of each of the Loan Documents as required by this Agreement or
otherwise and to which any Loan Party is party, and the consummation of the
transactions contemplated thereby, have been duly approved by the respective
boards of directors and, if necessary, the shareholders of the applicable Loan
Parties, and such approvals have not been rescinded.
(C) Loan Documents. Each of the Loan Documents to which the Company or any of
its Subsidiaries is a party has been duly executed, delivered or filed, as the
case may be, by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms (except as enforceability
may be limited by bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally), is in full force and effect and no
material term or condition thereof has been amended, modified or waived from the
terms and conditions contained in the Loan Documents delivered to the
Administrative Agent pursuant to Section 5.1 without the prior written consent
of the Required Lenders, and the Company and its Subsidiaries have, and, to the
best of the Company’s and its Subsidiaries’ knowledge, all other parties thereto
have, performed and complied with all the terms, provisions, agreements and
conditions set forth therein and required to be performed or complied with by
such parties, and no unmatured default, default or breach of any covenant by any
such party exists thereunder.
6.3. No Conflict; Governmental Consents. The execution, delivery and performance
of each of the Loan Documents to which each of the Loan Parties is a party do
not and will not (i) conflict with the certificate or articles of incorporation
or by-laws of such Loan Party, (ii) constitute a tortious interference with any
Contractual Obligation of any Person or conflict with, result in a breach of or
constitute (with or without notice or lapse of time or both) a default under any
Requirement of Law or Contractual Obligation of any such Loan Party, or require
termination of any Contractual Obligation, (iii) result in or require the
creation or imposition of any Lien whatsoever upon any of the property or assets
of the Company or any of its Subsidiaries, other than Liens permitted or created
by the Loan Documents, or (iv) require any approval of any Loan Party’s Board of
Directors or shareholders except such as have been obtained. The execution,
delivery and performance of each of the Loan Documents to which the Company or
any of its Subsidiaries is a party do not and will not require any registration
with, consent or approval of, or notice to, or other action to, with or by any
Governmental Authority, except filings, consents or notices which have been
made, obtained or given, or which, if not made, obtained or given, individually
or in the aggregate could not reasonably be expected to have a Material Adverse
Effect.
6.4. Financial Statements.
(A) Pro Forma Financials. The combined pro forma balance sheet, income
statements and statements of cash flow of the Company and its Subsidiaries,
copies of which are attached hereto as Schedule 6.4 to this Agreement, present
on a pro forma basis the financial condition of the Company and such
Subsidiaries as of such date, and demonstrate that the Company and its
Subsidiaries can repay their debts and satisfy their other obligations as and
when due, and can comply with the requirements of this Agreement. The
projections and assumptions expressed in the pro forma financials referenced in
this Section 6.4(A) were prepared in good faith and represent management’s
opinion based on the information available to the Company at the time so
furnished and, since the preparation thereof and up to the Closing Date, there
has occurred no change in the business, financial condition, operations, or
prospects of the Company or any of its Subsidiaries, or the Company and its
Subsidiaries taken as a whole, which has had or could reasonably be expected to
have a Material Adverse Effect.

 

65



--------------------------------------------------------------------------------



 



(B) Audited Financial Statements. Complete and accurate copies of the audited
financial statements and the audit reports related thereto of the Company and
its consolidated Subsidiaries as at December 31, 2009 have been delivered to the
Administrative Agent and such financial statements were prepared in accordance
with generally accepted accounting principles in effect on the date such
statements were prepared and fairly present the consolidated financial condition
and operations of the Company and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended.
(C) Interim Financial Statements. Complete and accurate copies of the unaudited
financial statements of the Company and its consolidated Subsidiaries as at
March 31, 2010 have been delivered to the Administrative Agent and such
financial statements were prepared in accordance with generally accepted
accounting principles in effect on the date such statements were prepared and
fairly present the consolidated financial condition and operations of the
Company and its Subsidiaries at such date and the consolidated results of their
operations for the period then ended, subject to normal year-end audit
adjustments.
6.5. No Material Adverse Change. Since December 31, 2009, there has occurred no
change in the business, properties, condition (financial or otherwise),
performance, results of operations or prospects of the Company, any other
Borrower or the Company and its Subsidiaries taken as a whole, or any other
event which has had or could reasonably be expected to have a Material Adverse
Effect.
6.6. Taxes.
(A) Tax Examinations. All deficiencies which have been asserted against the
Company or any of the Company’s Subsidiaries as a result of any federal, state,
local or foreign tax examination for each taxable year in respect of which an
examination has been conducted have been fully paid or finally settled or are
being contested in good faith, and no issue has been raised by any taxing
authority in any such examination which, by application of similar principles,
could reasonably be expected to result in assertion by such taxing authority of
a material deficiency for any other year not so examined which has not been
reserved for in the Company’s consolidated financial statements to the extent,
if any, required by Agreement Accounting Principles. Except as permitted
pursuant to Section 7.2(D), neither the Company nor any of the Company’s
Subsidiaries anticipates any tax liability with respect to the years which have
not been closed pursuant to applicable law.

 

66



--------------------------------------------------------------------------------



 



(B) Payment of Taxes. All material tax returns and reports of the Company and
its Subsidiaries required to be filed have been timely filed, and all taxes,
assessments, fees and other governmental charges thereupon and upon their
respective property, assets, income and franchises which are shown in such
returns or reports to be due and payable have been paid except those items which
are being contested in good faith and have been reserved for in accordance with
Agreement Accounting Principles. The Company has no knowledge of any proposed
tax assessment against it or any of its Subsidiaries that will have or could
reasonably be expected to have a Material Adverse Effect.
6.7. Litigation; Loss Contingencies and Violations. Other than as identified on
Schedule 6.7, there is no action, suit, proceeding, arbitration or, to the
Company’s knowledge, investigation before or by any Governmental Authority or
private arbitrator pending or, to the Company’s knowledge, threatened against or
affecting the Company or any of its Subsidiaries or any property of any of them,
including, without limitation, any such actions, suits, proceedings,
arbitrations and investigations disclosed in the Company’s SEC Forms 10-K and
10-Q (the “Disclosed Litigation”), which (i) challenges the validity or the
enforceability of any material provision of the Loan Documents or (ii) has or
could reasonably be expected to have a Material Adverse Effect. There is no
material loss contingency within the meaning of Agreement Accounting Principles
which has not been reflected in the consolidated financial statements of the
Company prepared and delivered pursuant to Section 7.1(A) for the fiscal period
during which such material loss contingency was incurred. Neither the Company
nor any of its Subsidiaries is (A) in violation of any applicable Requirements
of Law which violation could reasonably be expected to have a Material Adverse
Effect, or (B) subject to or in default with respect to any final judgment,
writ, injunction, restraining order or order of any nature, decree, rule or
regulation of any court or Governmental Authority which could reasonably be
expected to have a Material Adverse Effect.
6.8. Subsidiaries. Schedule 6.8 to this Agreement (i) contains a description of
the corporate structure of the Company, its Subsidiaries and any other Person in
which the Company or any of its Subsidiaries holds an Equity Interest; and
(ii) accurately sets forth (A) the correct legal name, the jurisdiction of
incorporation and the jurisdictions in which each of the Company and the direct
and indirect Subsidiaries of the Company are qualified to transact business as a
foreign corporation, (B) the authorized, issued and outstanding shares of each
class of Capital Stock of each of the Company’s Foreign Subsidiaries and the
owners of such shares (both as of the Closing Date and on a fully-diluted
basis), and (C) a summary of the direct and indirect partnership, joint venture,
or other Equity Interests, if any, of the Company and each of its Subsidiaries
in any Person. Except as disclosed on Schedule 6.8, none of the issued and
outstanding Capital Stock of the Company’s Foreign Subsidiaries is subject to
any vesting, redemption, or repurchase agreement, and there are no warrants or
options outstanding with respect to such Capital Stock. The outstanding Capital
Stock of each of the Company’s Subsidiaries is duly authorized, validly issued,
fully paid and nonassessable and is not Margin Stock.

 

67



--------------------------------------------------------------------------------



 



6.9. ERISA. No Benefit Plan has incurred any material accumulated funding
deficiency (as defined in Sections 302(a)(2) of ERISA and 412(a) of the Code)
whether or not waived. Neither the Company nor any member of the Controlled
Group has incurred any material liability to the PBGC which remains outstanding
other than the payment of premiums. As of the last day of the most recent prior
plan year, the market value of assets under each Benefit Plan, other than any
Multiemployer Plan, was not by a material amount less than the present value of
benefit liabilities thereunder (determined in accordance with the actuarial
valuation assumptions described therein). Neither the Company nor any member of
the Controlled Group has (i) failed to make a required contribution or payment
to a Multiemployer Plan of a material amount or (ii) incurred a material
complete or partial withdrawal under Section 4203 or Section 4205 of ERISA from
a Multiemployer Plan. Neither the Company nor any member of the Controlled Group
has failed to make an installment or any other payment of a material amount
required under Section 412 of the Code on or before the due date for such
installment or other payment. Each Plan, Foreign Employee Benefit Plan and
Non-ERISA Commitment complies in all material respects in form, and has been
administered in all material respects in accordance with its terms and in
accordance with all applicable laws and regulations, including but not limited
to ERISA and the Code. There have been no and there is no prohibited transaction
described in Sections 406 of ERISA or 4975 of the Code with respect to any Plan
for which a statutory or administrative exemption does not exist which could
reasonably be expected to subject the Company or any of is Subsidiaries to
material liability. Neither the Company nor any member of the Controlled Group
has taken or failed to take any action which would constitute or result in a
Termination Event, which action or inaction could reasonably be expected to
subject the Company or any of its Subsidiaries to material liability. Neither
the Company nor any member of the Controlled Group is subject to any material
liability under, or has any potential material liability under, Section 4063,
4064, 4069, 4204 or 4212(c) of ERISA. The present value of the aggregate
liabilities to provide all of the accrued benefits under any Foreign Pension
Plan do not exceed the current fair market value of the assets held in trust or
other funding vehicle for such plan by a material amount. With respect to any
Foreign Employee Benefit Plan other than a Foreign Pension Plan, reasonable
reserves have been established in accordance with prudent business practice or
where required by ordinary accounting practices in the jurisdiction in which
such plan is maintained. Except as set forth on Schedule 6.9, neither the
Company nor any other member of the Controlled Group has taken or failed to take
any action, nor has any event occurred, with respect to any “employee benefit
plan” (as defined in Section 3(3) of ERISA) which action, inaction or event
could reasonably be expected to subject the Company or any of its Subsidiaries
to material liability. For purposes of this Section 6.9, “material” means any
amount, noncompliance or other basis for liability which could reasonably be
expected to subject the Company or any of its Subsidiaries to liability,
individually or in the aggregate with each other basis for liability under this
Section 6.9, in excess of $2,000,000.
6.10. Accuracy of Information. The information, exhibits and reports furnished
by or on behalf of the Company and any of its Subsidiaries to the Administrative
Agent or to any Lender in connection with the negotiation of, or compliance
with, the Loan Documents, the representations and warranties of the Company and
its Subsidiaries contained in the Loan Documents, and all certificates and
documents delivered to the Administrative Agent and the Lenders pursuant to the
terms thereof, taken as a whole, do not contain as of the date furnished any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading.

 

68



--------------------------------------------------------------------------------



 



6.11. Securities Activities. Neither the Company nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying Margin Stock. Margin
Stock constitutes less than 25% of the value of those assets of the Company and
its Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder.
6.12. Material Agreements. Neither the Company nor any of its Subsidiaries is a
party to any Contractual Obligation or subject to any charter or other corporate
restriction which individually or in the aggregate has had or could reasonably
be expected to have a Material Adverse Effect. Neither the Company nor any of
its Subsidiaries has received notice or has knowledge that (i) it is in default
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any Contractual Obligation applicable to
it, or (ii) any condition exists which, with the giving of notice or the lapse
of time or both, would constitute a default with respect to any such Contractual
Obligation, in each case, except where such default or defaults, if any,
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect.
6.13. Compliance with Laws. The Company and its Subsidiaries are in compliance
with all Requirements of Law applicable to them and their respective businesses,
in each case where the failure to so comply individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.
6.14. Assets and Properties. The Company and each of its Subsidiaries has good
and marketable title to all of its material assets and properties (tangible and
intangible, real or personal) owned by it or a valid leasehold interest in all
of its material leased assets (except insofar as marketability may be limited by
any laws or regulations of any Governmental Authority affecting such assets),
and all such assets and property are free and clear of all Liens, except Liens
permitted under Section 7.3(C). Substantially all of the assets and properties
owned by, leased to or used by the Company and/or each such Subsidiary of the
Company are in adequate operating condition and repair, ordinary wear and tear
excepted. Neither this Agreement nor any other Loan Document, nor any
transaction contemplated under any such agreement, will affect any right, title
or interest of the Company or such Subsidiary in and to any of such assets in a
manner that could reasonably be expected to have a Material Adverse Effect.
6.15. Statutory Indebtedness Restrictions. Neither the Company nor any of its
Subsidiaries is subject to regulation under the Federal Power Act, the
Investment Company Act of 1940, or any other foreign, federal or state statute
or regulation which limits its ability to incur indebtedness or its ability to
consummate the transactions contemplated hereby.
6.16. Insurance. The insurance policies and programs in effect with respect to
the respective properties, assets, liabilities and business of the Company and
its Subsidiaries reflect coverage that is reasonably consistent with prudent
industry practice.

 

69



--------------------------------------------------------------------------------



 



6.17. Environmental Matters.
(A) Environmental Representations. Except as disclosed on Schedule 6.17 to this
Agreement:
(i) the operations of the Company and its Subsidiaries comply in all material
respects with Environmental, Health or Safety Requirements of Law;
(ii) the Company and its Subsidiaries have all material permits, licenses or
other authorizations required under Environmental, Health or Safety Requirements
of Law and are in material compliance with such permits;
(iii) neither the Company, any of its Subsidiaries nor any of their respective
present property or operations, or, to the Company’s or any of its Subsidiaries’
knowledge, any of their respective past property or operations, are subject to
or the subject of, any investigation known to the Company or any of its
Subsidiaries, any judicial or administrative proceeding, order, judgment,
decree, settlement or other agreement respecting: (A) any material violation of
Environmental, Health or Safety Requirements of Law; (B) any remedial action; or
(C) any material claims or liabilities arising from the Release or threatened
Release of a Contaminant into the environment;
(iv) there is not now, nor to the Company’s or any of its Subsidiaries’
knowledge has there ever been, on or in the property of the Company or any of
its Subsidiaries any landfill, waste pile, underground storage tanks,
aboveground storage tanks, surface impoundment or hazardous waste storage
facility of any kind, any polychlorinated biphenyls (PCBs) used in hydraulic
oils, electric transformers or other equipment, or any asbestos containing
material; and
(v) neither the Company nor any of its Subsidiaries has any material Contingent
Obligation in connection with any Release or threatened Release of a Contaminant
into the environment.
(B) Materiality. For purposes of this Section 6.17 “material” means any
noncompliance or basis for liability which could reasonably be likely to subject
the Company or any of its Subsidiaries to liability, individually or in the
aggregate, in excess of $5,000,000.
6.18. Representations and Warranties of each Subsidiary Borrower. Each
Subsidiary Borrower represents and warrants to the Lenders that:
(A) Organization and Corporate Powers. Such Subsidiary Borrower (i) is a company
duly formed and validly existing and in good standing under the laws of the
state or country of its organization (such jurisdiction being hereinafter
referred to as the “Home Country”) and (ii) has the requisite power and
authority to own its property and assets and to carry on its business
substantially as now conducted except where the failure to have such requisite
authority would not reasonably be expected to have a Material Adverse Effect.

 

70



--------------------------------------------------------------------------------



 



(B) Binding Effect. Each Loan Document executed by such Subsidiary Borrower is
the legal, valid and binding obligation of such Subsidiary Borrower enforceable
in accordance with its respective terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles.
(C) No Conflict; Government Consent. Neither the execution and delivery by such
Subsidiary Borrower of the Loan Documents to which it is a party, nor the
consummation by it of the transactions therein contemplated to be consummated by
it, nor compliance by such Subsidiary Borrower with the provisions thereof will
violate any law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on such Subsidiary Borrower or any of its Subsidiaries or such
Subsidiary Borrower’s or any of its Subsidiaries’ memoranda or articles of
association or the provisions of any indenture, instrument or agreement to which
such Subsidiary Borrower or any of its Subsidiaries is a party or is subject, or
by which it, or its property, is bound, or conflict with or constitute a default
thereunder, or result in the creation or imposition of any lien in, of or on the
property of such Subsidiary Borrower or any of its Subsidiaries pursuant to the
terms of any such indenture, instrument or agreement in any such case which
violation, conflict, default, creation or imposition would not reasonably be
expected to have a Material Adverse Effect. No order, consent, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, any Governmental Authority is required to authorize, or
is required in connection with the execution, delivery and performance of, or
the legality, validity, binding effect or enforceability of, any of the Loan
Documents, except for such as have been obtained or made.
(D) Filing. To ensure the enforceability or admissibility in evidence of this
Agreement and each Loan Document to which such Subsidiary Borrower is a party in
its Home Country, it is not necessary that this Agreement or any other Loan
Document to which such Subsidiary Borrower is a party or any other document be
filed or recorded with any court or other authority in its Home Country or that
any stamp or similar tax be paid to or in respect of this Agreement or any other
Loan Document of such Subsidiary Borrower. The qualification by any Lender or
the Administrative Agent for admission to do business under the laws of such
Subsidiary Borrower’s Home Country does not constitute a condition to, and the
failure to so qualify does not affect, the exercise by any Lender or the
Administrative Agent of any right, privilege, or remedy afforded to any Lender
or the Administrative Agent in connection with the Loan Documents to which such
Subsidiary Borrower is a party or the enforcement of any such right, privilege,
or remedy against Subsidiary Borrower. The performance by any Lender or the
Administrative Agent of any action required or permitted under the Loan
Documents will not (i) violate any law or regulation of such Subsidiary
Borrower’s Home Country or any political subdivision thereof, (ii) result in any
tax or other monetary liability to such party pursuant to the laws of such
Subsidiary Borrower’s Home Country or political subdivision or taxing authority
thereof (provided that, should any such action result in any such tax or other
monetary liability to the Lender or the Administrative Agent, the Borrowers
hereby agree to indemnify such Lender or the Administrative Agent, as the case
may be, against (x) any such tax or other monetary liability and (y) any
increase in any tax or other monetary liability which results from such action
by such Lender or the Administrative Agent and, to the extent the Borrowers make
such indemnification, the incurrence of such liability by the Administrative
Agent or any Lender will not constitute a Default) or (iii) violate any rule or
regulation of any federation or organization or similar entity of which the such
Subsidiary Borrower’s Home Country is a member.

 

71



--------------------------------------------------------------------------------



 



(E) No Immunity. Neither such Subsidiary Borrower nor any of its assets is
entitled to immunity from suit, execution, attachment or other legal process.
Such Subsidiary Borrower’s execution and delivery of the Loan Documents to which
it is a party constitute, and the exercise of its rights and performance of and
compliance with its obligations under such Loan Documents will constitute,
private and commercial acts done and performed for private and commercial
purposes.
(F) Application of Representations and Warranties. It is understood and agreed
by the parties hereto that the representations and warranties of each Subsidiary
Borrower in this Section 6.18 shall only be applicable to such Subsidiary
Borrower on and after the date of its execution of an Assumption Letter.
6.19. Benefits. Each of the Company and its Subsidiaries will benefit from the
financing arrangement established by this Agreement. The Administrative Agent
and the Lenders have stated and the Company acknowledges that, but for the
agreement by each of the Subsidiary Guarantors to execute and deliver the
Subsidiary Guaranty, the Administrative Agent and the Lenders would not have
made available the credit facilities established hereby on the terms set forth
herein.
6.20. Solvency. After giving effect to (i) the Loans to be made, and the Letters
of Credit to be issued, on the Closing Date or such other date as Loans or
Letters of Credit requested hereunder are made or issued (as applicable),
(ii) the other transactions contemplated by this Agreement and the other Loan
Documents and (iii) the payment and accrual of all transaction costs with
respect to the foregoing, the Company and its Subsidiaries taken as a whole are
Solvent.
ARTICLE VII: COVENANTS
The Company covenants and agrees that so long as any Commitments are outstanding
and thereafter until all of the Termination Conditions have been satisfied,
unless the Required Lenders shall otherwise give prior written consent:
7.1. Reporting. The Company shall:
(A) Financial Reporting. Furnish to the Administrative Agent (for delivery to
each of the Lenders):
(i) Quarterly Reports. As soon as practicable and in any event within forty-five
(45) days after the end of each of (a) the first three quarterly periods of each
of its fiscal years, the consolidated balance sheet of the Company and its
Subsidiaries as at the end of such period and the related consolidated
statements of income and cash flows of the Company and its Subsidiaries for such
fiscal quarter and for the period from the beginning of the then current fiscal

 

72



--------------------------------------------------------------------------------



 



year to the end of such fiscal quarter, certified by a Financial Officer of the
Company on behalf of the Company and its Subsidiaries as fairly presenting the
consolidated financial position of the Company and its Subsidiaries as at the
dates indicated and the results of their operations and cash flows for the
periods indicated in accordance with Agreement Accounting Principles, subject to
normal year-end audit adjustments and the absence of footnotes and (b) each
quarterly period of its fiscal year, (1) schedules, in form and substance
reasonably satisfactory to the Administrative Agent, showing (aa) the date of
issue, account party, Agreed Currency and amount (both drawn and undrawn) in
such Agreed Currency, Issuing Bank, expiration date and the reference number of
each Letter of Credit issued hereunder and (bb) the comparable information and
details for each other letter of credit issued for the account of the Company or
any Subsidiary, in each case outstanding at the end of such quarterly period and
(2) a report relating to the asbestos litigation described in Schedule 6.17, and
any other Product Liability Events, for such quarter, such report being in form
and substance satisfactory to the Administrative Agent and in any event
describing (aa) any final judgments or orders (whether monetary or non-monetary)
entered against the Company or any Subsidiary and (bb) any settlements for the
payment of money entered into by the Company or any Subsidiary.
(ii) Annual Reports. As soon as practicable, and in any event within ninety (90)
days after the end of each fiscal year, (a) the consolidated balance sheet of
the Company and its Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income, stockholders’ equity and cash flows
of the Company and its Subsidiaries for such fiscal year, and in comparative
form the corresponding figures for the previous fiscal year along with
consolidating schedules in form and substance sufficient to calculate the
financial covenants set forth in Section 7.4 and (b) an audit report on the
consolidated financial statements (but not the consolidating financial
statements or schedules) listed in clause (a) hereof of independent certified
public accountants of recognized national standing, which audit report shall be
unqualified and shall state that such financial statements fairly present the
consolidated financial position of the Company and its Subsidiaries as at the
dates indicated and the results of their operations and cash flows for the
periods indicated in conformity with Agreement Accounting Principles and that
the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards. The deliveries made pursuant to this clause (ii) shall be
accompanied by (x) any management letter prepared by the above-referenced
accountants, and (y) a certificate of such accountants that, in the course of
their examination necessary for their certification of the foregoing, they have
obtained no knowledge of any Default or Unmatured Default, or if, in the opinion
of such accountants, any Default or Unmatured Default shall exist, stating the
nature and status thereof.

 

73



--------------------------------------------------------------------------------



 



(iii) Officer’s Certificate. Together with each delivery of any financial
statement (a) pursuant to clauses (i) or (ii) of this Section 7.1(A), an
Officer’s Certificate of the Company, substantially in the form of Exhibit F
attached hereto and made a part hereof, stating that as of the date of such
Officer’s Certificate no Default or Unmatured Default exists, or if any Default
or Unmatured Default exists, stating the nature and status thereof and
(b) pursuant to clauses (i) and (ii) of this Section 7.1(A), a compliance
certificate, substantially in the form of Exhibit G attached hereto and made a
part hereof, signed by an Authorized Officer, which demonstrates compliance with
the tests contained in Section 7.3 and Section 7.4, and which calculates the
Pricing Ratio for purposes of determining the then Applicable Floating Rate
Margin, Applicable Eurodollar Margin, Applicable L/C Fee Percentage and
Applicable Commitment Fee Percentage.
(iv) Budgets; Business Plans; Financial Projections. As soon as practicable and
in any event not later than one hundred twenty (120) days after the beginning of
each fiscal year commencing with the fiscal year beginning January 1, 2011, a
copy of the plan and forecast (including a projected balance sheet, income
statement and a statement of cash flow) of the Company and its Subsidiaries for
the upcoming three (3) fiscal years prepared in such detail as shall be
reasonably satisfactory to the Administrative Agent.
(B) Notice of Default. Promptly upon any of the chief executive officer, chief
operating officer, chief financial officer, treasurer, controller, chief legal
officer or general counsel of the Company obtaining knowledge (i) of any
condition or event which constitutes a Default or Unmatured Default, or becoming
aware that any Lender or Administrative Agent has given any written notice with
respect to a claimed Default or Unmatured Default under this Agreement, or
(ii) that any Person has given any written notice to the Company or any
Subsidiary of the Company or taken any other action with respect to a claimed
default or event or condition of the type referred to in Section 8.1(E), or
(iii) that any other development, financial or otherwise, which could reasonably
be expected to have a Material Adverse Effect has occurred, the Company shall
deliver to the Administrative Agent and the Lenders an Officer’s Certificate
specifying (a) the nature and period of existence of any such claimed default,
Default, Unmatured Default, condition or event, (b) the notice given or action
taken by such Person in connection therewith, and (c) what action the Company
has taken, is taking and proposes to take with respect thereto.
(C) Lawsuits.
(i) Promptly upon the Company obtaining knowledge of the institution of, or
written threat of, any action, suit, proceeding, governmental investigation or
arbitration, by or before any Governmental Authority, against or affecting the
Company or any of its Subsidiaries or any property of the Company or any of its
Subsidiaries not previously disclosed pursuant to Section 6.7, which action,
suit, proceeding, governmental investigation or arbitration exposes, or in the
case of multiple actions, suits, proceedings, governmental investigations or
arbitrations arising out of the same general allegations or circumstances which
expose, in the Company’s reasonable judgment, the Company and/or any of its
Subsidiaries to liability in an amount aggregating $20,000,000 or more, give
written notice thereof to the Administrative Agent and the Lenders and provide
such other information as may be reasonably available to enable each Lender and
the Administrative Agent and its counsel to evaluate such matters; and

 

74



--------------------------------------------------------------------------------



 



(ii) Promptly upon the Company or any of its Subsidiaries obtaining knowledge of
any material adverse developments with respect to any of the Disclosed
Litigation, which Disclosed Litigation exposes, in the Company’s reasonable
judgment, the Company and/or any of its Subsidiaries to liability in an amount
aggregating $5,000,000 or more, give written notice thereof to the
Administrative Agent and the Lenders and provide such other information as may
be reasonably available to enable each Lender and the Administrative Agent and
its counsel to evaluate such matters; and
(iii) In addition to the requirements set forth in clauses (i) and (ii) of this
Section 7.1(C), upon request of the Administrative Agent or the Required
Lenders, promptly give written notice of the status of any Disclosed Litigation
or any action, suit, proceeding, governmental investigation or arbitration
covered by a report delivered pursuant to clause (i) above and provide such
other information as may be reasonably available to it that would not jeopardize
any attorney-client privilege by disclosure to the Lenders to enable each Lender
and the Administrative Agent and its counsel to evaluate such matters.
(D) ERISA Notices. Deliver or cause to be delivered to the Administrative Agent
and the Lenders, at the Company’s expense, the following information and notices
as soon as reasonably possible, and in any event:
(i) (a) within ten (10) Business Days after the Company obtains knowledge that a
Termination Event has occurred, a written statement of a Financial Officer of
the Company describing such Termination Event and the action, if any, which the
Company has taken, is taking or proposes to take with respect thereto, and when
known, any action taken or threatened by the IRS, DOL or PBGC with respect
thereto and (b) within ten (10) Business Days after any member of the Controlled
Group obtains knowledge that a Termination Event has occurred which could
reasonably be expected to subject the Company or any of its Subsidiaries to
liability in excess of $5,000,000, a written statement of a Financial Officer or
designee of the Company describing such Termination Event and the action, if
any, which the member of the Controlled Group has taken, is taking or proposes
to take with respect thereto, and when known, any action taken or threatened by
the IRS, DOL or PBGC with respect thereto;
(ii) within ten (10) Business Days after the filing of any funding waiver
request with the IRS, a copy of such funding waiver request and thereafter all
communications received by the Company or a member of the Controlled Group with
respect to such request within ten (10) Business Days such communication is
received; and
(iii) within ten (10) Business Days after the Company or any member of the
Controlled Group knows or has reason to know that (a) a Multiemployer Plan has
been terminated, (b) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (c) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan, a notice describing such matter.

 

75



--------------------------------------------------------------------------------



 



For purposes of this Section 7.1(D), the Company, any of its Subsidiaries and
any member of the Controlled Group shall be deemed to know all facts known by
the administrator of any Plan of which the Company or any member of the
Controlled Group or such Subsidiary is the plan sponsor.
(E) Other Indebtedness. Deliver to the Administrative Agent (i) a copy of each
regular report, notice or communication regarding potential or actual defaults
or amortization events (including any accompanying officer’s certificate)
delivered by or on behalf of the Company to the holders of Material Indebtedness
pursuant to the terms of the agreements governing such Material Indebtedness,
such delivery to be made at the same time and by the same means as such notice
of default is delivered to such holders, and (ii) a copy of each notice or other
communication received by the Company from the holders of Material Indebtedness
regarding potential or actual defaults pursuant to the terms of such Material
Indebtedness, such delivery to be made promptly after such notice or other
communication is received by the Company or any of its Subsidiaries.
(F) Other Reports. Deliver or cause to be delivered to the Administrative Agent
and the Lenders copies of (i) all financial statements, reports and notices, if
any, sent or made available generally by the Company to their securities holders
or filed with the Commission by the Company, (ii) all press releases made
available generally by the Company or any of the Company’s Subsidiaries to the
public concerning material developments in the business of the Company or any
such Subsidiary and (iii) all notifications received from the Commission by the
Company or its Subsidiaries pursuant to the Securities Exchange Act of 1934 and
the rules promulgated thereunder.
(G) Environmental Notices. As soon as possible and in any event within ten
(10) days after receipt by the Company, deliver to the Administrative Agent and
the Lenders a copy of (i) any notice or claim to the effect that the Company or
any of its Subsidiaries is or may be liable to any Person as a result of the
Release by the Company, any of its Subsidiaries, or any other Person of any
Contaminant into the environment, and (ii) any notice alleging any violation of
any Environmental, Health or Safety Requirements of Law by the Company or any of
its Subsidiaries if, in either case, such notice or claim relates to an event
which could reasonably be expected to subject the Company and its Subsidiaries
to liability individually or in the aggregate in excess of $5,000,000.
(H) Other Information. Promptly upon receiving a request therefor from the
Administrative Agent (acting on its own behalf or at the request of any Lender
or Issuing Bank), prepare and deliver to the Administrative Agent and the
Lenders such other information with respect to the Company, any of its
Subsidiaries, as from time to time may be reasonably requested by the
Administrative Agent.

 

76



--------------------------------------------------------------------------------



 



7.2. Affirmative Covenants.
(A) Existence, Etc. The Company shall and, except as permitted pursuant to
Section 7.3(H), shall cause each of its Subsidiaries to, at all times maintain
its existence and preserve and keep, or cause to be preserved and kept, in full
force and effect its rights and franchises material to its businesses.
(B) Corporate Powers; Conduct of Business. The Company shall, and shall cause
each of its Subsidiaries to, qualify and remain qualified to do business in each
jurisdiction in which the nature of its business requires it to be so qualified
and where the failure to be so qualified will have or could reasonably be
expected to have a Material Adverse Effect. The Company will, and will cause
each Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted.
(C) Compliance with Laws, Etc. The Company shall, and shall cause its
Subsidiaries to, (a) comply with all Requirements of Law and all restrictive
covenants affecting such Person or the business, properties, assets or
operations of such Person, and (b) obtain as needed all permits necessary for
its operations and maintain such permits in good standing unless failure to
comply or obtain such permits could not reasonably be expected to have a
Material Adverse Effect.
(D) Payment of Taxes and Claims; Tax Consolidation. The Company shall pay, and
cause each of its Subsidiaries to pay, (i) all taxes, assessments and other
governmental charges imposed upon it or on any of its properties or assets or in
respect of any of its franchises, business, income or property before any
penalty or interest accrues thereon, and (ii) all claims (including, without
limitation, claims for labor, services, materials and supplies) for sums which
have become due and payable and which by law have or may become a Lien (other
than a Lien permitted by Section 7.3(C)) upon any of the Company’s or such
Subsidiary’s property or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, however, that no such taxes,
assessments and governmental charges referred to in clause (i) above or claims
referred to in clause (ii) above (and interest, penalties or fines relating
thereto) need be paid if being contested in good faith by appropriate
proceedings diligently instituted and conducted and if such reserve or other
appropriate provision, if any, as shall be required in conformity with Agreement
Accounting Principles shall have been made therefor.
(E) Insurance. The Company shall maintain for itself and its Subsidiaries, or
shall cause each of its Subsidiaries to maintain in full force and effect,
insurance policies and programs, with such deductibles or self-insurance amounts
as reflect coverage that is reasonably consistent with prudent industry practice
as determined by the Company.

 

77



--------------------------------------------------------------------------------



 



(F) Inspection of Property; Books and Records; Discussions. The Company shall
permit and cause each of its Subsidiaries to permit, any authorized
representative(s) designated by either the Administrative Agent or any Lender to
visit and inspect any of the properties of the Company or any of its
Subsidiaries, to examine their respective financial and accounting records and
other material data relating to their respective businesses or the transactions
contemplated hereby (including, without limitation, in connection with
environmental compliance, hazard or liability), and to discuss their affairs,
finances and accounts with their officers and independent certified public
accountants, all upon reasonable notice and at such reasonable times during
normal business hours, as often as may be reasonably requested (provided that an
officer of the Company or any of its Subsidiaries may, if it so desires, be
present at and participate in any such discussion). The Company shall keep and
maintain, and cause each of its Subsidiaries to keep and maintain, in all
material respects, proper books of record and account in which entries in
conformity with Agreement Accounting Principles shall be made of all dealings
and transactions in relation to their respective businesses and activities. If a
Default has occurred and is continuing, the Company, upon the Administrative
Agent’s request, shall turn over copies of any such records to the
Administrative Agent or its representatives.
(G) ERISA Compliance. The Company shall, and shall cause each of its
Subsidiaries to, establish, maintain and operate all Plans to comply in all
material respects with the provisions of ERISA and shall operate all Plans to
comply in all material respects with the applicable provisions of the Code, all
other applicable laws, and the regulations and interpretations thereunder and
the respective requirements of the governing documents for such Plans, except
for any noncompliance which, individually or in the aggregate, could not
reasonably be expected to subject the Company or any of its Subsidiaries to
liability, individually or in the aggregate, in excess of $20,000,000.
(H) Maintenance of Property. The Company shall cause all property used or useful
in the conduct of its business or the business of any Subsidiary to be
maintained and kept in good condition, repair and working order and supplied
with all necessary equipment and shall cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof, all as in the
judgment of the Company may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times;
provided, however, that nothing in this Section 7.2(H) shall prevent the Company
or any of its Subsidiaries from discontinuing the operation or maintenance of
any of such property if such discontinuance is, in the judgment of the Company,
desirable in the conduct of its business or the business of any Subsidiary and
not disadvantageous in any material respect to the Administrative Agent or the
Lenders.
(I) Environmental Compliance. The Company and its Subsidiaries shall comply with
all Environmental, Health or Safety Requirements of Law, except where
noncompliance will not have or is not reasonably likely to subject the Company
or any of its Subsidiaries to liability, individually or in the aggregate, in
excess of $20,000,000.
(J) Use of Proceeds. The Borrowers shall use the proceeds of the Revolving Loans
to provide funds for general corporate purposes of the Company and its
Subsidiaries, including, without limitation, to refinance certain existing debt,
for working capital purposes and to finance Permitted Acquisitions. The Company
will not, nor will they permit any Subsidiary to, use any of the proceeds of the
Loans to purchase or carry any Margin Stock in violation of any applicable legal
and regulatory requirements including, without limitation, Regulations T, U, and
X, the Securities Act of 1933 and the Securities Exchange Act of 1934 and the
regulations promulgated thereunder, or to make any Acquisition, other than a
Permitted Acquisition pursuant to Section 7.3(F).

 

78



--------------------------------------------------------------------------------



 



(K) Subsidiary Guarantors.
(i) New Subsidiaries. The Company shall cause each New Subsidiary that is, at
any time, a Material Subsidiary (other than any Excluded Foreign Subsidiary) and
each other Subsidiary as is necessary to remain in compliance with the terms of
Section 7.3(Q), to deliver to the Administrative Agent an executed supplement to
the Subsidiary Guaranty in the form of the supplement attached thereto (a
“Supplement”) to become a Subsidiary Guarantor and appropriate corporate
resolutions, opinions and other documentation in form and substance reasonably
satisfactory to the Administrative Agent, such Supplement and other
documentation to be delivered to the Administrative Agent as promptly as
possible upon the creation, acquisition of or capitalization thereof or if
otherwise necessary to remain in compliance with Section 7.3(Q), but in any
event within thirty (30) days of such creation, acquisition or capitalization.
(ii) Additional Material Subsidiaries. If any consolidated Subsidiary of the
Company (other than a New Subsidiary to the extent addressed in
Section 7.2(K)(i)) becomes a Material Subsidiary (other than an Excluded Foreign
Subsidiary), the Company shall cause any such Material Subsidiary to deliver to
the Administrative Agent an executed Supplement to become a Subsidiary Guarantor
and appropriate corporate resolutions, opinions and other documentation in form
and substance reasonably satisfactory to the Administrative Agent in connection
therewith, such Supplement and other documentation to be delivered to the
Administrative Agent as promptly as possible but in any event within thirty
(30) days following the date on which such consolidated Subsidiary became a
Material Subsidiary.
(iii) Other Required Guarantors. If at any time any Subsidiary of the Company
which is not a Subsidiary Guarantor guaranties any Indebtedness of the Company
(including, without limitation, Indebtedness incurred pursuant to the Term Loan
Agreement or the Letter of Credit Agreement and all replacements, substitutions,
extensions or renewals thereof) other than the Indebtedness hereunder, the
Company shall cause such Subsidiary to deliver to the Administrative Agent an
executed Supplement to become a Subsidiary Guarantor and appropriate corporate
resolutions, opinions and other documentation in form and substance reasonably
satisfactory to the Administrative Agent in connection therewith, such
Supplement and other documentation to be delivered to the Administrative Agent
concurrently with the delivery of the guaranty of such other Indebtedness.
(iv) Additional Excluded Foreign Subsidiaries. In the event any Subsidiary
otherwise required to become a Guarantor under paragraphs (ii) or (iii) above
would cause the Company adverse tax consequences if it were to become a
Guarantor or is restricted from becoming a Guarantor as a result of domestic
laws or otherwise, the Administrative Agent may, in its discretion, permit such
Subsidiary to be treated as an Excluded Foreign Subsidiary, and, accordingly,
such Subsidiary would not be required to become a Guarantor.

 

79



--------------------------------------------------------------------------------



 



(L) Foreign Employee Benefit Compliance. The Company shall, and shall cause each
of its Subsidiaries and each member of its Controlled Group to, establish,
maintain and operate all Foreign Employee Benefit Plans to comply in all
material respects with all laws, regulations and rules applicable thereto and
the respective requirements of the governing documents for such Plans, except
for failures to comply which, in the aggregate, would not be reasonably likely
to subject the Company or any of its Subsidiaries to liability, individually or
in the aggregate, in excess of $20,000,000.
7.3. Negative Covenants.
(A) Subsidiary Indebtedness. The Company shall not permit any of its
Subsidiaries directly or indirectly to create, incur, assume or otherwise become
or remain directly or indirectly liable with respect to any Indebtedness,
except:
(i) Indebtedness of the Borrowers under this Agreement and the Subsidiaries
under the Subsidiary Guaranty;
(ii) Indebtedness in respect of guaranties executed by any Subsidiary Guarantor
with respect to any Indebtedness of the Company, provided such Indebtedness is
not incurred by the Company in violation of this Agreement;
(iii) Indebtedness in respect of obligations secured by Customary Permitted
Liens;
(iv) Indebtedness constituting Contingent Obligations permitted by
Section 7.3(E);
(v) Unsecured Indebtedness arising from loans from (a) any Subsidiary to any
wholly-owned Subsidiary, (b) the Company to any wholly-owned Subsidiary,
(c) Lealand Finance Company B.V. to any Subsidiary (other than any Subsidiary
Guarantor) in an aggregate outstanding principal amount not to exceed
$50,000,000 at any time and (d) any one or more Subsidiary Guarantors to Horton
CBI, Limited in an aggregate outstanding principal amount not to exceed
$100,000,000; provided, that if either the Company or any Subsidiary Guarantor
is the obligor on such Indebtedness, such Indebtedness may only be due either
the Company or a Subsidiary Guarantor and shall be expressly subordinate to the
payment in full in cash of the Obligations on terms satisfactory to the
Administrative Agent;
(vi) Indebtedness in respect of Hedging Obligations which are not prohibited
under Section 7.3(O);
(vii) Indebtedness (a) with respect to surety, appeal and performance bonds and
Performance Letters of Credit obtained by any of the Company’s Subsidiaries in
the ordinary course of business, and (b) incurred or maintained by any of the
Company’s Subsidiaries under the Letter of Credit Agreement or the Term Loan
Agreement and the other ‘Loan Documents’ (as defined in the Term Loan
Agreement);

 

80



--------------------------------------------------------------------------------



 



(viii) Indebtedness evidenced by letters of credit, bank guarantees or other
similar instruments in an aggregate face amount not to exceed at any time
$60,000,000 issued in the ordinary course of business to secure obligations of
the Company and its Subsidiaries under workers’ compensation and other social
security programs, and Contingent Obligations with respect to any such permitted
letters of credit, bank guarantees or other similar instruments; and
(ix) (a) Permitted Existing Indebtedness and (b) other Indebtedness, in addition
to that referred to elsewhere in this Section 7.3(A), incurred by the Company’s
Subsidiaries, provided that no Default or Unmatured Default shall have occurred
and be continuing at the date of such incurrence or would result therefrom, and
provided further that the aggregate outstanding amount of all Indebtedness
incurred by the Company’s Subsidiaries under this clause (ix)(b) shall not at
any time exceed $20,000,000.
(B) Sales of Assets. Neither the Company nor any of its Subsidiaries shall
consummate any Asset Sale, except:
(i) sales of inventory in the ordinary course of business;
(ii) the disposition in the ordinary course of business of equipment that is
obsolete, excess or no longer used or useful in the Company’s or its
Subsidiaries’ businesses;
(iii) transfers of assets between the Company and any wholly-owned Subsidiary of
the Company, or between wholly-owned Subsidiaries of the Company not otherwise
prohibited by this Agreement;
(iv) the Permitted Sale and Leaseback Transactions;
(v) the sale or other disposition of those certain assets acquired from Pitt-Des
Moines Inc. and identified in a ruling dated as of July 12, 2003 by the Federal
Trade Commission requiring the divestiture of such assets so long as the
aggregate book value of such assets described in this clause (v) does not exceed
$15,000,000 and the sale of such assets is on terms ordered by the Federal Trade
Commission or otherwise reasonably acceptable to the Administrative Agent; and
(vi) other leases, sales or other dispositions of assets if such transaction
(a) is for consideration consisting at least eighty percent (80%) of cash,
(b) is for not less than fair market value (as determined in good faith by the
Company’s board of directors), and (c) involves assets that, together with all
other assets of the Company and its Subsidiaries previously leased, sold or
disposed of (other than pursuant to clauses (i) through (v) above) as permitted
by this Section (x) during the twelve-month period ending with the month in
which any such lease, sale or other disposition occurs, do not constitute a
Substantial Portion of the assets of the Company and its Subsidiaries and
(y) since the Closing Date do not exceed $40,000,000, in each case when combined
with all such other transactions during such period (each such transaction being
valued at book value).

 

81



--------------------------------------------------------------------------------



 



(C) Liens. Neither the Company nor any of its Subsidiaries shall directly or
indirectly create, incur, assume or permit to exist any Lien on or with respect
to any of their respective property or assets except:
(i) Liens, if any, created by the Loan Documents or otherwise securing the
Obligations;
(ii) Customary Permitted Liens;
(iii) Liens arising pursuant to the Term Loan Agreement and the other “Loan
Documents” (as defined in the Term Loan Agreement); and
(iv) other Liens, including Permitted Existing Liens, (a) securing Indebtedness
of the Company (other than Indebtedness of the Company owed to any Subsidiary)
and/or (b) securing Indebtedness of the Company’s Subsidiaries as permitted
pursuant to Section 7.3(A) and in an aggregate outstanding amount not to exceed
ten percent (10%) of consolidated assets of the Company and its Subsidiaries at
any time.
In addition, neither the Company nor any of its Subsidiaries shall become a
party to any agreement, note, indenture or other instrument, or take any other
action, which would prohibit the creation of a Lien on any of its properties or
other assets in favor of the Administrative Agent as collateral for the
Obligations; provided that any agreement, note, indenture or other instrument in
connection with purchase money Indebtedness (including Capitalized Leases)
incurred in compliance with the terms of this Agreement may prohibit the
creation of a Lien in favor of the Administrative Agent and the Lenders on the
items of property obtained with the proceeds of such Indebtedness.
(D) Investments. Except to the extent permitted pursuant to Section 7.3(F),
neither the Company nor any of its Subsidiaries shall directly or indirectly
make or own any Investment except:
(i) Investments in cash and Cash Equivalents;
(ii) Permitted Existing Investments in an amount not greater than the amount
thereof on the Closing Date;
(iii) Investments in trade receivables or received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
(iv) Investments consisting of deposit accounts maintained by the Company and
its Subsidiaries;

 

82



--------------------------------------------------------------------------------



 



(v) Investments consisting of non-cash consideration from a sale, assignment,
transfer, lease, conveyance or other disposition of property permitted by
Section 7.3(B);
(vi) Investments in any consolidated Subsidiaries;
(vii) Investments in joint ventures (other than Subsidiaries) and
nonconsolidated Subsidiaries in an aggregate amount not to exceed $200,000,000;
(viii) Investments constituting Permitted Acquisitions;
(ix) Investments constituting Indebtedness permitted by Section 7.3(A) or
Contingent Obligations permitted by Section 7.3(E);
(x) Investments in addition to those referred to elsewhere in this
Section 7.3(D) in an aggregate amount not to exceed $20,000,000.
(E) Contingent Obligations. None of the Company’s Subsidiaries shall directly or
indirectly create or become or be liable with respect to any Contingent
Obligation, except: (i) recourse obligations resulting from endorsement of
negotiable instruments for collection in the ordinary course of business;
(ii) Permitted Existing Contingent Obligations; (iii) Contingent Obligations
(x) incurred by any Subsidiary of the Company to support the performance of
bids, tenders, sales or contracts (other than for the repayment of borrowed
money) of any other Subsidiary of the Company or, solely to the extent of its
relative ownership interest therein, any Person (other than a wholly-owned
Subsidiary of the Company) in which such Subsidiary has a joint interest or
other ownership interest, in each case in the ordinary course of business, and,
in the case of joint ventures or other ownership interests, the Contingent
Obligation in respect thereof is in an aggregate amount not to exceed
$30,000,000, (y) incurred by any Subsidiary of the Company under the Term Loan
Agreement or the Letter of Credit Agreement, and (z) with respect to surety,
appeal and performance bonds obtained by the Company or any Subsidiary (provided
that the Indebtedness with respect thereto is permitted pursuant to
Section 7.3(A)) or, solely to the extent of its relative ownership interest
therein, any Person (other than a wholly-owned Subsidiary of the Company) in
which such Subsidiary has a joint interest or other ownership interest, in each
case in the ordinary course of business and, in the case of joint ventures or
other ownership interests, the Contingent Obligation in respect thereof is in an
aggregate amount not to exceed $30,000,000; and (iv) Contingent Obligations of
the Subsidiary Guarantors under the Subsidiary Guaranty.
(F) Conduct of Business; Subsidiaries; Permitted Acquisitions. Neither the
Company nor any of its Subsidiaries shall engage in any business other than the
businesses engaged in by the Company and its Subsidiaries on the Closing Date
and any business or activities which are substantially similar, related or
incidental thereto or logical extensions thereof. The Company shall not create,
acquire or capitalize any Subsidiary after the Closing Date unless (i) no
Default or Unmatured Default shall have occurred and be continuing or would
result therefrom; (ii) after such creation, acquisition or

 

83



--------------------------------------------------------------------------------



 



capitalization, all of the representations and warranties contained herein shall
be true and correct (unless such representation and warranty is made as of a
specific date, in which case, such representation or warranty shall be true and
correct as of such date); and (iii) after such creation, acquisition or
capitalization the Company and such Subsidiary shall be in compliance with the
terms of Sections 7.2(K) and 7.3(R). Neither the Company nor its Subsidiaries
shall make any Acquisitions, other than Acquisitions meeting the following
requirements or otherwise approved by the Required Lenders each such Acquisition
constituting a “Permitted Acquisition”):
(a) as of the date of consummation of such Acquisition (before and after taking
into account such Acquisition), all representations and warranties set forth in
this Agreement and the other Loan Documents shall be true and correct in all
material respects as though made on such date (unless such representation and
warranty is made as of a specific date, in which case, such representation and
warranty shall be true and correct as of such date) and no event shall have
occurred and then be continuing which constitutes a Default or Unmatured Default
under this Agreement;
(b) prior to the consummation of any such Permitted Acquisition, the Company
shall provide written notification to the Administrative Agent of all pro forma
adjustments to EBITDA to be made in connection with such Acquisition;
(c) the purchase is consummated pursuant to a negotiated acquisition agreement
on a non-hostile basis and approved by the target company’s board of directors
(and shareholders, if necessary) prior to the consummation of the Acquisition;
(d) the businesses being acquired shall be substantially similar, related or
incidental to the businesses or activities engaged in by the Company and its
Subsidiaries on the Closing Date;
(e) prior to such Acquisition and the incurrence of any Indebtedness permitted
by Section 7.3(A) in connection therewith, the Company shall deliver to the
Administrative Agent and the Lenders a certificate from one of the Authorized
Officers, demonstrating, on a pro forma basis using unadjusted historical
audited or reviewed unaudited financial statements obtained from the seller(s)
in respect of each such Acquisition as if the Acquisition and such incurrence of
Indebtedness had occurred on the first day of the twelve-month period ending on
the last day of the Company’s most recently completed fiscal quarter, the
Company would have been in compliance with the financial covenants in
Section 7.4 and not otherwise in Default; and
(f) without the prior written consent of the Required Lenders, (i) the purchase
price for the Acquisition (including, without limitation or duplication, cash,
Capital Stock, Restricted Payments and Indebtedness assumed) shall not exceed
10% of Consolidated Net Worth as of the Company’s most recently ended fiscal
year prior to such Acquisition and (ii) the aggregate of the purchase price for
all Acquisitions (including, without limitation or duplication, cash, Capital
Stock, Restricted Payments and Indebtedness assumed) otherwise permitted
hereunder shall not exceed $200,000,000 during the term of this Agreement.

 

84



--------------------------------------------------------------------------------



 



(G) Transactions with Shareholders and Affiliates. Other than (i) Investments
permitted by Section 7.3(D), neither the Company nor any of its Subsidiaries
shall directly or indirectly (a) enter into or permit to exist any transaction
(including, without limitation, the purchase, sale, lease or exchange of any
property or the rendering of any service) with, or make loans or advances to any
holder or holders of any of the Equity Interests of the Company, or with any
Affiliate of the Company which is not its Subsidiary of the Company, on terms
that are less favorable to the Company or any of its Subsidiaries, as
applicable, than those that could reasonably be obtained in an arm’s length
transaction at the time from Persons who are not such a holder or Affiliate.
(H) Restriction on Fundamental Changes. Neither the Company nor any of its
Subsidiaries shall enter into any merger or consolidation, or liquidate, wind-up
or dissolve (or suffer any liquidation or dissolution), or convey, lease, sell,
transfer or otherwise dispose of, in one transaction or series of transactions,
all or substantially all of the Company’s consolidated business or property
(each such transaction a “Fundamental Change”), whether now or hereafter
acquired, except (i) Fundamental Changes permitted under Sections 7.3(B), 7.3(D)
or 7.3(G), (ii) a Subsidiary of the Company may be merged into or consolidated
with the Company (in which case the Company shall be the surviving corporation)
or any wholly-owned Subsidiary of the Company provided the Company owns,
directly or indirectly, a percentage of the equity of the merged entity not less
than the percentage it owned of the Subsidiary prior to such Fundamental Change
and if the predecessor Subsidiary was a Guarantor, the surviving Subsidiary
shall be a Guarantor hereunder, and (iii) any liquidation of any Subsidiary of
the Company, into the Company or another Subsidiary of the Company, as
applicable.
(I) Sales and Leasebacks. Neither the Company nor any of its Subsidiaries shall
become liable, directly, by assumption or by Contingent Obligation, with respect
to any Sale and Leaseback Transaction (other than the Permitted Sale and
Leaseback Transactions), unless the sale involved is not prohibited under
Section 7.3(B), the lease involved is not prohibited under Section 7.3(A) and
any related Investment is not prohibited under Section 7.3(D).
(J) Margin Regulations. Neither the Company nor any of its Subsidiaries, shall
use all or any portion of the proceeds of any credit extended under this
Agreement to purchase or carry Margin Stock in violation of any applicable legal
and regulatory requirements including, without limitation, Regulations T, U and
X, the Securities Act of 1933, and the Securities Exchange Act of 1934 and the
regulations promulgated thereunder.
(K) ERISA. The Company shall not
(i) permit to exist any accumulated funding deficiency (as defined in
Sections 302 of ERISA and 412 of the Code), with respect to any Benefit Plan,
whether or not waived;

 

85



--------------------------------------------------------------------------------



 



(ii) terminate, or permit any Controlled Group member to terminate, any Benefit
Plan which would result in liability of the Company or any Controlled Group
member under Title IV of ERISA;
(iii) fail, or permit any Controlled Group member to fail, to pay any required
installment or any other payment required under Section 412 of the Code on or
before the due date for such installment or other payment; or
(iv) permit any unfunded liabilities with respect to any Foreign Pension Plan;
except those contained in Schedule 6.9 and where such transactions, events,
circumstances, or failures are not, individually or in the aggregate, reasonably
expected to result in liability individually or in the aggregate in excess of
$20,000,000.
(L) Corporate Documents. Neither the Company nor any of its Subsidiaries shall
amend, modify or otherwise change any of the terms or provisions in any of their
respective constituent documents as in effect on the Closing Date in any manner
adverse to the interests of the Lenders, without the prior written consent of
the Required Lenders.
(M) Fiscal Year. Neither the Company nor any of its consolidated Subsidiaries
shall change its fiscal year for accounting or tax purposes from a period
consisting of the 12-month period ending on the last day of December of each
year.
(N) Subsidiary Covenants. Except as set forth on Schedule 7.3(N), the Company
will not, and will not permit any Subsidiary to, create or otherwise cause to
become effective or suffer to exist any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary to pay dividends or make any other
distribution on its stock or redemption of its stock, or make any other
Restricted Payment, pay any Indebtedness or other Obligation owed to Company or
any other Subsidiary, make loans or advances or other Investments in the Company
or any other Subsidiary, or sell, transfer or otherwise convey any of its
property to the Company or any other Subsidiary, or merge, consolidate with or
liquidate into the Company or any other Subsidiary.
(O) Hedging Obligations. The Company shall not and shall not permit any of its
Subsidiaries to enter into any Hedging Arrangements evidencing Hedging
Obligations, other than Hedging Arrangements entered into by the Company or its
Subsidiaries pursuant to which the Company or such Subsidiary has hedged its
reasonably estimated interest rate, foreign currency or commodity exposure, and
which are non-speculative in nature.
(P) Issuance of Disqualified Stock. From and after the Closing Date, neither the
Company, nor any of its Subsidiaries shall issue any Disqualified Stock. All
issued and outstanding Disqualified Stock shall be treated as Indebtedness for
all purposes of this Agreement, and the amount of such deemed Indebtedness shall
be the aggregate amount of the liquidation preference of such Disqualified
Stock.

 

86



--------------------------------------------------------------------------------



 



(Q) Non-Guarantor Subsidiaries. The Company will not at any time permit the sum
of the aggregate assets of all of the Company’s Subsidiaries which are not
Subsidiary Guarantors (the non-guarantor Subsidiaries being referred to
collectively as the “Non-Obligor Subsidiaries”) to exceed twenty percent (20%)
of the Company’s and its Subsidiaries consolidated assets.
(R) Intercompany Indebtedness. The Company shall not create, incur, assume or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness arising from loans from any Subsidiary to the Company unless
(a) such Indebtedness is unsecured and (ii) such Indebtedness shall be expressly
subordinate to the payment in full in cash of the Obligations on terms
satisfactory to the Administrative Agent.
(S) Restricted Payments. The Company shall not, nor shall it permit any
Subsidiary to, declare, make or pay any Restricted Payments (other than
permitted Restricted Payments listed on Schedule 7.3(S)) in excess of
$100,000,000 in the aggregate during any period of twelve (12) consecutive
months.
7.4. Financial Covenants. The Company shall comply with the following:
(A) Maximum Leverage Ratio. As of the last day of each fiscal quarter, the
Company shall not permit the ratio (the “Leverage Ratio”) of (i) all Adjusted
Indebtedness of the Company and its Subsidiaries to (ii) EBITDA to be greater
than 2.50 to 1.00 for the four-quarter period ending on such date.
The Leverage Ratio (and for purposes of determining the Applicable Floating Rate
Margin, Applicable Eurodollar Margin, Applicable L/C Fee Percentage and
Applicable Commitment Fee Percentage pursuant to Section 2.14(D)(ii), the
Pricing Ratio) shall be calculated, in each case, determined as of the last day
of each fiscal quarter based upon (a) for Adjusted Indebtedness, Adjusted
Indebtedness as of the last day of each such fiscal quarter; and (b) for EBITDA,
the actual amount for the four-quarter period ending on such day, calculated,
with respect to Permitted Acquisitions, on a pro forma basis using historical
audited and reviewed unaudited financial statements obtained from the seller(s)
in such Permitted Acquisition, broken down by fiscal quarter in the Company’s
reasonable judgment and satisfactory to the Administrative Agent and as reported
to the Administrative Agent pursuant to the provisions of Section 7.3(F)(b).
(B) Minimum Fixed Charge Coverage Ratio. The Company and its consolidated
Subsidiaries shall maintain a ratio (“Fixed Charge Coverage Ratio”), without
duplication, of Consolidated Net Income Available for Fixed Charges to
Consolidated Fixed Charges for the period of four fiscal quarters ending on the
last day of each fiscal quarter, of at least 1.75 to 1.00 as of the end of such
fiscal quarter for the period commencing with the fiscal quarter ending on
June 30, 2010 through the Termination Date.

 

87



--------------------------------------------------------------------------------



 



If, during the period for which Consolidated Net Income Available for Fixed
Charges and Consolidated Fixed Charges are being calculated, the Company or any
Subsidiary has acquired any Person (or the assets thereof) resulting in such
Person becoming or otherwise resulting in a Subsidiary, compliance with this
Section 7.4(B) shall be determined by calculating Consolidated Net Income
Available for Fixed Charges and Consolidated Fixed Charges on a pro forma basis
as if such Subsidiary had become such a Subsidiary on the first day of such
period and any Indebtedness incurred in connection therewith was incurred on
such date.
(C) Minimum Consolidated Net Worth. The Company shall not permit its
Consolidated Net Worth at any time to be less than (i) the sum of (a)
$674,755,000 plus (b) fifty percent (50%) of the sum of Consolidated Net Income
(if positive) earned in each fiscal quarter, commencing with the fiscal quarter
ending on September 30, 2010, plus (c) 75% of the amount, if any, by which
stockholders’ equity of the Company is, in accordance with Agreement Accounting
Principles, adjusted from time to time as a result of the issuance of any Equity
Interests after June 30, 2010.
ARTICLE VIII: DEFAULTS
8.1. Defaults. Each of the following occurrences shall constitute a Default
under this Agreement:
(A) Failure to Make Payments When Due. The Company or any Subsidiary Borrower
shall (i) fail to pay when due any of the Obligations consisting of principal
with respect to the Loans or Reimbursement Obligations or (ii) shall fail to pay
within five (5) days of the date when due any of the other Obligations under
this Agreement or the other Loan Documents.
(B) Breach of Certain Covenants. The Company shall fail duly and punctually to
perform or observe any agreement, covenant or obligation binding on the Company
under Sections 7.1(A), 7.2(A), 7.2(F), 7.2(K), 7.3 or 7.4.
(C) Breach of Representation or Warranty. Any representation or warranty made or
deemed made by the Company or any Subsidiary Borrower to the Administrative
Agent or any Lender herein or by the Company or any Subsidiary Borrower or any
of its Subsidiaries in any of the other Loan Documents or in any statement or
certificate or information at any time given by any such Person pursuant to any
of the Loan Documents shall be false or misleading in any material respect on
the date as of which made (or deemed made).
(D) Other Defaults. The Company or any Subsidiary Borrower shall default in the
performance of or compliance with any term contained in this Agreement (other
than as covered by paragraphs (A) or (B) or (C) of this Section 8.1), or the
Company or any Subsidiary Borrower or any of its Subsidiaries shall default in
the performance of or compliance with any term contained in any of the other
Loan Documents, and such default shall continue for thirty (30) days after the
occurrence thereof.

 

88



--------------------------------------------------------------------------------



 



(E) Default as to Other Indebtedness. The Company or any of its Subsidiaries
shall fail to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) with respect to any Indebtedness
(other than Indebtedness hereunder), beyond any period of grace provided with
respect thereto, which individually or together with other such Indebtedness as
to which any such failure or other Default under this clause (E) exists has an
aggregate outstanding principal amount equal to or in excess of Twenty Million
and 00/100 Dollars ($20,000,000) (such Indebtedness being “Material
Indebtedness”); or any breach, default or event of default (including any
termination event, amortization event, liquidation event or event of like import
arising under any agreement or instrument giving rise to any Off-Balance Sheet
Liabilities) shall occur, or any other condition shall exist under any
instrument, agreement or indenture pertaining to any such Material Indebtedness,
beyond any period of grace, if any, provided with respect thereto, if the effect
thereof is to cause an acceleration, mandatory redemption, a requirement that
the Company offer to purchase such Indebtedness or other required repurchase or
early amortization of such Indebtedness, or permit the holder(s) of such
Indebtedness to accelerate the maturity of any such Indebtedness or require a
redemption, early amortization or repurchase of such Indebtedness; or any such
Indebtedness shall be otherwise declared to be due and payable (by acceleration
or otherwise) or required to be prepaid, redeemed, amortized or otherwise
repurchased by the Company or any of its Subsidiaries (other than by a regularly
scheduled required prepayment) prior to the stated maturity thereof.
(F) Involuntary Bankruptcy; Appointment of Receiver, Etc.
(i) An involuntary case shall be commenced against the Company or any of the
Company’s Subsidiaries and the petition shall not be dismissed, stayed, bonded
or discharged within forty-five (45) days after commencement of the case; or a
court having jurisdiction in the premises shall enter a decree or order for
relief in respect of the Company or any of the Company’s Subsidiaries in an
involuntary case, under any applicable bankruptcy, insolvency or other similar
law now or hereinafter in effect; or any other similar relief shall be granted
under any applicable federal, state, local or foreign law.
(ii) A decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Company or any of the Company’s
Subsidiaries or over all or a substantial part of the property of the Company or
any of the Company’s Subsidiaries shall be entered; or an interim receiver,
trustee or other custodian of the Company or any of the Company’s Subsidiaries
or of all or a substantial part of the property of the Company or any of the
Company’s Subsidiaries shall be appointed or a warrant of attachment, execution
or similar process against any substantial part of the property of the Company
or any of the Company’s Subsidiaries shall be issued and any such event shall
not be stayed, dismissed, bonded or discharged within forty-five (45) days after
entry, appointment or issuance.
(G) Voluntary Bankruptcy; Appointment of Receiver, Etc. The Company or any of
the Company’s Subsidiaries shall (i) commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, (ii) consent to the entry of an order for relief in an involuntary case,
or to the conversion of an involuntary case to a voluntary case, under any such
law, (iii) consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property,
(iv) make any assignment for the benefit of creditors or (v) take any corporate
action to authorize any of the foregoing.

 

89



--------------------------------------------------------------------------------



 



(H) Judgments and Attachments. Any money judgment(s), writ or warrant of
attachment, or similar process against the Company or any of its Subsidiaries or
any of their respective assets involving in any single case or in the aggregate
an amount in excess of Twenty Million and 00/100 Dollars ($20,000,000) (to the
extent not covered by independent third party insurance as to which the insurer
does not dispute coverage) is or are entered and shall remain undischarged,
unvacated, unbonded or unstayed for a period of thirty (30) days or in any event
later than fifteen (15) days prior to the date of any proposed sale thereunder.
(I) Dissolution. Any order, judgment or decree shall be entered against the
Company or any Subsidiary decreeing its involuntary dissolution or split up and
such order shall remain undischarged and unstayed for a period in excess of
forty-five (45) days; or the Company or any Subsidiary shall otherwise dissolve
or cease to exist except as specifically permitted by this Agreement.
(J) Loan Documents. At any time, for any reason, any Loan Document as a whole
that materially affects the ability of the Administrative Agent, or any of the
Lenders to enforce the Obligations ceases to be in full force and effect or the
Company or any of the Company’s Subsidiaries party thereto seeks to repudiate
its obligations thereunder.
(K) Termination Event. Any Termination Event occurs which the Required Lenders
believe is reasonably likely to subject the Company to liability in excess of
$20,000,000.
(L) Waiver of Minimum Funding Standard. If the plan administrator of any Plan
applies under Section 412(d) of the Code for a waiver of the minimum funding
standards of Section 412(a) of the Code and any Lender believes the substantial
business hardship upon which the application for the waiver is based could
reasonably be expected to subject either the Company or any Controlled Group
member to liability in excess of $20,000,000.
(M) Change of Control. A Change of Control shall occur.
(N) Environmental Matters. The Company or any of its Subsidiaries shall be the
subject of any proceeding or investigation (other than in connection with a
Product Liability Event) pertaining to (i) the Release by the Company or any of
its Subsidiaries of any Contaminant into the environment, (ii) the liability of
the Company or any of its Subsidiaries arising from the Release by any other
Person of any Contaminant into the environment, or (iii) any violation of any
Environmental, Health or Safety Requirements of Law which by the Company or any
of its Subsidiaries, which, in any case, has or is reasonably likely to subject
the Company to liability individually or in the aggregate in excess of
$20,000,000 (to the extent not covered by independent third party insurance as
to which the insurer does not dispute coverage).

 

90



--------------------------------------------------------------------------------



 



(O) Guarantor Revocation. Any Guarantor of the Obligations shall terminate or
revoke any of its obligations under the applicable Guaranty or breach any of the
material terms of such Guaranty.
A Default shall be deemed “continuing” until cured or until waived in writing in
accordance with Section 9.2.
ARTICLE IX: ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
9.1. Termination of Commitments; Acceleration. (i) If any Default described in
Section 8.1(F) or 8.1(G) occurs with respect to the Company, any Subsidiary
Borrower or any Subsidiary Guarantor, the obligations of the Lenders to make
Loans hereunder and the obligation of any Issuing Banks to issue Letters of
Credit hereunder shall automatically terminate and the Obligations shall
immediately become due and payable without any election, action, presentment,
demand, protest or notice of any kind on the part of the Administrative Agent or
any Lender, all of which the Borrowers expressly waive. If any other Default
occurs, the Required Lenders may terminate or suspend the obligations of the
Lenders to make Loans hereunder and the obligation of the Issuing Banks to issue
Letters of Credit hereunder, or declare the Obligations to be due and payable,
or both, whereupon the Obligations shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which the
Borrowers expressly waive. In either case, upon the Obligations becoming so due
and payable, each Borrower will be and become thereby unconditionally obligated,
without any further notice, act or demand, to pay to the Administrative Agent an
amount in immediately available funds, which funds shall be held in the L/C
Collateral Account, equal to the difference of (x) the amount of L/C Obligations
at such time plus the aggregate amount of all fees and expenses that may accrue
or arise until all Letters of Credit have expired or been terminated, less
(y) the amount on deposit in the L/C Collateral Account at such time which is
free and clear of all rights and claims of third parties and has not been
applied against the Obligations (such difference, the “Collateral Shortfall
Amount”).
(ii) If at any time while any Default is continuing, the Administrative Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Administrative Agent may make demand on the Borrowers to pay, and the
Borrowers will, forthwith upon such demand and without any further notice or
act, pay to the Administrative Agent the Collateral Shortfall Amount, which
funds shall be deposited in the L/C Collateral Account.
(iii) The Administrative Agent may at any time while any Default is continuing
and funds are deposited in the L/C Collateral Account, apply such funds to the
payment of the Obligations and any other amounts as shall from time to time have
become due and payable by any Borrower to the Administrative Agent, the Lenders
or the Issuing Banks under the Loan Documents.
(iv) At any time while any Default is continuing, neither any Borrower nor any
Person claiming on behalf of or through any Borrower shall have any right to
withdraw any of the funds held in the L/C Collateral Account. After all of the
Obligations have been indefeasibly paid in full and the Aggregate Commitment has
been terminated, any funds remaining in the L/C Collateral Account shall be
returned by the Administrative Agent to the Company or paid to whomever may be
legally entitled thereto at such time.

 

91



--------------------------------------------------------------------------------



 



9.2. Amendments. Subject to the provisions of this Article IX, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrowers may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrowers hereunder or waiving
any Default hereunder; provided, however, that no such supplemental agreement
shall:
(i) Postpone or extend the Termination Date, the expiry date of any Letter of
Credit beyond the Termination Date or any other date fixed for any payment of
principal of, or interest on, the Loans, the Reimbursement Obligations or any
fees or other amounts payable to any Lender (except with respect to (a) any
modifications of the provisions relating to amounts, timing or application of
optional prepayments of Loans and other Obligations, which modification shall
require only the approval of the Required Lenders and (b) a waiver of the
application of the default rate of interest pursuant to Section 2.10 hereof
which waiver shall require only the approval of the Required Lenders) or amend
any provision of Section 2.4(B), in each case, without the consent of each
Lender affected thereby.
(ii) Reduce the principal Dollar Amount of any Loans or L/C Obligations, or
reduce the rate or extend the time of payment of interest or fees thereon (other
than a waiver of the application of the default rate of interest pursuant to
Section 2.10 hereof) without the consent of each Lender affected thereby.
(iii) Reduce the percentage specified in the definition of Required Lenders or
any other percentage of Lenders specified to be the applicable percentage in
this Agreement to act on specified matters or amend the definitions of “Required
Lenders” or “Pro Rata Share” without the consent of each Lender.
(iv) Increase the amount of the Commitment of any Lender hereunder, increase any
Lender’s Pro Rata Share or modify the obligation of any Lender to make a
disbursement in its Pro Rata Share thereof, in each case without the consent of
such Lender.
(v) Permit the Company or, other than pursuant to a transaction permitted under
the terms of this Agreement, any Subsidiary Borrower to assign its rights under
this Agreement without the consent of each Lender.
(vi) Other than pursuant to a transaction permitted by the terms of this
Agreement, release any Guarantor from its obligations under the Guaranty without
the consent of each Lender.
(vii) Amend Section 7.2(K), Section 13.2, Section 13.3 or this Section 9.2
without the consent of each Lender.

 

92



--------------------------------------------------------------------------------



 



No amendment of any provision of this Agreement relating to (a) the
Administrative Agent shall be effective without the written consent of the
Administrative Agent, (b) Swing Line Loans shall be effective without the
written consent of the Swing Line Bank and (c) any Issuing Bank shall be
effective without the written consent of such Issuing Bank. No amendment to
Section 2.22 of this Agreement shall be effective without the written consent of
the Administrative Agent, the Swing Line Bank and each Issuing Bank. The
Administrative Agent may waive payment of the fee required under Section 14.3(B)
without obtaining the consent of any of the Lenders. Notwithstanding anything
herein to the contrary, the Administrative Agent may amend the provisions of
Exhibits A-1 and A-2 from time to time to take into account the effectiveness of
assignments made pursuant to Section 14.3 or changes in the Commitments pursuant
to Section 2.5 or changes in the identities of the Issuing Banks, provided the
failure to do so shall not otherwise affect the rights or obligations of the
Lenders or the Borrowers hereunder.
The Administrative Agent may notify the other parties to this Agreement of any
amendments to this Agreement which the Administrative Agent reasonably
determines to be necessary as a result of the commencement of the third stage of
the European Economic and Monetary Union. Notwithstanding anything to the
contrary contained herein, any amendments so notified shall take effect in
accordance with the terms of the relevant notification.
9.3. Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan or the issuance of a Letter of Credit
notwithstanding the existence of a Default or the inability of the Company or
any other Borrower to satisfy the conditions precedent to such Loan or issuance
of such Letter of Credit shall not constitute any waiver or acquiescence. Any
single or partial exercise of any such right shall not preclude other or further
exercise thereof or the exercise of any other right, and no waiver, amendment or
other variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the requisite number of
Lenders required pursuant to Section 9.2, and then only to the extent in such
writing specifically set forth. All remedies contained in the Loan Documents or
by law afforded shall be cumulative and all shall be available to the
Administrative Agent and the Lenders until all of the Termination Conditions
shall have been satisfied.
ARTICLE X: GUARANTY
10.1. Guaranty. For valuable consideration, the receipt of which is hereby
acknowledged, and to induce the Lenders to make advances to each Borrower and to
issue and participate in Letters of Credit and Swing Line Loans, the Company and
each Subsidiary Borrower (collectively, the “Borrower Guarantors”) hereby
absolutely and unconditionally guarantees prompt payment when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
any and all existing and future Obligations of each Borrower to the
Administrative Agent, the Lenders, the Swing Line Bank, the Issuing Banks, or
any of them, under or with respect to the Loan Documents, whether for principal,
interest, fees, expenses or otherwise (collectively, the “Guaranteed
Obligations”).

 

93



--------------------------------------------------------------------------------



 



10.2. Waivers; Subordination of Subrogation.
(A) Waivers. Each Borrower Guarantor waives notice of the acceptance of this
guaranty and of the extension or continuation of the Guaranteed Obligations or
any part thereof. Each Borrower Guarantor further waives presentment, protest,
notice of notices delivered or demand made on any Borrower or action or
delinquency in respect of the Guaranteed Obligations or any part thereof,
including any right to require the Administrative Agent and the Lenders to sue
any Borrower, any other guarantor or any other Person obligated with respect to
the Guaranteed Obligations or any part thereof; provided, that if at any time
any payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy or
reorganization of any of the Borrowers or otherwise, the Borrower Guarantor’s
obligations hereunder with respect to such payment shall be reinstated at such
time as though such payment had not been made and whether or not the
Administrative Agent or the Lenders are in possession of this guaranty. The
Administrative Agent and the Lenders shall have no obligation to disclose or
discuss with the Company their assessments of the financial condition of the
Borrowers.
(B) Subordination of Subrogation. Until the Guaranteed Obligations have been
indefeasibly paid in full in cash, each Borrower Guarantor (i) shall have no
right of subrogation with respect to such Guaranteed Obligations and (ii) waives
any right to enforce any remedy which the Administrative Agent now has or may
hereafter have against any Borrower, any other Guarantor, any endorser or any
guarantor of all or any part of the Guaranteed Obligations or any other Person.
Should any Borrower Guarantor have the right, notwithstanding the foregoing, to
exercise its subrogation rights, each Borrower Guarantor hereby expressly and
irrevocably (a) subordinates any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off that such Borrower Guarantor may have to the indefeasible payment in full in
cash of the Guaranteed Obligations and (b) waives any and all defenses available
to a surety, guarantor or accommodation co-obligor until the Guaranteed
Obligations are indefeasibly paid in full in cash. Each Borrower Guarantor
acknowledges and agrees that this subordination is intended to benefit the
Administrative Agent and shall not limit or otherwise affect any Borrower
Guarantor liability hereunder or the enforceability of this Guaranty, and that
the Administrative Agent, the Lenders and their successors and assigns are
intended third party beneficiaries of the waivers and agreements set forth in
this Section 10.2.
10.3. Guaranty Absolute. This guaranty is a guaranty of payment and not of
collection, is a primary obligation of each Borrower Guarantor and not one of
surety, and the validity and enforceability of this guaranty shall be absolute
and unconditional irrespective of, and shall not be impaired or affected by any
of the following: (a) any extension, modification or renewal of, or indulgence
with respect to, or substitutions for, the Guaranteed Obligations or any part
thereof or any agreement relating thereto at any time; (b) any failure or
omission to enforce any right, power or remedy with respect to the Guaranteed
Obligations or any part thereof or any agreement relating thereto; (c) any
waiver of any right, power or remedy with respect to the Guaranteed Obligations
or any part thereof or any agreement relating thereto; (d) any release,
surrender, compromise, settlement, waiver, subordination or modification, with
or without consideration, any other guaranties with respect to the Guaranteed
Obligations or any part thereof, or any other obligation of any Person with
respect to the Guaranteed Obligations or

 

94



--------------------------------------------------------------------------------



 



any part thereof; (e) the enforceability or validity of the Guaranteed
Obligations or any part thereof or the genuineness, enforceability or validity
of any agreement relating thereto, including, without limitation, as a result of
a Country Risk Event; (f) the application of payments received from any source
to the payment of obligations other than the Guaranteed Obligations, any part
thereof or amounts which are not covered by this guaranty even though the
Administrative Agent and the Lenders might lawfully have elected to apply such
payments to any part or all of the Guaranteed Obligations or to amounts which
are not covered by this guaranty; (g) any change in the ownership of any
Borrower or the insolvency, bankruptcy or any other change in the legal status
of any Borrower; (h) the change in or the imposition of any law, decree,
regulation or other governmental act which does or might impair, delay or in any
way affect the validity, enforceability or the payment when due of the
Guaranteed Obligations; (i) the failure of the Company or any other Borrower to
maintain in full force, validity or effect or to obtain or renew when required
all governmental and other approvals, licenses or consents required in
connection with the Guaranteed Obligations or this guaranty, or to take any
other action required in connection with the performance of all obligations
pursuant to the Guaranteed Obligations or this guaranty; (j) the existence of
any claim, setoff or other rights which the Company may have at any time against
any Borrower, or any other Person in connection herewith or an unrelated
transaction; or (k) any other circumstances, whether or not similar to any of
the foregoing, which could constitute a defense to a guarantor; all whether or
not such Borrower Guarantor shall have had notice or knowledge of any act or
omission referred to in the foregoing clauses (a) through (k) of this paragraph.
It is agreed that each Borrower Guarantor’s liability hereunder is several and
independent of any other guaranties or other obligations at any time in effect
with respect to the Guaranteed Obligations or any part thereof and that each
Borrower Guarantor’s liability hereunder may be enforced regardless of the
existence, validity, enforcement or non-enforcement of any such other guaranties
or other obligations or any provision of any applicable law or regulation
purporting to prohibit payment by any Borrower of the Guaranteed Obligations in
the manner agreed upon between the Borrower and the Administrative Agent and the
Lenders.
10.4. Acceleration. Each Borrower Guarantor agrees that, as between such
Borrower Guarantor on the one hand, and the Lenders and the Administrative
Agent, on the other hand, the obligations of each Borrower guaranteed under this
Article X may be declared to be forthwith due and payable, or may be deemed
automatically to have been accelerated, as provided in Section 9.1 hereof for
purposes of this Article X, notwithstanding any stay, injunction or other
prohibition (whether in a bankruptcy proceeding affecting such Borrower or
otherwise) preventing such declaration as against such Borrower and that, in the
event of such declaration or automatic acceleration, such obligations (whether
or not due and payable by such Borrower) shall forthwith become due and payable
by each Borrower Guarantor for purposes of this Article X.
10.5. Marshaling; Reinstatement. None of the Lenders nor the Administrative
Agent nor any Person acting for or on behalf of the Lenders or the
Administrative Agent shall have any obligation to marshal any assets in favor of
any Borrower Guarantor or against or in payment of any or all of the Guaranteed
Obligations. If any Borrower Guarantor or any other guarantor of all or any part
of the Guaranteed Obligations makes a payment or payments to any Lender or the
Administrative Agent, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to any Borrower Guarantor or any other guarantor or
any other Person, or their respective estates, trustees, receivers or any other
party, including, without limitation, each Borrower Guarantor, under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, the part of the Guaranteed Obligations
which has been paid, reduced or satisfied by such amount shall be reinstated and
continued in full force and effect as of the time immediately preceding such
initial payment, reduction or satisfaction.

 

95



--------------------------------------------------------------------------------



 



10.6. Termination Date. This guaranty shall continue in effect until the later
of (a) the Facility Termination Date, and (b) the date on which all of the
Guaranteed Obligations have been paid in full in cash, subject to the proviso in
Section 10.2(A).
ARTICLE XI: GENERAL PROVISIONS
11.1. Survival of Representations. All representations and warranties of the
Borrowers contained in this Agreement shall survive delivery of this Agreement,
the making of the Loans and the issuance of the Letters of Credit herein
contemplated so long as any principal, accrued interest, fees, or any other
amount due and payable under any Loan Document is outstanding and unpaid (other
than contingent reimbursement and indemnification obligations) and so long as
the Commitments have not been terminated.
11.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Company or any other Borrower in violation of any limitation or prohibition
provided by any applicable statute or regulation.
11.3. Performance of Obligations. The Borrowers agree that the Administrative
Agent may, but shall have no obligation to (i) at any time, pay or discharge
taxes, liens, security interests or other encumbrances levied or placed on or
threatened against any property of any Borrower to the extent any such Borrower
is required by the terms hereof to pay any such amount, but has not done so and
(ii) after the occurrence and during the continuance of a Default, to make any
other payment or perform any act required of the Company or any other Borrower
under any Loan Document or take any other action which the Administrative Agent
in its discretion deems necessary or desirable to protect or preserve such
property of the Company. The Administrative Agent shall use its reasonable
efforts to give the applicable Borrower notice of any action taken under this
Section 11.3 prior to the taking of such action or promptly thereafter provided
the failure to give such notice shall not affect the applicable Borrower’s
obligations in respect thereof. The Borrowers agree to pay the Administrative
Agent, upon demand, the principal amount of all funds advanced by the
Administrative Agent under this Section 11.3, together with interest thereon at
the rate from time to time applicable to Floating Rate Loans from the date of
such advance until the outstanding principal balance thereof is paid in full. If
any Borrower fails to make payment in respect of any such advance under this
Section 11.3 within one (1) Business Day after the date the applicable Borrower
receives written demand therefor from the Administrative Agent, the
Administrative Agent shall promptly notify each Lender and each Lender agrees
that it shall thereupon make available to the Administrative Agent, in Dollars
in immediately available funds, the amount equal to such Lender’s Pro Rata Share
of such advance. If such funds are not made available to the Administrative
Agent by such Lender within one (1) Business Day after the Administrative
Agent’s demand therefor, the Administrative Agent will be entitled to recover
any such amount from such Lender together with interest thereon at the Federal
Funds Effective Rate for each day during the period commencing on the date of
such demand and ending on the date such amount is received. The failure of any
Lender to make available to the Administrative Agent its Pro Rata Share of any
such unreimbursed advance under this Section 11.3 shall neither relieve any
other Lender of its obligation hereunder to make available to the Administrative
Agent such other Lender’s Pro Rata Share of such advance on the date such
payment is to be made nor increase the obligation of any other Lender to make
such payment to the Administrative Agent.

 

96



--------------------------------------------------------------------------------



 



11.4. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
11.5. Entire Agreement. The Loan Documents and the fee letters described in
Section 5.1(viii) hereof embody the entire agreement and understanding among the
Borrowers, the Administrative Agent, the Syndication Agent and the Lenders and
supersede all prior agreements and understandings among the Borrowers, the
Administrative Agent, the Syndication Agent and the Lenders relating to the
subject matter thereof.
11.6. Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other Lender (except to the extent to which
the Administrative Agent is authorized to act as such). The failure of any
Lender to perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder. This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns.
11.7. Expenses; Indemnification.
(A) Expenses. The Borrowers shall reimburse the Administrative Agent and each
Arranger for any reasonable costs, internal charges and out-of-pocket expenses
(including reasonable attorneys’ and paralegals’ fees and time charges of
attorneys and paralegals for the Administrative Agent or such Arranger, which
attorneys and paralegals may be employees of the Administrative Agent or such
Arranger) paid or incurred by the Administrative Agent or such Arranger in
connection with the preparation, negotiation, execution, delivery, syndication,
distribution (including via the internet), review, amendment, modification, and
administration of the Loan Documents. The Borrowers also agree to reimburse the
Administrative Agent and each Arranger and the Lenders for any costs, internal
charges and out-of-pocket expenses (including attorneys’ and paralegals’ fees
and time charges of attorneys and paralegals for the Administrative Agent and
such Arranger and the Lenders, which attorneys and paralegals may be employees
of the Administrative Agent or such Arranger or the Lenders) paid or incurred by
the Administrative Agent or such Arranger or any Lender in connection with the
collection of the Obligations and enforcement of the Loan Documents. In addition
to expenses set forth above, the Borrowers agree to reimburse the Administrative
Agent, promptly after the Administrative Agent’s request therefor, for each
audit, or other business analysis performed by or for the benefit of the Lenders
in connection with this Agreement or the other Loan Documents in an amount equal
to the Administrative Agent’s then customary charges for each person employed to
perform such audit or analysis, plus all costs and expenses (including, without
limitation, travel expenses) incurred by the Administrative Agent in the
performance of such audit or analysis. Administrative Agent shall provide the
Borrowers with a detailed statement of all reimbursements requested under this
Section 11.7(A).

 

97



--------------------------------------------------------------------------------



 



(B) Indemnity. The Borrowers further agree to defend, protect, indemnify, and
hold harmless the Administrative Agent, each Arranger and each and all of the
Lenders and each of their respective Affiliates, and each of such Administrative
Agent’s, Arranger’s, Lender’s, or Affiliate’s respective officers, directors,
trustees, investment advisors, employees, attorneys and agents (including,
without limitation, those retained in connection with the satisfaction or
attempted satisfaction of any of the conditions set forth in Article V)
(collectively, the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses of any kind or nature whatsoever (including, without limitation,
the fees and disbursements of counsel for such Indemnitees in connection with
any investigative, administrative or judicial proceeding, whether or not any of
such Indemnitees shall be designated a party thereto), imposed on, incurred by,
or asserted against such Indemnitees in any manner relating to or arising out
of:
(i) this Agreement or any of the other Loan Documents, or any act, event or
transaction related or attendant thereto or to the making of the Loans, and the
issuance of and participation in Letters of Credit hereunder, the management of
such Loans or Letters of Credit, the use or intended use of the proceeds of the
Loans or Letters of Credit hereunder, or any of the other transactions
contemplated by the Loan Documents; or
(ii) any liabilities, obligations, responsibilities, losses, damages, personal
injury, death, punitive damages, economic damages, consequential damages, treble
damages, intentional, willful or wanton injury, damage or threat to the
environment, natural resources or public health or welfare, costs and expenses
(including, without limitation, attorney, expert and consulting fees and costs
of investigation, feasibility or remedial action studies), fines, penalties and
monetary sanctions, interest, direct or indirect, known or unknown, absolute or
contingent, past, present or future relating to violation of any Environmental,
Health or Safety Requirements of Law arising from or in connection with the
past, present or future operations of the Company, its Subsidiaries or any of
their respective predecessors in interest, or, the past, present or future
environmental, health or safety condition of any respective property of the
Company or its Subsidiaries, the presence of asbestos-containing materials at
any respective property of the Company or its Subsidiaries or the Release or
threatened Release of any Contaminant into the environment (collectively, the
“Indemnified Matters”);
provided, however, no Borrower shall have any obligation to an Indemnitee
hereunder with respect to Indemnified Matters caused solely by or resulting
solely from the willful misconduct or Gross Negligence of such Indemnitee with
respect to the Loan Documents, as determined by the final non-appealed judgment
of a court of competent jurisdiction. If the undertaking to indemnify, pay and
hold harmless set forth in the preceding sentence may be unenforceable because
it is violative of any law or public policy, the applicable Borrower shall
contribute the maximum portion which it is permitted to pay and satisfy under
applicable law, to the payment and satisfaction of all Indemnified Matters
incurred by the Indemnitees.

 

98



--------------------------------------------------------------------------------



 



(C) Waiver of Certain Claims; Settlement of Claims. Neither the Administrative
Agent, either Arranger, any Lender nor the Company or any other Borrower shall
be liable under this Agreement or any Loan Document or in respect of any act,
omission or event relating to the transaction contemplated hereby or thereby, on
any theory of liability seeking consequential, special, indirect, exemplary or
punitive damages. No settlement shall be entered into by the Company or any of
its Subsidiaries with respect to any claim, litigation, arbitration or other
proceeding relating to or arising out of the transactions evidenced by this
Agreement or the other Loan Documents (whether or not the Administrative Agent
or any Lender or any Indemnitee is a party thereto) unless such settlement
releases all Indemnitees from any and all liability with respect thereto.
(D) Survival of Agreements. The obligations and agreements of the Borrowers
under this Section 11.7 shall survive the termination of this Agreement.
(E) Payment. All amounts due under the preceding clauses (A) and (B) of this
Section 11.7 shall be payable promptly after written demand therefor.
11.8. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.
11.9. Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with Agreement Accounting Principles. If
any changes in generally accepted accounting principles are hereafter required
or permitted and are adopted by the Company or any of its Subsidiaries with the
agreement of its independent certified public accountants and such changes
result in a change in the method of calculation of any of the financial
covenants, tests, restrictions or standards herein or in the related definitions
or terms used therein (“Accounting Changes”), the parties hereto agree, at the
Company’s request, to enter into negotiations, in good faith, in order to amend
such provisions in a credit neutral manner so as to reflect equitably such
changes with the desired result that the criteria for evaluating the Company’s
and its Subsidiaries’ financial condition shall be the same after such changes
as if such changes had not been made; provided, however, until such provisions
are amended in a manner reasonably satisfactory to the Administrative Agent and
the Required Lenders, no Accounting Change shall be given effect in such
calculations and all financial statements and reports required to be delivered
hereunder shall be prepared in accordance with Agreement Accounting Principles
without taking into account such Accounting Changes. In the event such amendment
is entered into, all references in this Agreement to Agreement Accounting
Principles shall mean generally accepted accounting principles as of the date of
such amendment. Notwithstanding any other provision contained herein, all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any of its Subsidiaries at “fair value”, as
defined therein.

 

99



--------------------------------------------------------------------------------



 



11.10. Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
11.11. Nonliability of Lenders. The relationship between the Borrowers and the
Lenders and the Administrative Agent shall be solely that of borrower and
lender. Neither the Administrative Agent nor any Lender shall have any fiduciary
responsibilities to the Borrowers. Neither the Administrative Agent nor any
Lender undertakes any responsibility to any Borrower to review or inform any
Borrower of any matter in connection with any phase of the Borrowers’ business
or operations.
11.12. GOVERNING LAW. THE ADMINISTRATIVE AGENT ACCEPTS THIS AGREEMENT, ON BEHALF
OF ITSELF AND THE LENDERS, AT CHICAGO, ILLINOIS BY ACKNOWLEDGING AND AGREEING TO
IT THERE. ANY DISPUTE BETWEEN ANY BORROWER AND THE ADMINISTRATIVE AGENT, ANY
LENDER ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR
OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING
§735 ILCS 105/5-1 ET SEQ. BUT OTHERWISE WITHOUT REGARD TO THE CONFLICTS OF LAWS
PROVISIONS) OF THE STATE OF ILLINOIS.
11.13. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.
(A) EXCLUSIVE JURISDICTION. EXCEPT AS PROVIDED IN CLAUSE (B), EACH OF THE
PARTIES HERETO AGREES THAT ALL DISPUTES AMONG THEM ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS WHETHER
ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED EXCLUSIVELY
BY STATE OR FEDERAL COURTS LOCATED IN CHICAGO, ILLINOIS, BUT THE PARTIES HERETO
ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF CHICAGO, ILLINOIS. EACH OF THE PARTIES HERETO WAIVES IN ALL
DISPUTES BROUGHT PURSUANT TO THIS CLAUSE (A) ANY OBJECTION THAT IT MAY HAVE TO
THE LOCATION OF THE COURT CONSIDERING THE DISPUTE.

 

100



--------------------------------------------------------------------------------



 



(B) OTHER JURISDICTIONS. EACH BORROWER AGREES THAT THE ADMINISTRATIVE AGENT AND
ANY LENDER SHALL HAVE THE RIGHT TO PROCEED AGAINST EACH BORROWER OR ITS
RESPECTIVE PROPERTY IN A COURT IN ANY LOCATION TO ENABLE SUCH PERSON TO
(1) OBTAIN PERSONAL JURISDICTION OVER ANY BORROWER OR (2) IN ORDER TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF SUCH PERSON. EACH BORROWER
AGREES THAT IT WILL NOT ASSERT ANY PERMISSIVE COUNTERCLAIMS IN ANY PROCEEDING
BROUGHT BY SUCH PERSON TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
SUCH PERSON. EACH BORROWER WAIVES ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION
OF THE COURT IN WHICH SUCH PERSON HAS COMMENCED A PROCEEDING DESCRIBED IN THIS
CLAUSE (B).
(C) VENUE. EACH BORROWER IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
IN ANY JURISDICTION SET FORTH ABOVE.
(D) SERVICE OF PROCESS. EACH BORROWER IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN ARTICLE XV, AND THE COMPANY AND EACH
BORROWER OR GUARANTOR LOCATED OR ORGANIZED OUTSIDE OF THE STATE OF ILLINOIS
HEREBY IRREVOCABLY APPOINTS THE COMPANY AT THE ADDRESS PROVIDED IN SECTION 15.1,
AS ITS AGENT FOR SERVICE OF PROCESS OUT OF ANY OF THE COURTS REFERRED TO IN
PARAGRAPHS (A) AND (B) ABOVE AND THE COMPANY HEREBY ACCEPTS SUCH APPOINTMENT.
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
(E) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH. EACH OF THE PARTIES HERETO AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

101



--------------------------------------------------------------------------------



 



(F) ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY HERETO
THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF
SECTION 11.7 AND THIS SECTION 11.13, WITH ITS COUNSEL.
11.14. Other Transactions. Each of the Administrative Agent, the Arrangers, the
Lenders, the Swing Line Bank, the Issuing Banks and the Borrowers acknowledge
that the Lenders (or Affiliates of the Lenders) may, from time to time, effect
transactions for their own accounts or the accounts of customers, and hold
positions in loans or options on loans of the Company, the Company’s
Subsidiaries and other companies that may be the subject of this credit
arrangement and nothing in this Agreement shall impair the right of any such
Person to enter into any such transaction (to the extent it is not expressly
prohibited by the terms of this Agreement) or give any other Person any claim or
right of action hereunder as a result of the existence of the credit
arrangements hereunder, all of which are hereby waived. In addition, certain
Affiliates of one or more of the Lenders are or may be securities firms and as
such may effect, from time to time, transactions for their own accounts or for
the accounts of customers and hold positions in securities or options on
securities of the Company, the Company’s Subsidiaries and other companies that
may be the subject of this credit arrangement and nothing in this Agreement
shall impair the right of any such Person to enter into any such transaction (to
the extent it is not expressly prohibited by the terms of this Agreement) or
give any other Person any claim or right of action hereunder as a result of the
existence of the credit arrangements hereunder, all of which are hereby waived.
Each of the Administrative Agent, the Arrangers, the Lenders, the Swing Line
Bank, the Issuing Banks and the Borrowers acknowledges and consents to these
multiple roles, and further acknowledges that the fact that any such unit or
Affiliate is providing another service or product or proposal therefor to the
Company or any of its Subsidiaries does not mean that such service, product, or
proposal is or will be acceptable to any of the Administrative Agent, the
Arrangers, the Lenders, the Swing Line Bank or the Issuing Banks.
11.15. Subordination of Intercompany Indebtedness. Each Borrower agrees that any
and all claims of such Borrower against a Guarantor with respect to any
“Intercompany Indebtedness” (as hereinafter defined) shall be subordinate and
subject in right of payment to the prior payment, in full and in cash, of all
Obligations and Hedging Obligations under Hedging Arrangements entered into with
the Lenders or any of their Affiliates (“Designated Hedging Agreements”);
provided that, and not in contravention of the foregoing, so long as no Default
has occurred and is continuing each Borrower may make loans to and receive
payments in the ordinary course with respect to such Intercompany Indebtedness
from each such Guarantor to the extent not prohibited by the terms of this
Agreement and the other Loan Documents. Notwithstanding any right of any
Borrower to ask, demand, sue for, take or receive any payment from any
Guarantor, all rights, liens and security interests of any Borrower, whether now
or hereafter arising and howsoever existing, in any assets of any Guarantor
shall be and are subordinated to the rights of the holders of the Obligations
and the Administrative Agent in those assets. No Borrower shall have any right
to

 

102



--------------------------------------------------------------------------------



 



possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Obligations (other
than contingent indemnity obligations) and the Hedging Obligations under
Designated Hedging Agreements shall have been fully paid and satisfied (in cash)
and all financing arrangements pursuant to any Loan Document or Designated
Hedging Agreement have been terminated. If all or any part of the assets of any
Guarantor, or the proceeds thereof, are subject to any distribution, division or
application to the creditors of such Guarantor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of any such Guarantor is dissolved or
if substantially all of the assets of any such Guarantor are sold, then, and in
any such event (such events being herein referred to as an “Insolvency Event”),
any payment or distribution of any kind or character, either in cash, securities
or other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Guarantor to any Borrower (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Obligations and Hedging Obligations under Designated Hedging
Agreements, due or to become due, until such Obligations and Hedging Obligations
(other than contingent indemnity obligations) shall have first been fully paid
and satisfied (in cash). Should any payment, distribution, security or
instrument or proceeds thereof be received by any Borrower upon or with respect
to the Intercompany Indebtedness after an Insolvency Event prior to the
satisfaction of all of the Obligations (other than contingent indemnity
obligations) and Hedging Obligations under Designated Hedging Agreements and the
termination of all financing arrangements pursuant to any Loan Document and or
Designated Hedging Agreements, such Borrower shall receive and hold the same in
trust, as trustee, for the benefit of the holders of the Obligations and such
Hedging Obligations and shall forthwith deliver the same to the Administrative
Agent, for the benefit of such Persons, in precisely the form received (except
for the endorsement or assignment of such Borrower where necessary), for
application to any of the Obligations and such Hedging Obligations, due or not
due, and, until so delivered, the same shall be held in trust by such Borrower
as the property of the holders of the Obligations and such Hedging Obligations.
If any Borrower fails to make any such endorsement or assignment to the
Administrative Agent, the Administrative Agent or any of its officers or
employees are irrevocably authorized to make the same. Each Borrower agrees that
until the Obligations (other than the contingent indemnity obligations) and such
Hedging Obligations have been paid in full (in cash) and satisfied and all
financing arrangements pursuant to any Loan Document or any Designated Hedging
Agreement have been terminated, no Borrower will assign or transfer to any
Person (other than the Administrative Agent) any claim such Borrower has or may
have against any Guarantor.
11.16. Lenders Not Utilizing Plan Assets. None of the consideration used by any
of the Lenders or Designated Lenders to make its Loans constitutes for any
purpose of ERISA or Section 4975 of the Code assets of any “plan” as defined in
Section 3(3) of ERISA or Section 4975 of the Code and the rights and interests
of each of the Lenders and Designated Lenders in and under the Loan Documents
shall not constitute such “plan assets” under ERISA.
11.17. Collateral. Each of the Lenders and the Issuing Banks represents to the
Administrative Agent, each of the other Lenders and each of the other Issuing
Banks that it in good faith is not relying upon any “margin stock” (as defined
in Regulation U) as collateral in the extension or maintenance of the credit
provided for in this Agreement.

 

103



--------------------------------------------------------------------------------



 



11.18. USA PATRIOT Act, Bank Secrecy Act and Office of Foreign Assets Control.
Each Lender that is subject to the requirements of the USA Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) hereby
notifies each Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies each Borrower,
which information includes the name and address of each Borrower and other
information that will allow such Lender to identify each Borrower in accordance
with the Act. In addition, and without limiting the foregoing sentence, each
Borrower shall (a) ensure, and cause each Subsidiary, if applicable, to ensure,
that no Person who owns a controlling interest in or otherwise controls such
Borrower or any Subsidiary is or shall be listed in the Specially Designated
Nationals and Blocked Person List or other similar lists maintained by the
Office of Foreign Assets Control (“OFAC”), the Department of the Treasury or
included in any Executive Orders, (b) not use or permit the use of the proceeds
of the Loans to violate any of the foreign asset control regulations of OFAC or
any enabling statute or Executive Order relating thereto, and (c) comply, and
cause each Subsidiary, if applicable, to comply, with all applicable Bank
Secrecy Act (“BSA”) laws and regulations, as amended.
ARTICLE XII: THE ADMINISTRATIVE AGENT
12.1. Appointment; Nature of Relationship. JPMorgan is appointed by the Lenders
as the Administrative Agent hereunder and under each other Loan Document, and
each of the Lenders irrevocably authorizes the Administrative Agent to act as
the contractual representative of such Lender with the rights and duties
expressly set forth herein and in the other Loan Documents. The Administrative
Agent agrees to act as such contractual representative upon the express
conditions contained in this Article XII. In its capacity as the Lenders’
contractual representative, the Administrative Agent is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents. Each of the Lenders agrees
to assert no claim against the Administrative Agent on any agency theory or any
other theory of liability for breach of fiduciary duty.
12.2. Powers. The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties or
fiduciary duties to the Lenders, or any obligation to the Lenders to take any
action hereunder or under any of the other Loan Documents except any action
specifically provided by the Loan Documents required to be taken by the
Administrative Agent.
12.3. General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrowers, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is found in a final
judgment by a court of competent jurisdiction to have arisen solely from the
Gross Negligence or willful misconduct of such Person.

 

104



--------------------------------------------------------------------------------



 



12.4. No Responsibility for Credit Extensions, Creditworthiness, Recitals, Etc.
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into,
or verify (i) any statement, warranty or representation made in connection with
any Loan Document or any credit extension hereunder; (ii) the performance or
observance of any of the covenants or agreements of any obligor under any Loan
Document; (iii) the satisfaction of any condition specified in Article V, except
receipt of items required to be delivered solely to the Administrative Agent;
(iv) the existence or possible existence of any Default or (v) the validity,
effectiveness or genuineness of any Loan Document or any other instrument or
writing furnished in connection therewith. The Administrative Agent shall not be
responsible to any Lender for any recitals, statements, representations or
warranties herein or in any of the other Loan Documents or for the execution,
effectiveness, genuineness, validity, legality, enforceability, collectibility,
or sufficiency of this Agreement or any of the other Loan Documents or the
transactions contemplated thereby, or for the financial condition of any
guarantor of any or all of the Obligations, the Company or any of its
Subsidiaries.
12.5. Action on Instructions of Lenders. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Lenders (or all of the Lenders in the event that and to the extent
that this Agreement expressly requires such), and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders and on all owners of Loans. The Administrative Agent shall be fully
justified in failing or refusing to take any action hereunder and under any
other Loan Document unless it shall first be indemnified to its satisfaction by
the Lenders pro rata against any and all liability, cost and expense that it may
incur by reason of taking or continuing to take any such action.
12.6. Employment of Agents and Counsel. The Administrative Agent may execute any
of its duties as the Administrative Agent hereunder and under any other Loan
Document by or through employees, agents, and attorney-in-fact and shall not be
answerable to the Lenders, except as to money or securities received by it or
its authorized agent, for the default or misconduct of any such agent or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall be entitled to advice of counsel concerning the contractual arrangement
between the Administrative Agent and the Lenders and all matters pertaining to
the Administrative Agent’s duties hereunder and under any other Loan Document.
12.7. Reliance on Documents; Counsel. The Administrative Agent shall be entitled
to rely upon any notice, consent, certificate, affidavit, letter, telegram,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Administrative Agent,
which counsel may be employees of the Administrative Agent.
12.8. The Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify, in accordance with their Pro Rata Shares, the
Administrative Agent (in its capacity as such) (i) for any amounts not
reimbursed by any Borrower for which the Administrative Agent is entitled to
reimbursement by any Borrower under the Loan Documents, but without affecting
the Company’s or any Borrower’s reimbursement obligations hereunder, (ii) for
any other expenses incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents and (iii) for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of the
Loan Documents or any other document delivered in connection therewith or the
transactions contemplated thereby, or the enforcement of any of the terms
thereof or of any such other documents, provided that no Lender shall be liable
for any of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have arisen
solely from the Gross Negligence or willful misconduct of the Administrative
Agent.

 

105



--------------------------------------------------------------------------------



 



12.9. Rights as a Lender. With respect to its Commitment, Loans made by it, and
Letters of Credit issued by it, the Administrative Agent shall have the same
rights and powers hereunder and under any other Loan Document as any Lender or
Issuing Bank and may exercise the same as though it were not the Administrative
Agent, and the term “Lender” or “Lenders”, “Issuing Bank” or “Issuing Banks”
shall, unless the context otherwise indicates, include the Administrative Agent
in its individual capacity. The Administrative Agent may accept deposits from,
lend money to, and generally engage in any kind of trust, debt, equity or other
transaction, in addition to those contemplated by this Agreement or any other
Loan Document, with the Company or any of its Subsidiaries in which such Person
is not prohibited hereby from engaging with any other Person.
12.10. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, either
Arranger or any other Lender and based on the financial statements prepared by
the Company and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Loan Documents. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, either
Arranger or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Loan Documents.
12.11. Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Company. Upon
any such resignation, the Required Lenders shall have the right to appoint, on
behalf of the Borrowers and the Lenders, a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty days after the
retiring Administrative Agent’s giving notice of resignation, then the retiring
Administrative Agent may appoint, on behalf of the Borrowers and the Lenders, a
successor Administrative Agent. Notwithstanding anything herein to the contrary,
so long as no Default has occurred and is continuing, each such successor
Administrative Agent shall be subject to approval by the Company, which approval
shall not be unreasonably withheld or delayed. Such successor Administrative
Agent shall be a commercial bank having capital and retained earnings of at
least $500,000,000. Upon the acceptance of any appointment as the Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XII shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Administrative Agent hereunder and under the other Loan Documents.

 

106



--------------------------------------------------------------------------------



 



12.12. Documentation Agents, Syndication Agent and Arrangers. Neither the
Documentation Agents, the Syndication Agent nor the Arrangers shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, except for the Arrangers, those applicable to all Lenders as such.
Without limiting the foregoing, none of such Lenders shall have or be deemed to
have a fiduciary relationship with any Lender. Each Lender hereby makes the same
acknowledgments with respect to such Lenders as it makes with respect to the
Administrative Agent in Section 12.10.
ARTICLE XIII: SETOFF; RATABLE PAYMENTS
13.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Default occurs and is continuing, any
Indebtedness from any Lender to the Company or any other Borrower (including all
account balances, whether provisional or final and whether or not collected or
available) may be offset and applied toward the payment of the Obligations owing
to such Lender, whether or not the Obligations, or any part hereof, shall then
be due.
13.2. Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Obligations (other than payments received pursuant
to Sections 4.1, 4.2 or 4.4) in a greater proportion than that received by any
other Lender, such Lender agrees, promptly upon demand, to purchase a portion of
the Obligations held by the other Lenders so that after such purchase each
Lender will hold its ratable proportion of Loans. In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.
13.3. Application of Payments. The Administrative Agent shall, unless otherwise
specified at the direction of the Required Lenders which direction shall be
consistent with the last two sentences of this Section 13.3, apply all payments
and prepayments in respect of any Obligations in the following order:
(i) first, to pay interest on and then principal of any portion of the Loans
which the Administrative Agent may have advanced on behalf of any Lender for
which the Administrative Agent has not then been reimbursed by such Lender or
the applicable Borrower;
(ii) second, to pay interest on and then principal of any advance made under
Section 11.3 for which the Administrative Agent has not then been paid by the
applicable Borrower or reimbursed by the Lenders;
(iii) third, to the ratable payment of the Obligations in respect of any fees,
expenses, reimbursements or indemnities then due to the Administrative Agent or
either Arranger;

 

107



--------------------------------------------------------------------------------



 



(iv) fourth, to pay Obligations in respect of any fees, expenses, reimbursements
or indemnities then due to the Lenders and the issuer(s) of Letters of Credit;
(v) fifth, to pay interest due in respect of Swing Line Loans;
(vi) sixth, to pay interest due in respect of Loans (other than Swing Line
Loans) and L/C Obligations;
(vii) seventh, to the ratable payment or prepayment of principal outstanding on
Swing Line Loans;
(viii) eighth, to the ratable payment or prepayment of principal outstanding on
Loans (other than Swing Line Loans) and Reimbursement Obligations;
(ix) ninth, to provide cash collateral for all other L/C Obligations; and
(x) tenth, to the ratable payment of all other Obligations.
Unless otherwise designated (which designation shall only be applicable prior to
the occurrence of a Default) by the Company, all principal payments in respect
of Loans (other than Swing Line Loans) shall be applied first, to repay
outstanding Floating Rate Loans, and then to repay outstanding Eurodollar Rate
Loans with those Eurodollar Rate Loans which have earlier expiring Interest
Periods being repaid prior to those which have later expiring Interest Periods.
The order of priority set forth in this Section 13.3 and the related provisions
of this Agreement are set forth solely to determine the rights and priorities of
the Administrative Agent, the Lenders, the Swing Line Bank and the issuer(s) of
Letters of Credit as among themselves. The order of priority set forth in
clauses (iv) through (x) of this Section 13.3 may at any time and from time to
time be changed by the Required Lenders without necessity of notice to or
consent of or approval by any Borrower, or any other Person; provided, that the
order of priority of payments in respect of Swing Line Loans may be changed only
with the prior written consent of the Swing Line Bank and the order of priority
of payments in respect of L/C Obligations or other amounts owed to an Issuing
Bank may be changed only with the prior written consent of each Issuing Bank.
The order of priority set forth in clauses (i) through (iii) of this
Section 13.3 may be changed only with the prior written consent of the
Administrative Agent, and, in the case of clause (iii), with the prior written
consent of each Arranger.
13.4. Relations Among Lenders.
(A) No Action Without Consent. Except with respect to the exercise of set-off
rights of any Lender in accordance with Section 12.1, the proceeds of which are
applied in accordance with this Agreement, and each Lender agrees that it will
not take any action, nor institute any actions or proceedings, against the
Borrowers or any other obligor hereunder or with respect to any Loan Document,
without the prior written consent of the Required Lenders or, as may be provided
in this Agreement or the other Loan Documents, at the direction of the
Administrative Agent.

 

108



--------------------------------------------------------------------------------



 



(B) Not Partners; No Liability. The Lenders are not partners or co-venturers,
and no Lender shall be liable for the acts or omissions of, or (except as
otherwise set forth herein in case of the Administrative Agent) authorized to
act for, any other Lender. The Administrative Agent shall have the exclusive
right on behalf of the Lenders to enforce the payment of the principal of and
interest on any Loan after the date such principal or interest has become due
and payable pursuant to the terms of this Agreement.
13.5. Failure to Make Payment. If and so long as any Lender shall fail to make
any payment required to be made by it pursuant to Section 2.2(D), 2.17, 3.6,
3.7, 12.8 or 13.2, then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender for the
benefit of the Administrative Agent, the Swing Line Bank or any Issuing Bank to
satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section (such amounts so held
to be returned to such Lender upon its payment of the aforementioned previously
unpaid amounts); in the case of each of clauses (i) and (ii) above, in any order
as determined by the Administrative Agent in its discretion.
ARTICLE XIV: BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
14.1. Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrowers and the Lenders
and their respective successors and assigns, except that (A) other than in
connection with a transaction involving a Subsidiary Borrower which is permitted
pursuant to the terms of this Agreement, no Borrower shall have any right to
assign its rights or obligations under the Loan Documents without the consent of
all of the Lenders, and any such assignment in violation of this Section 14.1(A)
shall be null and void, and (B) any assignment by any Lender must be made in
compliance with Section 14.3 hereof. The parties to this Agreement acknowledge
that clause (B) of this Section 14.1 relates only to absolute assignments and
does not prohibit assignments creating security interests, including, without
limitation, (x) any pledge or assignment by any Lender of all or any portion of
its rights under this Agreement and any Note to a Federal Reserve Bank or (y) in
the case of a Lender which is a fund, any pledge or assignment of all or any
portion of its rights under this Agreement and any Note to its trustee in
support of its obligations to its trustee; provided, however, that no such
pledge or assignment creating a security interest shall release the transferor
Lender from its obligations hereunder unless and until the parties thereto have
complied with the provisions of Section 14.3. The Administrative Agent may treat
each Lender as the owner of the Loans made by such Lender hereunder for all
purposes hereof unless and until such Lender complies with Section 14.3 hereof
in the case of an assignment thereof or, in the case of any other transfer, a
written notice of the transfer is filed with the Administrative Agent. Any
assignee or transferee of a Loan, Commitment, L/C Interest or any other interest
of a Lender under the Loan Documents agrees by acceptance thereof to be bound by
all the terms and provisions of the Loan Documents. Any request, authority or
consent of any Person, who at the time of making such request or giving such
authority or consent is the owner of any Loan, shall be conclusive and binding
on any subsequent owner, transferee or assignee of such Loan.

 

109



--------------------------------------------------------------------------------



 



14.2. Participations.
(A) Permitted Participants; Effect. Subject to the terms set forth in this
Section 14.2, any Lender may, in the ordinary course of its business and in
accordance with applicable law, at any time sell to one or more banks
(“Participants”) participating interests in any Loan owing to such Lender, the
Commitment of such Lender, any L/C Interest of such Lender or any other interest
of such Lender under the Loan Documents on a pro rata or non-pro rata basis.
Such participation shall not be considered an assignment under Section 14.3 of
this Agreement and such Participant shall not be considered a Lender. In the
event of any such sale by a Lender of participating interests to a Participant,
such Lender’s obligations under the Loan Documents shall remain unchanged, such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, such Lender shall remain the owner of all Loans
made by it for all purposes under the Loan Documents, all amounts payable by the
applicable Borrower under this Agreement shall be determined as if such Lender
had not sold such participating interests, and the applicable Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Loan Documents
except that, for purposes of Article IV hereof, the Participants shall be
entitled to the same rights as if they were Lenders.
(B) Voting Rights. Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
which, if the Participant were a Lender hereunder, would require the consent of
such Participant pursuant to the terms of Section 9.2 or 14.1(A).
(C) Benefit of Setoff. The Borrowers agree that each Participant shall be deemed
to have the right of setoff provided in Section 13.1 hereof in respect to its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, provided that each Lender shall retain the
right of setoff provided in Section 13.1 hereof with respect to the amount of
participating interests sold to each Participant except to the extent such
Participant exercises its right of setoff. The Lenders agree to share with each
Participant, and each Participant, by exercising the right of setoff provided in
Section 13.1 hereof, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 13.2 as if each Participant were a Lender.
14.3. Assignments.
(A) Permitted Assignments. Any Lender (each such assigning Lender under this
Section 14.3 being a “Seller”) may, in accordance with applicable law, at any
time assign to one or more banks or other entities that are Eligible Assignees
(“Purchasers”) all or a portion of its rights and obligations under this
Agreement (including, without limitation, its Commitment, Loans owing to it, its
participation interests in existing Letters of Credit and Swing Line Loans, and
its obligation to participate in additional Letters of Credit and Swing Line
Loans) in accordance with the provisions of this

 

110



--------------------------------------------------------------------------------



 



Section 14.3. Each assignment shall be of a constant, and not a varying, ratable
percentage of all of the Seller’s rights and obligations under this Agreement.
Such assignment shall be substantially in the form of Exhibit D hereto and shall
not be permitted hereunder unless such assignment is either for all of such
Seller’s rights and obligations under the Loan Documents or, without the prior
written consent of the Administrative Agent, involves loans and commitments in
an aggregate amount of at least Five Million and 00/100 Dollars ($5,000,000)
(which minimum amount shall not apply to any assignment between Lenders, or to
an Affiliate of any Lender). The written consent of the Funded Issuing Banks and
the Company (which consent, in each such case, shall not be unreasonably
withheld or delayed), shall be required prior to an assignment becoming
effective with respect to a Purchaser which is not a Lender or an Affiliate of
such assigning Lender; provided that no such consent of the Company shall be
required to the extent a Default has occurred and is then continuing or if such
assignment is in connection with the physical settlement of one or more credit
derivative transactions. The written consent of the Administrative Agent (which
consent shall not be unreasonably withheld or delayed) shall be required prior
to each assignment becoming effective. Notwithstanding anything to the contrary
set forth herein, with respect to any assignment to a Purchaser which is not an
existing Lender, the amount thereof shall always be at least the equivalent in
Dollars of € 50,000.
(B) Effect; Effective Date. Upon (i) delivery to the Administrative Agent of a
notice of assignment, substantially in the form attached as Appendix I to
Exhibit D hereto (a “Notice of Assignment”), together with any consent required
by Section 14.3(A) hereof, (ii) payment of a Four Thousand and 00/100 Dollar
($4,000) fee by the assignor to the Administrative Agent for processing such
assignment, which fee shall not apply to any assignment from a Lender to an
Affiliate of such Lender, and (iii) the completion of the recording requirements
in Section 14.3(C), such assignment shall become effective on the later of such
date when the requirements in clauses (i), (ii), and (iii) are met or the
effective date specified in such Notice of Assignment. The Notice of Assignment
shall contain a representation by the Purchaser to the effect that none of the
consideration used to make the purchase of the Commitment, Loans and L/C
Obligations under the applicable assignment agreement are “plan assets” as
defined under ERISA and that the rights and interests of the Purchaser in and
under the Loan Documents will not be “plan assets” under ERISA. On and after the
effective date of such assignment, such Purchaser, if not already a Lender,
shall for all purposes be a Lender party to this Agreement and any other Loan
Documents executed by the Lenders and shall have all the rights and obligations
of a Lender under the Loan Documents, to the same extent as if it were an
original party hereto, and no further consent or action by any Borrower, the
Lenders or the Administrative Agent shall be required to release the Seller with
respect to the percentage of the Aggregate Commitment, Loans and Letter of
Credit and Swing Line Loan participations assigned to such Purchaser. Upon the
consummation of any assignment to a Purchaser pursuant to this Section 14.3(B),
the Seller, the Administrative Agent and the Borrowers shall make appropriate
arrangements so that, to the extent notes have been issued to evidence any of
the transferred Loans, replacement notes are issued to such Seller and new notes
or, as appropriate, replacement notes, are issued to such Purchaser, in each
case in principal amounts reflecting their Commitments, as adjusted pursuant to
such assignment. Notwithstanding anything to the contrary herein, no Borrower
shall, at any time, be obligated to pay under Section 2.14(E) to any Lender that
is a Purchaser, assignee or transferee any sum in excess of the sum which such
Borrower would have been obligated to pay in respect of such transferred Loan to
the Lender that was the Seller, assignor or transferor had such assignment or
transfer not been effected.

 

111



--------------------------------------------------------------------------------



 



(C) The Register. Notwithstanding anything to the contrary in this Agreement,
each Borrower hereby designates the Administrative Agent, and the Administrative
Agent, hereby accepts such designation, to serve as such Borrower’s contractual
representative solely for purposes of this Section 14.3(C). In this connection,
the Administrative Agent shall maintain at its address referred to in
Section 15.1 a copy of each assignment delivered to and accepted by it pursuant
to this Section 14.3 and a register (the “Register”) for the recordation of the
names and addresses of the Lenders and the Commitment of, principal amount of
and interest on the Loans owing to, each Lender from time to time and whether
such Lender is an original Lender or the assignee of another Lender pursuant to
an assignment under this Section 14.3. The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the Company
and each of its Subsidiaries, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
any Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.
(D) Designated Lender.
(i) Subject to the terms and conditions set forth in this Section 14.3(D), any
Lender may from time to time elect to designate an Eligible Designee to provide
all or any part of the Loans to be made by such Lender pursuant to this
Agreement; provided that the designation of an Eligible Designee by any Lender
for purposes of this Section 14.3(D) shall be subject to the approval of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed). Upon the execution by the parties to each such designation of an
agreement in the form of Exhibit K hereto (a “Designation Agreement”) and the
acceptance thereof by the Administrative Agent, the Eligible Designee shall
become a Designated Lender for purposes of this Agreement. The Designating
Lender shall thereafter have the right to permit the Designated Lender to
provide all or a portion of the Loans to be made by the Designating Lender
pursuant to the terms of this Agreement and the making of the Loans or portion
thereof shall satisfy the obligations of the Designating Lender to the same
extent, and as if, such Loan was made by the Designating Lender. As to any Loan
made by it, each Designated Lender shall have all the rights a Lender making
such Loan would have under this Agreement and otherwise; provided, (x) that all
voting rights under this Agreement shall be exercised solely by the Designating
Lender, (y) each Designating Lender shall remain solely responsible to the other
parties hereto for its obligations under this Agreement, including the
obligations of a Lender in respect of Loans made by its Designated Lender and
(z) no Designated Lender shall be entitled to reimbursement under Article IV
hereof for any amount which would exceed the amount that would have been payable
by the Borrowers to the Lender from which the Designated

 

112



--------------------------------------------------------------------------------



 



Lender obtained any interests hereunder. No additional Notes shall be required
with respect to Loans provided by a Designated Lender; provided, however, to the
extent any Designated Lender shall advance funds, the Designating Lender shall
be deemed to hold the Notes in its possession as an agent for such Designated
Lender to the extent of the Loan funded by such Designated Lender. Such
Designating Lender shall act as administrative agent for its Designated Lender
and give and receive notices and communications hereunder. Any payments for the
account of any Designated Lender shall be paid to its Designating Lender as
administrative agent for such Designated Lender and neither the Borrowers nor
the Administrative Agent shall be responsible for any Designating Lender’s
application of such payments. In addition, any Designated Lender may (1) with
notice to, but without the consent of the Borrowers or the Administrative Agent,
assign all or portions of its interests in any Loans to its Designating Lender
or to any financial institution consented to by the Administrative Agent
providing liquidity and/or credit facilities to or for the account of such
Designated Lender and (2) subject to advising any such Person that such
information is to be treated as confidential in accordance with such Person’s
customary practices for dealing with confidential, non-public information,
disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any
guarantee, surety or credit or liquidity enhancement to such Designated Lender.
(ii) Each party to this Agreement hereby agrees that it shall not institute
against, or join any other Person in instituting against any Designated Lender
any bankruptcy, reorganization, arrangements, insolvency or liquidation
proceeding or other proceedings under any federal or state bankruptcy or similar
law for one year and a day after the payment in full of all outstanding senior
indebtedness of any Designated Lender; provided that the Designating Lender for
each Designated Lender hereby agrees to indemnify, save and hold harmless each
other party hereto for any loss, cost, damage and expense arising out of their
inability to institute any such proceeding against such Designated Lender. This
Section 14.3(D)(ii) shall survive the termination of this Agreement.
14.4. Confidentiality. Subject to Section 14.5, the Administrative Agent and the
Lenders and their respective representatives, consultants and advisors shall
hold all nonpublic information obtained pursuant to the requirements of this
Agreement and identified as such by the Company or any other Borrower in
accordance with such Person’s customary procedures for handling confidential
information of this nature and in accordance with safe and sound commercial
lending or investment practices and in any event may make disclosure reasonably
required by a prospective Transferee in connection with the contemplated
participation or assignment or as required or requested by any Governmental
Authority or any securities exchange or similar self-regulatory organization or
representative thereof or pursuant to a regulatory examination or legal process,
or to any direct or indirect contractual counterparty in swap agreements or such
contractual counterparty’s professional advisor, and shall (x) use its
commercially reasonable efforts to give prior notice of any such disclosure to
the extent permitted by applicable law, and (y) require any such Transferee to
agree (and require any of its Transferees to agree) to comply with this
Section 14.4. In no event shall the Administrative Agent or any Lender be
obligated or required to return any materials furnished by the Company;
provided, however, each prospective Transferee shall be required to agree that
if it does not become a participant or assignee it shall return all materials
furnished to it by or on behalf of the Company in connection with this
Agreement.

 

113



--------------------------------------------------------------------------------



 



14.5. Dissemination of Information. Each Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the Borrowers and its Subsidiaries; provided that prior to any such
disclosure, such prospective Transferee shall agree to preserve in accordance
with Section 14.4 the confidentiality of any confidential information described
therein.
ARTICLE XV: NOTICES
15.1. Giving Notice. Except as otherwise permitted by Section 2.13 with respect
to Borrowing/Election Notices, all notices and other communications provided to
any party hereto under this Agreement or any other Loan Documents shall be in
writing or by telex or by facsimile and addressed or delivered to such party at
its address set forth below its signature hereto or at such other address as may
be designated by such party in a notice to the other parties. Any notice, if
mailed and properly addressed with postage prepaid, shall be deemed given three
(3) Business Days after mailed; any notice, if transmitted by telex or
facsimile, shall be deemed given when transmitted (answerback confirmed in the
case of telexes); or any notice, if transmitted by courier, one (1) Business Day
after deposit with a reputable overnight carrier service, with all charges paid.
15.2. Change of Address. The Borrowers, the Administrative Agent and any Lender
may each change the address for service of notice upon it by a notice in writing
to the other parties hereto.
ARTICLE XVI: EXISTING CREDIT AGREEMENT
16.1. Amendment and Restatement. The Borrowers, the Lenders and the
Administrative Agent agree that, upon (i) the execution and delivery of this
Agreement by each of the parties hereto and (ii) satisfaction (or waiver by the
aforementioned parties) of the conditions precedent set forth in Section 5.1,
the terms and provisions of the Existing Credit Agreement shall be and hereby
are amended, superseded and restated in their entirety by the terms and
provisions of this Agreement. This Agreement is not intended to and shall not
constitute a novation of the Existing Credit Agreement or the Indebtedness
created thereunder. The commitment of each Lender that is a party to the
Existing Credit Agreement shall, on the effective date hereof, automatically be
deemed amended and the only commitments shall be those hereunder. All loans,
letters of credit and other obligations incurred under the Existing Credit
Agreement which are outstanding on the Closing Date shall continue as Loans,
Letters of Credit and other obligations under (and shall be governed by the
terms of) this Agreement and the other Loan Documents. Without limiting the
foregoing, upon the effectiveness hereof: (a) all references in the “Loan
Documents” (as defined in the Existing Credit Agreement) to the “Administrative
Agent”, the “Credit Agreement” and the “Loan Documents” shall be deemed to refer
to the Administrative Agent, this Agreement and the Loan Documents, (b) all
obligations

 

114



--------------------------------------------------------------------------------



 



constituting “Obligations” under the Existing Credit Agreement with any Lender
or any Affiliate of any Lender which are outstanding on the Closing Date shall
continue as Obligations under this Agreement and the other Loan Documents and
(c) subject to Section 16.2 below, the Administrative Agent shall make such
reallocations, sales, assignments or other relevant actions in respect of each
Lender’s credit and loan exposure under the Existing Credit Agreement as are
necessary in order that each such Lender’s Credit Exposure hereunder reflects
such Lender’s Pro Rata Share of the Revolving Credit Obligations on the Closing
Date and the Borrowers hereby agree to compensate each Lender (including each
Departing Lender) for any and all losses, costs and expenses incurred by such
Lender in connection with the sale and assignment of any Eurodollar Rate Loans
on the terms and in the manner set forth in Section 4.4 hereof.
16.2. Departing Lenders. Each of the Departing Lenders shall be deemed to have
assigned its rights and obligations as a lender under the Existing Credit
Agreement to the Lenders party to this Agreement on the Closing Date, such
deemed assignment to become effective without the execution of an Assignment
Agreement, or the consent, Notice of Assignment, assignment fee or recordation
requirements set forth in Sections 14.3(A) or 14.3(B) of the Existing Credit
Agreement. On the Closing Date and after giving effect to such assignment, the
“Commitment” of each Departing Lender under the Existing Credit Agreement shall
terminate, no Departing Lender shall be a Lender hereunder, and the Commitments
of the Lenders shall be modified as set forth in Exhibit A-1. Without limiting
the generality of the foregoing and for the avoidance of doubt, all of the loans
of any Departing Lender under the Existing Credit Agreement that remain
outstanding on the Closing Date shall be repaid in full pursuant to the
assignment referred to in the immediately preceding sentence and any accrued and
unpaid interest and fees payable to any Departing Lender in respect thereof
shall be paid by the Borrowers as required under Section 5.1(vii).
ARTICLE XVII: COUNTERPARTS
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Company, the Administrative Agent and
the Lenders and each party has notified the Administrative Agent by facsimile or
telephone, that it has taken such action; it being understood and agreed that
the initial extensions of credit hereunder shall be subject to the satisfaction
of the conditions precedent set forth in Section 5.1 hereof.
[Remainder of This Page Intentionally Blank]

 

115



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Borrowers, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.

                  CHICAGO BRIDGE & IRON COMPANY N.V., as the Company    
 
           
 
  By:   CHICAGO BRIDGE & IRON COMPANY B.V.    
 
  Its:   Managing Director    
 
           
 
  By:   /s/ Philip K. Asherman
 
   
 
      Name: Philip K. Asherman    
 
      Title:   Managing Director    
 
                Address:
c/o Chicago Bridge & Iron Company (Delaware)
One CB&I Plaza
2103 Research Forest Drive
The Woodlands, TX 77380
Attention: Ronald Ballschmiede, Managing Director &
Chief Financial Officer
Telephone No.: (832) 513-1000
Facsimile No.: (832) 513-1092    

Signature Page to Third amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                  CB&I INC., as a Subsidiary Borrower    
 
           
 
  By:   /s/ Luciano Reyes
 
   
 
      Name: Luciano Reyes    
 
      Title:   Treasurer    
 
                Address:
c/o Chicago Bridge & Iron Company (Delaware)
One CB&I Plaza
2103 Research Forest Drive
The Woodlands, TX 77380
Attention: Ronald Ballschmiede, Managing Director &
Chief Financial Officer
Telephone No.: (832) 513-1000
Facsimile No.: (832) 513-1092    

Signature Page to Third amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                  CBI SERVICES, INC., as a Subsidiary Borrower    
 
           
 
  By:   /s/ Terrence G. Browne
 
   
 
      Name: Terrence G. Browne    
 
      Title:   Treasurer    
 
                Address:
c/o Chicago Bridge & Iron Company (Delaware)
One CB&I Plaza
2103 Research Forest Drive
The Woodlands, TX 77380
Attention: Ronald Ballschmiede, Managing Director &
Chief Financial Officer
Telephone No.: (832) 513-1000
Facsimile No.: (832) 513-1092    

Signature Page to Third amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                  CHICAGO BRIDGE & IRON COMPANY (DELAWARE), as a Subsidiary
Borrower    
 
           
 
  By:   /s/ Luciano Reyes
 
   
 
      Name: Luciano Reyes    
 
      Title:   Treasurer    
 
                Address:
c/o Chicago Bridge & Iron Company (Delaware)
One CB&I Plaza
2103 Research Forest Drive
The Woodlands, TX 77380
Attention: Ronald Ballschmiede, Managing Director &
Chief Financial Officer
Telephone No.: (832) 513-1000
Facsimile No.: (832) 513-1092    

Signature Page to Third amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                  CB&I TYLER COMPANY, as a Subsidiary Borrower    
 
           
 
  By:   /s/ Luciano Reyes
 
   
 
      Name: Luciano Reyes    
 
      Title:   Treasurer    
 
                Address:
c/o Chicago Bridge & Iron Company (Delaware)
One CB&I Plaza
2103 Research Forest Drive
The Woodlands, TX 77380
Attention: Ronald Ballschmiede, Managing Director &
Chief Financial Officer
Telephone No.: (832) 513-1000
Facsimile No.: (832) 513-1092    

Signature Page to Third amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                  CHICAGO BRIDGE & IRON COMPANY B.V., as a Subsidiary Borrower  
 
 
           
 
  By:   /s/ Philip K. Asherman
 
   
 
      Name: Philip K. Asherman    
 
      Title:   Managing Director    
 
                Address:
c/o Chicago Bridge & Iron Company (Delaware)
One CB&I Plaza
2103 Research Forest Drive
The Woodlands, TX 77380
Attention: Ronald Ballschmiede, Managing Director &
Chief Financial Officer
Telephone No.: (832) 513-1000
Facsimile No.: (832) 513-1092    

Signature Page to Third amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                  CHICAGO BRIDGE & IRON COMPANY, as a Subsidiary Borrower    
 
           
 
  By:   /s/ Luciano Reyes
 
   
 
      Name: Luciano Reyes    
 
      Title:   Treasurer    
 
                Address:
c/o Chicago Bridge & Iron Company (Delaware)
One CB&I Plaza
2103 Research Forest Drive
The Woodlands, TX 77380
Attention: Ronald Ballschmiede, Managing Director &
Chief Financial Officer
Telephone No.: (832) 513-1000
Facsimile No.: (832) 513-1092    

Signature Page to Third amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a
Lender    
 
           
 
  By:   /s/ Robert Mendoza
 
   
 
      Name: Robert Mendoza    
 
      Title:   Vice President    
 
                Notice Address:
Attention: Robert Mendoza
Telephone: 713-216-5831
Facsimile: 713-216-6004    
 
                Lending Installation Address:
707 Travis Street, Floor 8N
Houston, Texas 77027    

Signature Page to Third amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Syndication Agent and as a Lender  
 
 
           
 
  By:  /s/ G. Scott Lambert
 
   
 
    Name:  G. Scott Lambert    
 
    Title: Vice President    
 
                Notice Address:
333 South Hope Street, 24th Floor
CA9-193-24-05
Los Angeles, CA 90071    
 
                Attention: Scott Lambert/Mathew Griesbach
Telephone: 213-621-8766/213-621-8737
Facsimile: 415-503-5056/415-343-0981    
 
                Lending Installation Address:
Bank of America, N.A.
333 South Hope Street, 24th Floor
CA9-193-24-05
Los Angeles, CA 90071    

Signature Page to Third amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                  BNP PARIBAS, as a Documentation Agent and as a Lender    
 
           
 
  By:   /s/ Joseph Mack
 
   
 
      Name: Joseph Mack    
 
      Title:   Vice President    
 
           
 
  By:   /s/ William Davidson
 
   
 
      Name: William Davidson    
 
      Title:   Director    
 
                Notice Address:    
 
                     
 
                Attention:

        Telephone:

        Facsimile:

   
 
                Lending Installation Address:    
 
                     
 
                     
 
                     

Signature Page to Third amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND PLC,
as a Documentation Agent and as a Lender
      By:   /s/ Brian D. Williams         Name:   Brian D. Williams       
Title:   Vice President   

Notice Address:
The Royal Bank of Scotland plc
Attention: Annette Rodriguez
Telephone: 203-897-7648
Facsimile: 203-873-5005
Lending Installation Address:
Operations Department
600 Washington Boulevard
Stamford, CT 06901
Signature Page to Third amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A.,
as a Documentation Agent and as a Lender
      By:   /s/ Thomas F. Caver, III         Name:   Thomas F. Caver, III       
Title:   Vice President   

Notice Address:
Wells Fargo Bank, N.A.
North Houston Commercial Banking Group
Attention: Thomas F. Caver, III
Telephone: 281-362-6640
Facsimile: 281-362-6611
Lending Installation Address:
21 Waterway Ave., Ste 600
The Woodlands, TX 77380
Signature Page to Third amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            CREDIT AGRICOLE CORPORATE & INVESTMENT BANKING, as a Documentation
Agent and as a Lender
      By:   /s/ Page Dillehunt         Name:   Page Dillehunt        Title:  
Managing Director            By:   /s/ Michael Willis         Name:   Michael
Willis        Title:   Managing Director   

Notice Address:
1301 Avenue of the Americas
New York, NY 10019
Attention: Mr. Gener David
Telephone: 212-261-7741
Facsimile: 917-849-5440
Signature Page to Third amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            COMPASS BANK, as a Lender
      By:   /s/ Payton Swope         Name:   Payton Swope        Title:   Vice
President   

Notice Address:
24 Greenway Plaza Ste 1403
Houston, TX 77046
Attention: Keri Seadler
Telephone: 713-968-8234
Facsimile: 205-524-0385
Lending Installation Address:
24 Greenway Plaza Ste 1403
Houston, TX 77046
Signature Page to Third amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Mark D. Skornia         Name:   Mark D. Skornia        Title:  
Vice President   

Notice Address:
U.S. Bank, N.A.
SL-MO-T12M
7th & Washington
One US Bank Plaza
St. Louis, MO 63101
Attention: Mark D. Skornia
Telephone: 314-418-8247
Facsimile: 317-418-3859
Lending Installation Address:
U.S. Bank, N.A.
SL-MO-T12M
7th & Washington
One US Bank Plaza
St. Louis, MO 63101
Signature Page to Third amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            ING BANK N.V., as a Lender
      By:   /s/ Marjan Groeneveld         Name:   Marjan Groeneveld       
Title:   Director            By:   /s/ Bas Gilbert         Name:   Bas Gilbert 
      Title:   Vice President   

Notice Address:
Attention: Aviva Hekscher
Telephone: +31 (0)6 306 09 437
Facsimile: +31 (0)20 56 47 330
Lending Installation Address:
P.O. Box 1800
1000 BV Amsterdam
The Netherlands
Signature Page to Third amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            BANK OF MONTREAL, as a Lender
      By:   /s/ John Armstrong         Name:   John Armstrong        Title:  
Director   

Notice Address:
Attention: John Armstrong
Telephone: 312-461-2962
Facsimile: 312-293-8409
Lending Installation Address:
115 South La Salle Street
Chicago, IL 60603
Signature Page to Third amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



           
UBS AG, STAMFORD BRANCH, as a Lender
      By:   /s/ Iria R. Otsa         Name:   Iria R. Otsa        Title:  
Associate Director            By:   /s/ April Varner-Nanton         Name:  
April Varner-Nanton        Title:   Director   

Notice Address:
UBS AG, Stamford Branch
Attention: Jenny Miloti
Telephone: 203-709-5993
Facsimile: 203-719-5173

Lending Installation Address:
677 Washington Blvd.
Stamford, CT 06905
Signature Page to Third amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            SUMITOMO MITSUI BANKING CORPORATION, as a Lender
      By:   /s/ William M. Ginn         Name:   William M. Ginn        Title:  
Executive Officer   

Notice Address (for borrowing/payments/fees)
277 Park Avenue, Suite 600
New York, NY 10172
Attention: Andrew Homola
Telephone: 212-224-4320
Facsimile: 212-224-5197
Lending Installation Address:
277 Park Avenue, Suite 600
New York, NY 10172
Notice Address (for credit/relationship matters)
601 S. Figueroa Street, Suite 1800
Los Angeles, CA 90017
Attn: J.D. Benko, VP
Telephone: 213-452-7885
Facsimile: 213-632-6832
Signature Page to Third amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



           
RIYAD BANK, HOUSTON AGENCY, as a Lender
      By:   /s/ Paul N. Travis         Name:   Paul N. Travis        Title:  
Vice President & Head of Corporate Finance            By:   /s/ Clark Mercer    
    Name:   Clark Mercer        Title:   VP Administrative Officer   

Notice Address:
Riyad Bank, Houston Agency
440 Louisiana St. Suite 1050
Houston, TX 77002
Attention: Harlene Sridharan
Telephone: 713-331-2012
Facsimile: 713-331-2025

Lending Installation Address:
Riyad Bank, Houston Agency
440 Louisiana St. Suite 1050
Houston, TX 77002
Signature Page to Third amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            CAPITAL ONE BANK, N.A., as a Lender
      By:   /s/ Don Backer         Name:   Don Backer        Title:   Senior
Vice President   

Notice Address:
5718 Westheimer, Ste. 600
Houston, TX 77057

Attention: Don Backer
Telephone: 713-435-5024
Facsimile: 713-706-5499
Lending Installation Address:
5718 Westheimer, Ste. 600
Houston, TX 77057
Signature Page to Third amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            ABU DHABI INTERNATIONAL BANK INC., as a Lender
      By:   /s/ David J. Young         Name:   David J. Young        Title:  
Vice President            By:   /s/ Nagy S. Kolta         Name:   Nagy S. Kolta 
      Title:   Executive Vice President   

Notice Address:
1020 19th Street, NW Washington, DC 20036
Attention: Loan Administration
Telephone: 202-842-7911
Facsimile: 202-842-7955
Lending Installation Address:
1020 19th Street, NW
Washington, DC 20036
Signature Page to Third amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



           
THE NORTHERN TRUST COMPANY, as a Lender
      By:   /s/ Keith Burson         Name:   Keith Burson        Title:   Vice
President   

Notice Address:
50 South LaSalle Street
Chicago, IL 60603
Attention: Keith Burson
Telephone: 312-444-3099
Facsimile: 312-557-1425
Lending Installation Address:
50 South LaSalle Street
Chicago, IL 60603
Signature Page to Third amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            STANDARD CHARTERED BANK, as a Lender
      By:   /s/ James P. Hughes         Name:   James P. Hughes        Title:  
Director            By:   /s/ Robert K. Reddington         Name:   Robert K.
Reddington        Title:   AVP/Credit Documentation Credit Risk Control Standard
Chartered Bank N.Y.   

Notice Address:
Standard Chartered Bank
Attention: Rochard VandeBerge
Telephone: 212-667-0645
Lending Installation Address:
One Madison Avenue
3rd Floor
New York, NY 10010
And
Notice Address:
Standard Chartered Bank
Attention: Victoria Faltine
Telephone: 201-706-5311
Facsimile: 201-706-6722
Lending Installation Address:
Two Gateway Center
13th Floor
Newark, NJ 07102
Signature Page to Third amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            AMEGY BANK NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Jill S. Vaughan         Name:   Jill S. Vaughan        Title:  
SVP   

Notice Address:
10101 Grograns Mill
The Woodlands, TX 77380
Telephone: 281-320-6909
Facsimile: 713-561-7183
Lending Installation Address:
                                        
                                        
                                        
Signature Page to Third amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            BANK OF TEXAS, N.A., as a Lender
      By:   /s/ Marian Livingston         Name:   Marian Livingston       
Title:   Senior Vice President   

Notice Address:
1401 McKinney, Ste 1650
Houston, TX 77010
Attention: Marian Livingston
Telephone: 713-289-5843
Facsimile: 713-289-5825
Lending Installation Address:
Bank of Texas, N.A.
1401 McKinney, Ste 1650
Houston, TX 77010
Signature Page to Third amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Steven F. Larsen         Name:   Steven F. Larsen       
Title:   First Vice President   

Notice Address:
HSBC Bank USA, National Association
Attention: Steven F. Larsen
Telephone: 213-553-8013
Facsimile: 213-553-8056
Lending Installation Address:
660 S. Figueroa St., Suite 800
Los Angeles, CA 90017
Signature Page to Third amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES, as a Lender
      By:   /s/ Matthew S. Havens         Name:   Matthew S. Havens       
Title:   Assistant Vice President   

                  By:   /s/ Kelly Groudge         Name:   Kelly Groudge       
Title:   Assistant Treasurer   

Notice Address and Lending Installation:
2 World Financial Center
New York, NY
Attention: Matt Havens
Telephone: 212-266-7346
Facsimile: 212-266-7530
Signature Page to Third amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            COMERICA BANK, as a Lender
      By:   /s/ Joey Powell         Name:   Joey Powell        Title:   Vice
President   

Notice Address:
910 Louisiana Street, Ste 410
Houston, TX 77002
Attention: Joey Powell
Telephone: 713-220-5527
Facsimile: 713-220-5631
Lending Installation Address:
Comerica Bank
910 Louisiana Street, Ste 410
Houston, TX 77002
Signature Page to Third amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            ARAB BANKING CORPORATION, as a Lender
      By:   /s/ Robert J. Ivosevich         Name:   Robert J. Ivosevich       
Title:   General Manager            By:   /s/ Tony G. Berbari         Name:  
Tony G. Berbari        Title:   Vice President   

Notice Address:
600 Third Avenue, 27th Floor
New York, NY 10016
Attention: Tony G. Berbari
Telephone: 212-583-4758
Facsimile: 212-583-0921
Lending Installation Address:
600 Third Avenue, 27th Floor
New York, NY 10016
Signature Page to Third amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



The undersigned Departing Lender hereby acknowledges and
agrees that, from and after the Closing Date, it is no longer
a party to the Existing Credit Agreement and will not be a
party to this Agreement.
DEUTSCHE BANK AG, NEW YORK BRANCH, as a Departing Lender (and solely with
respect to Section 16.2 of the Credit Agreement)

            By:   /s/ Heidi Sandquist         Name:   Heidi Sandquist       
Title:   Director            By:   /s/ Ming K. Chu         Name:   Ming K. Chu 
      Title:   Vice President   

Signature Page to Third amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



The undersigned Departing Lender hereby acknowledges and
agrees that, from and after the Closing Date, it is no longer
a party to the Existing Credit Agreement and will not be a
party to this Agreement.
PNC BANK, NATIONAL ASSOCIATION, as a Departing Lender (and solely with respect
to Section 16.2 of the Credit Agreement)

            By:   /s/ Dale A. Stein         Name:   Dale A. Stein       
Title:   Senior Vice President   

Signature Page to Third amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



The undersigned Departing Lender hereby acknowledges and
agrees that, from and after the Closing Date, it is no longer
a party to the Existing Credit Agreement and will not be a
party to this Agreement.
FIFTH THIRD BANK, as a Departing Lender (and solely with
respect to Section 16.2 of the Credit Agreement)

            By:   /s/ Mike Mendenhall         Name:   Mike Mendenhall       
Title:   Vice President   

Signature Page to Third amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



The undersigned Departing Lender hereby acknowledges and
agrees that, from and after the Closing Date, it is no longer
a party to the Existing Credit Agreement and will not be a
party to this Agreement.
CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Departing Lender (and solely with
respect to Section 16.2 of the Credit
Agreement)

            By:   /s/ Shaheen Malik         Name:   Shaheen Malik       
Title:   Vice President            By:   /s/ Kevin Buddhdew         Name:  
Kevin Buddhdew        Title:   Associate   

Signature Page to Third amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



The undersigned Departing Lender hereby acknowledges and
agrees that, from and after the Closing Date, it is no longer
a party to the Existing Credit Agreement and will not be a
party to this Agreement.
REGIONS BANK, as a Departing Lender (and solely with respect
to Section 16.2 of the Credit Agreement)

            By:   /s/ William Brown         Name:   William Brown       
Title:   Vice President   

Signature Page to Third amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



The undersigned Departing Lender hereby acknowledges and
agrees that, from and after the Closing Date, it is no longer
a party to the Existing Credit Agreement and will not be a
party to this Agreement.
ALLIED IRISH BANK, PLC, as a Departing Lender (and solely
with respect to Section 16.2 of the Credit Agreement)

            By:   /s/ Joseph Augustini         Name:   Joseph Augustini       
Title:   Senior Vice President            By:   /s/ Mare Pierron         Name:  
Mare Pierron        Title:   Assistant Vice President   

Signature Page to Third amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



The undersigned Departing Lender hereby acknowledges and
agrees that, from and after the Closing Date, it is no longer
a party to the Existing Credit Agreement and will not be a
party to this Agreement.
BANK OF NEW YORK, as a Departing Lender (and solely with
respect to Section 16.2 of the Credit Agreement)

            By:   /s/ Sean D. Most         Name:   Sean D. Most        Title:  
Senior Associate   

Signature Page to Third amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



The undersigned Departing Lender hereby acknowledges and
agrees that, from and after the Closing Date, it is no longer
a party to the Existing Credit Agreement and will not be a
party to this Agreement.
THE BANK OF NOVA SCOTIA, as a Departing Lender (and solely
with respect to Section 16.2 of the Credit Agreement)

            By:   /s/ Mark Sparrow         Name:   Mark Sparrow        Title:  
Director   

Signature Page to Third amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



The undersigned Departing Lender hereby acknowledges and
agrees that, from and after the Closing Date, it is no longer
a party to the Existing Credit Agreement and will not be a
party to this Agreement.
UBS LOAN FINANCE LLC, as a Departing Lender (and solely with
respect to Section 16.2 of the Credit Agreement)

            By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa        Title:  
Associate Director            By:   /s/ April Varner-Nanton         Name:  
April Varner-Nanton        Title:   Director   

Signature Page to Third amended and Restated Credit Agreement

 

 